EXHIBIT A
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    SS BODY ARMOR I, INC. et al.,1                             Case No. 10-11255 (CSS)

                               Debtors.                        (Jointly Administered)

                                                               Hearing date: Mar. 24, 2021, at 10:00 a.m. (ET)
                                                               Obj. Deadline: Mar. 10, 2021 at 4:00 p.m. (ET)

                  DECLARATION OF BRIAN K. RYNIKER IN SUPPORT OF
                MOTION OF RECOVERY TRUST FOR ORDERS (I) APPROVING
            SETTLEMENTS WITH CLASS PLAINTIFFS AND CARTER LEDYARD
             & MILBURN LLP; (II) AUTHORIZING DISSOLUTION PROTOCOL;
         (III) ENTERING FINAL DECREE; AND (IV) GRANTING RELATED RELIEF

             I, Brian K. Ryniker, declare as follows:

             1.     I am the Recovery Trustee (the “Recovery Trustee”) of the Recovery Trust

established under the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors

and Official Committee of Unsecured Creditors [D.I. 3261] (the “Plan”).

             2.     I submit this declaration (the “Declaration”), solely in my capacity as Recovery

Trustee, in support of the Motion of Recovery Trust for Orders (I) Approving Settlements with

Class Plaintiffs and Carter Ledyard & Milburn LLP; (II) Authorizing Dissolution Protocol; (III)

Entering Final Decree; and (IV) Granting Related Relief (the “Case Closing Motion”).2

             3.     All matters set forth in this Declaration are based on: (i) my personal knowledge;

(ii) my review of relevant documents; (iii) my understanding, based on my experience and


1
 The pre-confirmation debtors in these cases, along with the last four digits of each debtor’s federal tax identification
numbers were: SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a
Point Blank Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America);
and PBSS, LLC (8203). All correspondence and pleadings for the Post-Confirmation Debtor must be sent to SS Body
Armor I, Inc., et al., c/o Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE
19801, Attn: Laura Davis Jones.

2
    All capitalized terms used but not defined herein shall have the meaning ascribed to them in the Case Closing Motion.


AFDOCS/23784465.1
knowledge of the operations and personnel of the Debtors and Recovery Trust; or (iv) as to matters

involving United States bankruptcy laws or rules or other applicable laws, my reliance on the

advice of counsel or other advisors to the Recovery Trust. If called upon to testify, I could and

would testify competently to the facts set forth herein.

       A. Background

       4.      I hold a Bachelor of Science degree in accounting from the State University of New

York at Albany. I am also a Certified Public Accountant and Certified Insolvency and

Restructuring Advisor. I have been providing accounting, restructuring, and insolvency services

for more than 20 years.

       5.      Previously, I served as financial advisor to the Official Committee of Unsecured

Creditors in this case, in my former capacity as a Managing Director of CBIZ Accounting, Tax &

Advisory of New York, LLC.

       6.      I was appointed as the Recovery Trustee of the Recovery Trust on November 20,

2015. The Recovery Trust is governed by the Recovery Trust Agreement dated November 20,

2015 (the “Recovery Trust Agreement,” or “RTA”). A true and correct copy of the Recovery Trust

Agreement is attached hereto as Exhibit 1. The Recovery Trust became effective on November

23, 2015, the Effective Date of the Plan.

       7.      Pursuant to Section 6.4(b) of the Plan, the Recovery Trust is overseen by the

Recovery Trust Committee. The Recovery Trust Committee is comprised of (i) General Larry

Ellis, a former officer of the Debtors who is a creditor and a holder of Class 6 Interests; (ii) Sanjay

Nayar, a holder of Class 6 Interests and the designee of the Official Committee of Equity Security

Holders (“Equity Committee”) under the Plan; and (iii) Rick Rosenbloom, the former independent




                                                  2
AFDOCS/23784465.1
board observer appointed early in these cases as part of a consensual resolution to the Creditors’

Committee’s motion for a trustee.

       8.      On the Effective Date, all Debtors other than the Post-Confirmation Debtor, SS

Body Armor I, Inc., were deemed dissolved. The Recovery Trust holds the sole share of the Post-

Confirmation Debtor.      The Post-Confirmation Debtor remained in existence following the

Effective Date in order to perform the Post-Confirmation Debtor Functions (as defined in the Plan).

The Post-Confirmation Debtor is governed by the Third Amended and Restated By-Laws of SS

Body Armor I, Inc. (the “By-Laws”). A true and correct copy of the By-Laws is attached hereto as

Exhibit 2.

       9.      Pursuant to Section 6.3 of the Plan, the Post-Confirmation Debtor Functions are

carried out by the Post-Confirmation Debtor Representative, T. Scott Avila, subject to the

oversight of the Post-Confirmation Debtor Oversight Committee. The Post-Confirmation Debtor

Oversight Committee is comprised of Mr. Rosenbloom, Equity Committee designee Jack

Thurmon (also a holder of Class 6 Interests), and myself (in my capacity as Recovery Trustee).

       10.     As Recovery Trustee and a member of the Post-Confirmation Debtor Oversight

Committee, I am generally familiar with the Recovery Trust’s and Post-Confirmation Debtor’s

financial affairs and books and records (the “Books and Records”) that reflect, among other things,

the Debtor’s liabilities, the amount thereof owed to creditors, and the details surrounding the equity

interests held by former shareholders of the Debtor.

       11.     The Beneficiaries of the Recovery Trust are the Holders of Allowed Class 3 Claims

(general unsecured claims) and Allowed Class 6 Interests (old common stock interests).

       12.     As Recovery Trustee, I am responsible for reconciling claims and interests asserted

against the Debtor’s estates, prosecuting and resolving objections, collecting Recovery Trust


                                                  3
AFDOCS/23784465.1
Assets and the proceeds thereof, and issuing distributions to Beneficiaries in accordance with the

Plan and Recovery Trust Agreement. I am also responsible for paying and reserving for the

administrative costs and liabilities of the Recovery Trust.

        B. The Underlying Settlements

        13.      The Plan was originally contemplated to be funded pursuant to the Amended

Settlement Agreement and Addendum entered into between the Debtor and Class Plaintiffs. A

true and correct copy of the Settlement Agreement and Addendum is attached hereto as Exhibit

3.

        14.      The Amended Settlement Agreement and Addendum provided for, among other

things, (i) a $20 million interest-free loan from the Class Plaintiffs and (ii) an agreed-sharing of all

proceeds realized by the parties relating to claims against the Debtor’s former CEO, David Brooks,

or his assets.

        15.      At the time the parties executed the Addendum to the Amended Settlement

Agreement, the EDNY had granted substantial restitution awards to both the Debtor and the Class

Plaintiffs, which were pending on appeal when the Plan was confirmed. Following confirmation

of the Plan, Mr. Brooks died, resulting in the abatement of his criminal convictions and abatement

of the restitution award.

        16.      In late 2017, the Debtor and Recovery Trust negotiated and engaged in a global

mediation with the Class Plaintiffs, Securities & Exchange Commission, the DOJ (which had

restrained approximately $168 million of Brooks-related assets in connection with the criminal

prosecution against Brooks and the related civil forfeiture proceeding), and Mr. Brooks’ estate and

family. In early 2018, the parties reached the Global Settlement, which was ultimately executed




                                                   4
AFDOCS/23784465.1
in October 2018 and approved by the EDNY in November 2018. A true and correct copy of the

Global Settlement is attached hereto as Exhibit 4.

       17.     The Global Settlement resulted in (i) the EDNY-approved forfeiture of

approximately $143 million of assets restrained from Mr. Brooks, his family members and/or

related entities; (ii) a subsequent remission award, from among those restrained assets, of more

than $70 million to the Debtor by MLARS; (iii) forgiveness of the $20 million loan by the Class

Plaintiffs; and (iv) a division of proceeds with the Class Plaintiffs that placed the Recovery Trust

in a position to pay allowed general unsecured claims in full with interest.

       18.     The remission award was grounded in the government’s acceptance of the Debtor’s

position that it was a victim of Brooks’ crimes, which was by no means a given in this matter.

       C. Reconciliation of Class 3 Claims and Class 6 Interests

       19.     Following the Effective Date and through the present, the Recovery Trust and Post-

Confirmation Debtor have cooperated, in accordance with Section 4.4 of the Recovery Trust

Agreement, to implement the Plan and reconcile the claims pool.

       20.     Through these efforts, the Recovery Trust and Post-Confirmation Debtor reduced

the general unsecured claims pool from approximately $205 million to approximately $35 million.

       21.     In addition, the Recovery Trust successfully expunged the equity interests of Mr.

Brooks and numerous family members and related parties, as well as various duplicative proofs of

interests filed by beneficial holders already covered by proofs of interest filed by brokers or banks.

As a result of such expungement, there are now 33,282,841 Allowed Class 6 Interests (exclusive

of the Stock Share, as defined below).

       22.     As of the date hereof, the Recovery Trust has issued distributions to all holders of

Allowed Class 3 Claims, except CLM, equal to the full amount of their Allowed Class 3 Claims


                                                  5
AFDOCS/23784465.1
with interest at the Federal Judgment Rate. CLM holds the CLM Fee Claim, which I understand

to be valid a general unsecured claim for fees in a yet-to-be determined amount. The amount of

the CLM Fee Claim is currently a pending contested matter before this Court.

       23.     The Post-Confirmation Debtor has reserved $5 million for the potential payment of

the CLM Fee Claim pursuant to this Court’s Order Establishing Reserve [D.I. 4049] dated

February 23, 2018.

       24.     All other holders of Allowed Class 3 Claims have been paid in full with interest at

the Federal Judgment Rate.       A small percentage of such holders have not claimed their

distributions. In accordance with Section 7.9 of the Recovery Trust Agreement, the Recovery

Trust filed a motion to deem such distributions as unclaimed and forfeited, such that the Recovery

Trust may repurpose the unclaimed funds in accordance with the Plan and Recovery Trust

Agreement.

       25.     I anticipate that the Unclaimed Distributions Motion, if granted by the Court, will

enable the Recovery Trust to increase the Final Distribution to holders of Class 6 Interests by

approximately $0.01 to $0.02. per share.

       26.     Because all Allowed Class 3 Claims other than CLM have been paid, and a reserve

has been established for payment of the CLM Fee Claim, the Recovery Trust has issued and

continues to issue interim distributions to holders of Allowed Class 6 Interests.

       27.     In or about July 2020, the Recovery Trust issued its first interim distribution to

holders of Allowed Class 6 Interests in the amount of $0.15 per share.

       28.     The Recovery Trust is effectuating a second interim distribution to holders of

Allowed Class 6 Interests in the amount of approximately $0.03 per share. I expect that the second

interim distribution will be made prior to the March 24 hearing in this case.


                                                 6
AFDOCS/23784465.1
        29.      As explained below, final distributions depend on Court approval of the Proposed

Settlements, Bar Order, and Unclaimed Distributions Motion.

        D. Reserves

        30.      I anticipate that, following the issuance of the second interim distribution to Class

6, and the payment of expenses incurred through February 28, 2021, the Recovery Trust’s

unreserved cash will be exhausted. The Recovery Trust’s reserves will consist of the following:

              a. Reserve for unclaimed distributions, pending resolution of the Unclaimed
                 Distributions Motion.

              b. Reserve for the Class Plaintiff Stock Share and interim distributions held in
                 abeyance with respect to the Class Plaintiff Stock Share.

              c. Reserve for Class Plaintiff Settlement payment, pending resolution of the Case
                 Closing Motion.

              d. Reserve for wind-down expenses pursuant to Sections 3.3, 3.7, 5.5(f), 5.5(m),
                 5.5(s), and 5.5(cc) of the Recovery Trust Agreement and Section 6.4(d) of the Plan,
                 to complete the Dissolution Protocol.

        31.      In addition, the Recovery Trust and Post-Confirmation Debtor will have funded

professional retainers and indemnification reserves, to be held by their respect professionals,

pursuant to Sections 5.5(m), 5.5(cc), 5.12, 5.17, and 5.18; Article 7 of the By-Laws; and Sections

1.1, 6.2, 6.3, 6.4, and 6.5 of the Plan.

        32.      I believe the amounts reserved by the Recovery Trust and Post-Confirmation

Debtor are reasonable and appropriate, and were funded based on good faith estimates of the

amounts reasonably necessary to carry out and fulfill the remaining obligations and dissolution of

the Recovery Trust and Post-Confirmation Debtor. I developed these estimates based on my

experience and knowledge, and in consultation with the Recovery Trust’s professionals pursuant

to Section 5.5 of the Recovery Trust Agreement and the Post-Confirmation Debtor Representative

pursuant to Section 5.1 of the By-Laws, including with respect to: (i) the steps generally necessary

                                                   7
AFDOCS/23784465.1
to wind down bankruptcy cases, post-confirmation debtors, and liquidating trusts; (ii) the terms of

the Plan, Confirmation Order, Recovery Trust Agreement, and By-Laws; (iii) the financial picture

of the Recovery Trust and Post-Confirmation Debtor; (iv) the historical costs of administration

and litigation in this case; and (v) the pending matters to be resolved in this case, including threats

made by Jon E. Jacks.

       33.     I understand that upon the funding of professional retainers and indemnification

reserves, and in light of the $5 million reserve for the CLM Fee Claim, the unreserved cash of the

Post-Confirmation Debtor will be exhausted.

       E. Proposed Settlements to Effectuate Case Closure and Dissolution Protocol

       34.     Over the course of several weeks in December 2020 and January 2021, the

Recovery Trust, CLM, Post-Confirmation Debtor, Class Plaintiffs, and Revised Equity Group (led

by Mr. Jacks) participated in voluntary mediation with the Honorable Kevin Gross (Ret.).

       35.     The mediation resulted in agreements: (i) between the Recovery Trust and Post-

Confirmation Debtor on the one hand, and CLM on the other, that the CLM Fee Claim will be

allowed and paid in the amount of $3,750,000, pursuant to the Settlement Agreement Resolving

Carter Ledyard Milburn LLP Fee Award Contested Matter, attached to the Case Closing Motion

as Exhibit D; and (ii) between the Recovery Trust and Post-Confirmation Debtor, on the one hand,

and the Class Plaintiffs, on the other, that the Class Plaintiffs will provide in excess of $1,250,000

in value to the Recovery Trust, pursuant to the Joint Stipulation and Order Regarding Final

Allocation of Shared Proceeds, attached hereto as Exhibit 5.

       36.     The CLM Settlement provides that the CLM Fee Claim will be Allowed as a Class

3 Claim in the amount of $3,750,000 and disallowed otherwise. CLM will be paid $3,750,000

million from the $5 million CLM Fee Claim Reserve upon the entry of a Final Order approving


                                                  8
AFDOCS/23784465.1
the CLM Settlement. The remaining $1,250,000 million from the CLM Fee Claim Reserve will

be released to the Recovery Trust.

       37.     The CLM Settlement will avoid the substantial delay and cost of litigating the CLM

Fee Claim before this Court and in connection with any appeal, and will mitigate the uncertainties

attendant to the outcome of such litigation with CLM. The CLM Fee Claim is already the subject

of two decisions by the Third Circuit Court of Appeals and I believe that, after completion of

discovery, motion practice, the retention of experts and a trial before this Court, an outcome that

is unsatisfactory to CLM would likely result in a third appeal to the Third Circuit.

       38.     Such litigation would require the creation of substantial reserves for the Recovery

Trust and Post-Confirmation Debtor to fund professional fees. The CLM Settlement eliminates

the need to establish additional professional fee reserves, and also frees up $1,250,000 from the

CLM Fee Claim Reserve currently held by the Post-Confirmation Debtor so that holders of Class

6 Interests may receive distributions faster and in larger denominations.

       39.     The Class Plaintiff Settlement provides that the Class Plaintiffs will pay $750,000

to the Recovery Trust. Further, the Class Plaintiffs will release their entitlement to 50% of the

economic value of 3,184,713 Class 6 Interests (the “Stock Share”). The estimated value of the

Stock Share set forth in the Class Plaintiff Settlement was $517,500, although the final value of

the Stock Share will ultimately depend on the total amount of distributions made to Class 6.

       40.     In my view, the primary roadblock to a full recovery from the Class Plaintiffs is the

lack of funds available to satisfy a full recovery. MLARS made remission distributions directly

to members of the class and specified that the funds were “not [to be] used to satisfy any other

Class obligations.” Global Settlement, Exh. C, p. 1. That is consistent with my understanding of

MLARS’ practice of compensating victims according to their individual losses.


                                                 9
AFDOCS/23784465.1
       41.     I understand that, based on the manner of MLARS’ funding and the Class Plaintiffs’

payment of approved expenses, the Class Plaintiffs hold only approximately $1,500,000 in cash

available to satisfy the shortfall of $4,772,765.50 under the Amended Settlement Agreement and

Global Settlement. I also understand that the Class Plaintiffs’ cash on hand is itself subject to

outstanding expense obligations with competing claims to the funds, and additional expenses

anticipated by the Class Plaintiffs.

       42.     Finally, the Amended Settlement Agreement contemplates that the parties use their

“reasonable best efforts, consistent with their respective fiduciary duties” to achieve the agreed-to

allocation; there is no absolute or unequivocal allocation. Thus, it is possible the Class Plaintiffs

may not be required to satisfy the shortfall in full. The Class Plaintiff Settlement resolves these

issues and uncertainties by requiring the Class Plaintiffs to contribute $750,000 in cash and the

Stock Share (valued at approximately $517,500) to the Recovery Trust.

       43.     The Recovery Trust Committee voted unanimously to approve the settlements with

the Class Plaintiffs and CLM, respectively, in accordance with the Proposed Settlements.

       44.     Likewise, the Post-Confirmation Debtor Oversight Committee, of which I am a

member in my capacity of Recovery Trustee, voted unanimously to approve the Class Plaintiff

Settlement and support the CLM Settlement.

       45.     In accordance with this Court’s April 2020 Decision, the Class Plaintiffs, Post-

Confirmation Debtor, and Recovery Trust submitted the Class Plaintiff Settlement to the EDNY

on February 22, 2021, requesting the EDNY’s approval of the final allocation of settlement

proceeds. On February 23, 2021, the EDNY entered the Order approving the final allocation

embodied in the Class Plaintiff Settlement. Attached hereto as Exhibit 5 is a true and correct copy

of the Joint Stipulation and Order Regarding Final Allocation of Shared Proceeds, So Ordered by


                                                 10
AFDOCS/23784465.1
the EDNY on February 23, 2021. However, the Class Plaintiff Settlement will not become

effective until the Orders of the EDNY and this Court approving the Class Plaintiff Settlement

become Final Orders.

       46.     In my capacity as Recovery Trustee and member of the Post-Confirmation Debtor

Oversight Committee, I believe that the Class Plaintiff Settlement and CLM Settlement are

reasonable, sound exercises of business judgment, and in the best interests of the Recovery Trust,

its Beneficiaries, and the Post-Confirmation Debtor.

       47.     The Revised Equity Group’s positions, although not pending before any court at

the time of the mediation, were also heard, considered, and evaluated during the course of

good-faith efforts to reach a mediated resolution. Unfortunately, the Post-Confirmation Debtor

and Recovery Trust were unable to reach such a resolution with the Revised Equity Group.

       48.     I anticipate that Mr. Jacks may object to the Case Closing Motion or take other

positions adverse to the Recovery Trust, as he has done in his Opposition to the Motion to Extend

Trust, previously stricken Motion to Re-Establish (in which he asserted the previously rejected

$40 million reversionary interest theory), and otherwise. In my view, based on my knowledge and

experience, the positions asserted by Mr. Jacks (including but not limited to the rejected

reversionary interest theory) do not give rise to any meaningful claim for relief, and do not provide

any basis for delaying the Final Distribution, dissolution of the Recovery Trust and Post-

Confirmation Debtor, or closure of the Bankruptcy Case.

       49.     Nonetheless, I anticipate Mr. Jacks will pursue litigation against the fiduciaries and

professionals of the Recovery Trust and Post-Confirmation Debtor, regardless of the merits of his

assertions. Due in large part to Mr. Jacks’ conduct and allegations, the Recovery Trust and Post-

Confirmation Debtor funded retainers and reserves in connection with Mr. Jacks’ stated litigation


                                                 11
AFDOCS/23784465.1
agenda. In order to alleviate the effect of those retainers and reserves upon the remainder of Class

6, and in particular to increase the Final Distribution to Class 6, and in light of the unique

circumstances of this case, the Recovery Trust requests that the Court enter the Bar Order

precluding any further litigation regarding the subject matter of the Proposed Settlements or other

Final Orders of this Court.

       50.     If the relief requested in the Case Closing Motion is granted, including approval of

the Proposed Settlements and entry of the Bar Order, I estimate that the holders of Allowed Class

6 Interests will ultimately receive total distributions as high as approximately 34 cents per share

(or approximately 35-36 cents per share if the Unclaimed Distributions Motion is also allowed).

If the Bar Order is not entered, the total distributions to Class 6 will likely decrease by

approximately 9 cents per share. As a result, the Bar Order is critical to enable maximum

distributions to be made, prevent delays, and to obtain finality and closure.

       51.     The Recovery Trust intends to use the $2,000,000 in cash ($1,250,000 from the

CLM Fee Claim Reserve + $750,000 from the Class Plaintiffs) to be received by the Recovery

Trust pursuant to the Proposed Settlements, as well as the nearly $300,000 reserved for the Class

Plaintiff Stock Share (on account of interim distributions held in abeyance pending resolution of

the Class Plaintiff Recovery Issues), to fund the Final Distribution to holders of Class 6 Interests.

       52.     Approval of the Bar Order in connection with the Proposed Settlements will

facilitate the release of approximately $2,980,000 in indemnification and expense reserves and

professional retainers held by the professionals of the Recovery Trust and Post-Confirmation

Debtor, to be used instead to fund the Final Distribution to holders of Class 6 Interests.

       53.     The approximately $5,280,000 in settlement funds, released indemnification

reserves and professional retainers, and released Stock Share reserve, will be used to fund a Final


                                                 12
AFDOCS/23784465.1
Distribution of approximately $0.16 to holders of Class 6 Interests, bringing total distributions to

approximately $0.34 (First Interim Distribution $0.15 + Second Interim Distribution $0.03 +

projected Third and Final Distribution $0.16). Allowance of the Unclaimed Distribution Motion

would increase the cash available for a Final Distribution by approximately $300,000 - $550,000,

increasing the distributions by approximately $0.01 - $0.02, for a total final distribution as high as

approximately $0.35 - $0.36 per share.

        54.     In the event the Court does not enter the Bar Order, the $2,980,000 in

indemnification reserves and professional retainers will not be released upon the entry of a Final

Order approving the Case-Closing Motion and will instead be held by professionals to cover the

estimated obligations of the Recovery Trust. As a result, if the Bar Order is not entered, the

maximum Final Distribution will likely be reduced by approximately $0.09 per share, reducing

the total distribution to $0.27 (or less) per share

        F. Satisfaction of Claims and Interests

        55.     All Allowed Class 3 Claims (as well as the Class 3 Claim of CLM to be allowed in

the amount of $3,750,000 pursuant to the CLM Settlement) are set forth in the Schedule of Allowed

Class 3 Claims attached hereto as Exhibit 6.

        56.     All Allowed Class 6 Interests held by Registered Holders and Brokers or Banks are

set forth in the Schedule of Allowed Class 6 Interests attached hereto as Exhibit 7.

        57.     The Recovery Trust seeks an Order that upon the payment of the CLM Fee Claim

in the amount of $3,750,000 and the issuance of the Final Distribution to Class 6, all Allowed

Class 3 Claims and Class 6 Interests will be deemed satisfied.




                                                  13
AFDOCS/23784465.1
       58.      Based on the estimates of the Recovery Trust and Post-Confirmation Debtor, it is

unlikely there will be further funds available to distribute to Class 6 following the Final

Distribution.

       59.      In the event there are further funds as a result of reserve or retainer residues, such

funds will be transferred to the distribution agent to be distributed to Class 6.

       60.      KCC will then disburse the residue (minus any costs) to holders of Class 6 Interests

pro rata, provided, however, that in the event the cost of making such disbursements is likely to

exceed the value of the residue to be disbursed, the distribution agent will be permitted to donate

the residue to a charity, consistent with section 5.5(s) of the Recovery Trust Agreement.

       G. Termination of Expenses

       61.      The Recovery Trust and Post-Confirmation Debtor seek to eliminate certain

ongoing expenses that they have determined will be unnecessary following approval of the

Proposed Settlements and entry of final decree by Final Orders, including the following:

             a. Destruction of Records. Pursuant to Section 6.9 of the Plan and Section 12.3(b) of
                the Recovery Trust Agreement, the Recovery Trust and the Post-Confirmation
                Debtor intend to destroy the substantial volume of records that are no longer
                required to effectuate the terms of the Plan and Recovery Trust Agreement.

             b. Disposal of Burdensome Materials. Pursuant to Section 3.4 of the Recovery Trust
                Agreement, the Post-Confirmation Debtor intends to abandon and dispose of any
                stock, materials or components in order to eliminate continuing storage costs

             c. Disbandment of Oversight Committees. Following approval of the Proposed
                Settlements by Final Orders and the issuance of the Final Distribution, the Recovery
                Trust Oversight Committee and Post-Confirmation Debtor Oversight Committees
                will be disbanded, as the purpose of the Recovery Trust will be fulfilled at that time,
                the Post-Confirmation Debtor Functions will be completed, the interests of
                Beneficiaries will be satisfied and, therefore, the duties of the oversight committees
                will be complete. See, e.g., RTA, §§ 3.1, 5.6; By-Laws, § 5.1.

             d. Termination of Epiq. Upon the entry of a Final Order granting the Case Closing
                Motion, the Recovery Trust will terminate the services of Epiq, the case website


                                                  14
AFDOCS/23784465.1
               will be shut down and Epiq will be required to fulfill its obligations under Local
               Rule 2002-1(f).

       H. Dissolution of the Post-Confirmation Debtor

       62.     In accordance with the provisions of the Plan, Recovery Trust Agreement, and By-

Laws, the Post-Confirmation Debtor will be dissolved and the Post-Confirmation Debtor

Oversight Committee will be disbanded, following the (a) approval by this Court of the Proposed

Settlements, and the orders approving the Proposed Settlements becoming final and non-

appealable; (b) the EDNY’s Order dated February 23, 2021 approving the Class Plaintiff

Settlement becoming final and non-appealable; (c) the receipt by the Recovery Trust of all

consideration to be paid by the Class Plaintiffs pursuant to the Class Plaintiff Settlement; and (d)

receipt by the Recovery Trust of the $1,250,000 residue of the CLM Fee Claim Reserve to be

released by the Post-Confirmation Debtor pursuant to the CLM Settlement.

       I. Dissolution of the Recovery Trust

       63.     Pursuant to Section 11.1 of the Recovery Trust Agreement, the Recovery Trust

seeks an Order dissolving the Recovery Trust and terminating the Recovery Trust Agreement,

except as to Sections 5.12, 5.18, and related provisions, as of the date that the Final Distribution is

made. All other provisions of the Recovery Trust Agreement unrelated to the administration of

indemnification reserves, professional fees and expenses, and the limited administrative

obligations surviving dissolution of the Recovery Trust (e.g., the filing of the final tax return, as

required by law) will be deemed terminated and of no further force and effect.

       64.     I will continue in the role of Recovery Trustee for the limited purpose of

administering the surviving provisions of the Recovery Trust Agreement until all remaining

obligations of the Recovery Trust are satisfied.



                                                   15
AFDOCS/23784465.1
       J. Final Tax Returns

       65.     Pursuant to section 5.5(w) of the Recovery Trust Agreement, the Recovery Trust is

authorized to “[f]ile, if necessary, any and all tax and information returns with respect to the

Recovery Trust treating the Recovery Trust as a grantor trust pursuant to Section 1.671-4(a) of the

Treasury Regulations and pay taxes properly payable by the Recovery Trust, if any, and make

distributions to Beneficiaries net of any such taxes.”

       66.     Pursuant to section 1.1 (“Post Confirmation Debtor Functions”) of the Plan, the

Post-Confirmation Debtor Representative is authorized to file tax returns for the Post-

Confirmation Debtor.

       67.     The final tax return of the Recovery Trust is due 90 days from date of dissolution,

with additional time granted in the event a timely extension is filed on behalf of the Recovery

Trust. The final tax return for the Post-Confirmation Debtor is due on the 15th day of the fourth

month following its dissolution (the period can be extended with a timely filed extension).

       68.     I anticipate that it will likely be necessary for the Recovery Trust and Post-

Confirmation Debtor to file tax returns for tax years 2020, 2021, and potentially 2022 in the event

of prolonged appeals. The anticipated costs associated with such filings are being reserved through

the funding of professional retainers.

       K. Final Decree and Report

       69.     The Recovery Trust seeks, with the support of the Post-Confirmation Debtor, entry

of the final decree closing the Bankruptcy Case.

       70.     I believe that entry of the final decree is in the best interests of the Recovery Trust,

its Beneficiaries, and the Post-Confirmation Debtor because it will reduce and minimize the

remaining costs of administration, including continued incurrence of quarterly UST fees and other


                                                 16
AFDOCS/23784465.1
expenses, the cost of storing certain documents, preparing monthly operating reports, maintaining

a case website, and monitoring the docket.

        71.    All accrued expenses arising from the administration of the Debtor’s estate and the

Chapter 11 Cases, including UST Fees, have been paid or will be paid as and when such expenses

come due. The Recovery Trust will pay any remaining UST Fees within thirty (30) days of the

Court’s entry of the final decree.

        72.    A verified final report, as required by Local Rule 3022-1(c), will be submitted

within 14 days of the hearing on the Case Closing Motion.

        73.    To the extent there are further necessary expenses associated with the wind-down,

the Recovery Trust and Post-Confirmation have reserved for the payment of such expenses in

accordance with non-bankruptcy law and without the need for Court approval. See RTA, §3.7;

Plan, § 6.3(c). Such amounts will either be (a) paid prior to the dissolution of the Recovery Trust

or Post-Confirmation Debtor, as applicable; (b) paid pursuant to the Plan and/or surviving

provisions of the Recovery Trust Agreement (RTA, §§ 5.12 & 5.18); or (c) to the extent such

reserves are not exhausted, any remaining funds shall be transferred to the disbursement agent to

be disbursed among the holders of Class 6 Interests or donated to charity without the need for

Court oversight. See Plan, § 6.3(a) (Post-Confirmation Debtor’s remaining cash to be transferred

to Recovery Trust); RTA, § 5.5(cc) & (m) (Recovery Trustee may arrange for payment of

distributions and expenses “without further Bankruptcy Court approval”).

        74.    For all of the foregoing reasons, I believe that the Case Closing Motion is in the

best interests of the Recovery Trust, its Beneficiaries, the Post-Confirmation Debtor, and the public

interest.




                                                 17
AFDOCS/23784465.1
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct.

       Executed this 24th day of February, 2021,

                                               /s/Brian K. Ryniker
                                               By: Brian K. Ryniker, on behalf of the
                                               Recovery Trust, solely in his capacity as
                                               Recovery Trustee




                                              18
AFDOCS/23784465.1
EXHIBIT 1
                                    RF,COVEItY TRUST AGREEMENT
                                                                                             th
        TI-IIS RECOVERY TRUST AGREEMENT (the "Agreement")is entered into this 2p
day o1~Novemher, 2015, by and among SS Body Armor I, Inc., et al.l, as debtors and debtors in
possession (collectively, the"Debtors"); the official Committee of Unsecured Creditors of the
Debtors (the "Creditors' Committee"); T. Scott Avila, in his capacity as the Post-Confirmation
Debtor Representative (as defined in the Plan); and Brian K. Ryniker in capacity as the Recovery
"Trustee of the Recovery Trust(the "Recovery Trustee")(collectively, the "Parties").

WITNrSSETI~:

        WHEREAS,on April 14, 2010 (the "Petition Date"), the Debtors filed voluntary petitions
far relief under chapter ]1 of title 11 of the United States Code (the "Bankruptcy Code")in the
United States Bankruptcy Court for the District of Delaware (the `Bankruptcy"),Case No.
10-11255(CSS)(jointly administered);

       WHEKEAS,the Debtors and the Creditors' Committee filed the Second Amended Joint
Chapter 11 Plan of Liquidation Proposed by the Debtors and the Creditors' Committee (the"Plan
Proponents")[F.,CI' Nn. 3261](as amended, modified, or supplemented, the "Plan") with the
Bankruptcy Court;

        WHEREAS,on November 10, 2p15, the Bankruptcy Court entered an order confirming
the Plan (the "Confirnlation Order");

           WI-IF,REAS, the Plan provides, among other things, for the establishment of a liquidating
tri.~st (the "Recovery Trust") for the benefit of its Beneficiaries (defined below) and for the
apppintment of the Recovery Trustee as the trustee and manager of the Recovery Trust;

       WHEREAS,the Recovery Trustee has agreed to act as trustee under this Agreement for
purposes herein provided;

        WHEREAS,the Recovery Trust is established for the sole purpose of administering
Recovery Trust Assets (defined below) and implementing the Recovery Trust Functions (defined
below), in accordance with Treasury Regulations Section 301.7701-4(d), with no objective or
authority to continue or engage in the conduct of a trade or business;

        WHEREnS,the Recovery Trust is intended to qualify as a liquidating trust within the
meaning of Treasury Regulations Section 301.7701-4(d) that is treated as "grantor trust" for
federal and applicable state income tax purposes;

        NOW,T'H~REFORE,for and in consideration of the promises and mutual covenants
herein contained, pursuant to the Plan, the Parties da hereby covenant and agree as follows:




 ~ "l~he Debt9rs in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
SS Body Armor I, Inc.(9361); SS Body Armor II, Inc.(4044); SS Body Armor III, Ina (9051); and PBSS, LLC
(8203).

AFDOCS/12684009.1
                                                           ARTICLE I

                                            Definitions; Interpretive Rules.

                1.1   Terms Defined in Plan. Any capitalized term used and not defined herein
shall have the meaning assigned to it in the Plan.

                     1.2       Interpretive Rules. For purposes of this Agreement, except as otherwise
AV virAoo~v r~rnvi~A~
V At./1 VJJ1} 1./1 V V 1\LV\a
                              ~arai»
                               Vivii vi ~uii,vciv i~iv vvii~vii v~}ivi~J:~i.~.,v i"n~~:iivv~
                                                                                  V~
                                                                                             ~.a.~
                                                                                           . ~ ~
                                                                                                     r~fPrPnr,P~
                                                                                                     +
                                                                                                                   t!~ ~~l~i'~iv~PC~~ ~


"Sections", anti other subdivisions, without reference to a particular document, are to be
designated Articles, Sections, and other subdivisions of this Agreement;(b)the use of the term
"including" means "including but not limited to"; and (c)the words "herein","hereof',
"hereunder", and other words of similar import refer to this Agreement as a whale and not to any
particular provision (unless otherwise specified). The enumeration and headings contained in
this Agreement are for convenience of reference only and art not intended to have any
substantive significance in interpreting this Agreement. The singular shall include the plural and
the plural the singular, when the context so requires, and the feminine, the masculine, and the
neuter genders shall be mutually inclusive.

                                                           ARTICLE II

           Establishment of the Recovet-y Trust, Appoiiitmei~t of the Recovery Trustee

                 2.1     Establishment of the Recover~t. Pursuant to the Plan, the Parties
hereby establish the Recovery Trust. Bryan K. Ryniker is hereby appointed as the Recovery
Trustee and hereby accepts such appointment. On the Effective Date, the Recovery Trust will
become effective, in order to carry out the Recovery Trust Functions (defined below). On the
Effective Date, pursuant to the Plan and Sections 1123, 1141 and 1146(a) of the Bankruptcy
Code,the Debtors and the Estates will transfer, grant, assign, convey, set over, and deliver to the
Recovery Trustee, for the benefit of the Recovery Trust, all of the Debtors' and F,states' right,
title and interest in and to the Recovery Trust Assets, including (i) the Recovery Trust Reserve,
(ii) the Estate Claims,(iii) any Settlement Recoveries,(iv) any SOX Recoveries,(v)the share of
the New Common Stock to be issued pursuant to the Plan,(vi) any remaining Cash in the
Administrative/Priority/Tax Claims Reserve after the exercise of the Post-Confirmation Debtor
Representative's distribution powers set forth in Section 6.3(a) of the Plan, and (vii) any other
assets of the Debtors that have not been liquidated, abandoned or otherwise disposed of as ofthe
Effective Date, free and clear of all Liens, Claims, encumbrances or interests of~ any kind in such
property, except as otherwise provided for in the Plan and the Settlement Agreement. For the
avoidance of doubt, the Recovery Trust Assets shall not include the Administrative/Priority/Tax
Claims Reserve (except as set forth herein above) or the Post-Confirmation Debtor Reserve. On
the Effective Date and automatically and without further action, the Recovery Trustee will have
full power and authority as the trustee of the Recovery Trust in accordance with the Plan and this
Agreement. On and after the Effective Date, the Recovery Trustee, on behalf of the Recovery
Trust, will take any and all actions as he believes may be necessary, desirable or appropriate with
respect to the Recovery Trust, subject to the terms of the Plan and this Agreement. The
Recovery Trust is organized and established as a trust for the benefit of the Beneficiaries
(defined below) and is intended to qualify as a liquidating trust within the meaning of Treasury

AFDOCS/12684009.1                                                  2
Regulation 301.7701-4(d). In accordance with Treasury Regulation 301.7701-4(d), the initial
sole beneficiaries of the Recovery Trust will be the holders of Allowed Claims in Class 3
(General Unsecured Claims) and Class 4(Subordinated Unsecured Claims) and Allowed
Interests in Class 6(Old Common Stock Interests). Upon payment in full of all Allowed Class 3
Claims, the holders of Allowed Claims in Class 4 and Allowed Interests in Class 6 will then
constitute the sole beneficiaries of the Recovery Trust. Upon payment in full of all Allowed
Class 4 Claims, the holders of Allowed Interests in Class 6 will then constitute the sole
heneficiari~s of the Recovery "Trust. The Recovery Trust will not be deemed asuccessor-in-
                 1:state for any purpose other than as speciticaliy set t~rti~ in the Flan anct ~nis
interest of t11e =
Agreement. This Agreement and the Recovery Trust created under the Plan are hereby declared
to be irrevocable and the Debtors shall not have any right at any time to withdraw any of the
property held hereunder or to revolve, annul, or cancel the Recovery Trust created under the Plan
in whole or in part, or to alter, amend, or modify this Agreement in any respect. To the extent
that there are any material inconsistencies between(a)this Agreement and (b)the Alan or the
Confirmation Order, the Plan and the Confirmation Order shall govern.

                 2.2    Vesting of Estate Assets Free and Clear of Liens. Upon the Effective
Date, the Recovery Trust will be vested with all right, title, and interest in the Recovery Trust
Assets, and such property will become the property of the Recovery Trust free and clear of all
Claims, Liens, charges, other encumbrances, and Interests, except as set forth in the Plan.
Further, as of the Effective Date, theRecovery Trust will retain the New Common Stock and
retain any rights to which such stock may be entitled under applicable law with respect to such
shares, subject to any applicable conditions or restrictions set forth in the Plan, and the
Certificate of Amendment and Restatement of the Certificate of Incorporation of SS Body Armor
I, Inc., together with the Third Amended and Restated ~3y-Laws of SS Body Armor I, Inc.(as
such documents may be amended or modified)

               2.3     Trust Name. The trust created hereby shall be known as the Recovery
Trust of SS Body Armor I, Inc., in which name the Recovery Trustee may, among other.things,
carry out the Recovery Trust Functions, conduct the business of the Recovery Trust, retain
counsel and other professionals and pay fees and costs incurred by counsel and other
professionals, make and execute contracts on behalf of the Recovery Trust, sue and be sued on
behalf of the Recovery Trust, and take such other actions as the Recovery Trustee is authorized
to take under the Plan and this Agreement.

                                              AKTICLE III

                             Re~ovety Trust,Purpose, Administratio~~

               3.1     Purpose of the Recovery Trust. The Recovery Trust shall be established
for the purpose of carrying out the Recovery Trust functions and liquidating, distributing and
resolving the claims to the Recovery Trust Assets, in accordance with Treasury Regulations
Section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
business. Accordingly, the Recovery Trustee shall, in an expeditious but orderly manner, carry
out the Recovery Trust F~7nctions, liquidate and convert to Cash the Recovery Trust Assets,
make timely Distributions and not unduly prolong the duration of the Recovery Trust.



nrpocsia aca400a.l
              3.2     Uovernance of the Recover~Trust. The Recovery Trust will be
administered and controlled by the non-voting Kecovery Trustee and the Recovery Trust
Committee. The Recovery Trust Committee will oversee the functions and activities of the
Recovery Trustee in relation to the Recovery Trust.

                3.3    Purpose of this A Yre~, ement and Recovery Trust Functions. The parties
hereby enter into this Agreement for the purposes of establishing the Recovery Trust
contemplated by the Plan and authorizing the Recovery rI'rustee to, among other things,
in~piemetlt and carry out the recovery irus~ ninciions as ioiiows:(ij the iiiing, pr~secu~i~r~,
settlement and/or other disposition of any and all objections to, or requests for subordination,
compromise or settlement of, proofs of claim or Claims against the Debtors, other than Claims
that ar•e Allowed under the Plan;(ii) the evaluation and, if appropriate, filing, prosecution,
settlement and/or other disposition of any and all Avoidance Actions, Causes of Action, and
other estate Claims;(iii) the creation of appropriate reserves for Disputed Claims;(iv) the
incurring of post-cgnfirmation debt to fund replenishment of the Recovery Trust Reserve to the
extent the Recovery Trust Reserve is insufficient;(v)the payment of the reasonable fees and
expenses of the Recovery Trustee and his professionals and agents, without need of further Court
approval or notice;(vi) the maintenance of books and records;(vii) the liquidation or other
disposition of the Recovery Trust Assets; and (viii) the distribution of the proceeds of the
Recovery Trust Assets (after payment of or reserve for all Recovery Trust expenses) to the
Recovery Trust beneficiaries pursuant to this Agreement (collectively"Recovery Trust
Functions"); provided that the Recovery Trust Functions shall not include activities which
constitute Post-Confirmation Debtor Functions or are subject to disposition by the Post-
Confirmation Debtor as part of its exercise of the Post-Confirmation Debtor Functions. Where
reasonably appropriate, the Recovery Trustee shall have consultation rights with regard to the
Post-Confirmation Debtor Functions, and the Post-Confirmation Debtor Representative shall
have consultation rights with regard to Recovery Trust functions. Any dispute regarding what
cpnstitutes aPost-Confirmation Debtor Function and what constitutes a Recovery Trust Function
shall be resolved by the Bankruptcy Court. All Recovery Trust Functions and related activities
of the Recovery Trustee shall be reasonably necessary to, and consistent with, the
accomplishment of these purposes; all of such purposes benefit the Recovery Trust. Except as
set forth herein, nothing contained herein shall be deemed to limit the authority of the Recovery
Trustee.

                3.4      Administration of the Recovery Trust Assets. From and after the
Effective Date, the R~~ov~ry Trustee shall take all steps necessary to liquidate all Recovery
Trust Assets and distribute the proceeds in accordance with the Plan, Confirmation Order, and
this Agreement, including selling, leasing, prosecuting, litigating, settling or otherwise
liquidating and reducing the Recovery Trust Assets to money, or abandoning the Recovery Trust
Assets on such terms and for such consideration as he deems to be reasonable and in the best
interests of the beneficiaries.

                3.5    Authority of the Recovery Trustee. The Recovery Trustee will serve as a
fiduciary to the Beneficiaries of the Recovery Trust and will be empowered to:(a) implement the
Kecovery Trust Functions;(b) effect all actions, execute and deliver all agreements, instruments
and other documents, make the distributions contemplated, and perform all of the obligations and
agreements of the Recovery Trust and/or of the Recovery Trustee necessary to implement the

A~i~ocsi~ zca4009.i                             4
provisions of the Flan, this Agreement, and the Settlement Agreement(to the extent applicable);
(c) other than in relation to the Post-Confirmation Debtor Functions, perfgrm the duties, exercise
the powers, and assert the rights of a trustee under sections 704 and 1106 of the Bankruptcy
Code as the Debtors' representative appointed for such purpose pursuant to section 1123(b)(3) of
the Banid•~.iptcy Code, including commencing prosecuting or settling all Estate Claims, and
enforcing contracts, asserting claims, defenses, offsets and privileges;(d) determine, satisfy,
object to, and estimate any and all claims or liabilities created, incurred or assumed by the
Recovery Trust;(e) pay all expenses and make all other payments relating to the Recovery Trust;
(fj other than in relation to the Post-Contit~mation lleUtor Functions, object to claims, including
Disputed Claims, and prosecute or settle such objections, including objections requesting
disallowance of equity interests, and related litigation with respect to certain insiders and their
related entities: David H. Brooks("David Brooks"); Terry Brooks, Victoria Brooks, Andrew
$rooks, and. Elizabeth Brooks (collectively,"Brooks Family"); and Jeffrey R. Brooks("Jeffrey
}3rool<s" and together with David ~3rooks and Brooks Family,"Brooks Insiders");(g)establish,
keep, and maintain a reserve for the benefit of Disputed Claims and Disputed Interests;(h)
engage and reasonably compensate professionals, including attorneys, accountants, experts, other
professionals and others to assist the Recovery Trustee in carrying out his duties, provided,
however, that counsel that will represent the Recovery Trust in any action to pursue claim
objections (to the extent such are not within the Post-Confirmation Debtor Functions), requests
for disallowance of equity interests, and related litigation with respect to Brooks Insiders shall
he chosen by the Equity Committee designee;(i) consult regularly with and provide information
to the Recovery Trust Committee at such times and with respect to such issues relating to the
conduct of the Recovery Trust as is appropriate;(j) prepare and deliver written statements or
notices, quarterly or otherwise, required by law to be delivered to beneficiaries of the Recovery
"Trust and the Recovery Trust Committee;(k) prepare, or have prepared, and file with the
appropriate taxing authority on behalf of the Recovery Trust any and all tax returns, information
returns, and other required documents with respect to the Recovery Trust and pay taxes properly
 payable by the Recovery Trust, if any, and cause all taxes payable by the Recovery Trust, if any,
to be paid exclusively out of the Recovery Trust;(1) other than in relation to the Post-
 Confirmation Debtor Functions, waive or assert the attorney-client privilege or any other
privilege of and on behalf of the Debtors and Estates; and(m)nothwithstanding subparagraph(~
 herein, have standing to review and object to any post-petition, pre-confirmation professional Fee
claims.

               3.6    Recovery Trust Committee. The Recovery Trustee shall he supervised by
an oversight committee (the "Recover~Trust Committee"), which shall hive the rights set forth
in this Agreement and the Plan.

              (a)    The Recovery 'Trust Committee shall be created on the Effective Date and
shall be comprised of three (3) voting members.` Two (2) members of the Recovery Trust
Committee will be selected by the Creditors' Committee and one member will be selected by the
F,quity Committee. The Equity Committee will designate a list of individuals to replace the
Creditors' Committee selected representatives upon Class 3 Satisfaction and Class 4 Satisfaction.
Upon the occurrence of the Class 3 Satisfaction and Class 4 Satisfaction, the Creditors'
Committee selected representatives will resign and be replaced by the Equity Committee
designees. In the event of a vacancy of a member selected by the Creditors' Committee, the
other member selected by the Creditors' Committee, in consultation with the Recovery Trustee,

AFDOCS/12684009.1                                5
shall have the authority to dill such vacancy. In the event of a vacancy of a member selected by
the Equity Committee, a majority of the former members of the Equity Committee in
consultation with the Recovery Trustee, shall have the authority to fill such vacancy. In the
event any position is vacant for more than thirty (30) days, unless otherwise notified in writing
by a majority of the former members of the Equity Committee that good faith efforts are being
made to X11 the vacant position for the Equity Committee designee, the Recovery Trustee shall
have the authority, without need of notice to the remaining members of the Recovery Trust
Committee, to fill such vacancy at his sole discretion.

               (b)     The Kecovery Trustee shall consult regularly with the Recovery Trust
Committee when carrying out the purpose and intent of the Recovery Trust. The Recovery Trust
Committee shall he entitled to monitor the status and progress made by the Recovery Trustee.
1'he 1Zecovery Trust Committee may meet and/or consult p
and keep itself apprised of the affairs of the Recovery Trust.

               (c)     The Recovery Trust Committee will advise the Recovery Trustee and
m~lce certain determinations regarding the administration and liquidation of the Recovery. Trust
Assets in consultation with the Recovery Trustee. Unless otherwise specified herein, approval of
a majority of the members of the Kecovery Trust (:ommittee shall be required for the Recovery
Trust Committee to act or provide instructions, directions, consents or approvals to the Recovery
Trustee for certain actions specified hereunder. The members of the Recovery Trust Committee
shall be deemed to he third-party beneficiaries of this Agreement.

                 3.7      Expenses of the Recover~ust. The Recovery Trust Assets will be used
to pay all liabilities, costs and expenses of the Recovery Trust, including compensation then dlie
and payable to the Recovery Trustee, his agents, representatives, professionals and employees
and all casts, expenses, and liabilities incurred by the Recovery Trustee in connection with the
performance of his duties. Each member of the Recovery Trust Committee will be entitled to
reimbursement of reasonable costs and expenses in the exercise of his or her duties, and a stipend
of $1,500 per month in compensation for services in such capacity. The reasonable fees and
expenses of the Recovery Trustee and his counsel and agents will be paid out of the Recovery
'trust Reserve, without need of Bankruptcy Court approval, subject to the terms set forth in
Section 5.18 herein.

                3.8     Tax Treatment of Recovery Trust. For United States federal and
applicable state income tax purposes, the transfer of the Recovery Trust Assets to the Recovery
Trust pursuant to and in accordance with the Plan shall be treated as a disposition of such assets
directly to and for the benefit of the Beneficiaries. The Beneficiaries will be treated as the
grantors and owners of the Recovery Trust. All earnings of the Recovery Trust shall be currently
taxable to the Beneficiaries in the year in which such earnings are realized, including earnings
retained in the Recovery Trust Reserve, in accordance with their respective rights to such
earnings. The Recovery Trust is intended to qualify as a liquidating trust that is treated as a
"grantor trust" for federal income tax purposes, and the Recovery Trustee shall use his best
efforts to operate and maintain the Recovery Trust in compliance with Internal Revenue Service
Revenue Procedure 94-45, 1994-2 C.B. 684, and Treasury Regulation Sections 1.671-4(a) and
301.7701-4(d) and all subsequent guidelines regarding liquidating trusts issued by the Internal
Revenue Service.

AFDOCS/12684009.1
             3.9   Incor~oratian of Plan. The Plan is hereby incorporated into this
Agreement and made a part hereof by this reference.

                                                 ARTICLE IV

             Pest-Confirmation Debtor; Corporate Action; Winding-Up of Affairs

                 4.1      Post-Confirmation Debtor. tJnder the Flan, all Debtors other than the Post-
f`~nf~;-n,µt;~n TlPhtnr ~x~ill hP r~PPmarl ~licenl~~Prl fnr all   1111P~1(l.C~..0 a.0 QFt~1P_. F.FfP.(;t1VP_, T~~tP_,~
                                                                  r ~-
                                                                                                                         withniit
need of further Court order, notice or action; provided, however, without the need of any further
appt'oval, the Post-Confirmation Debtor Representative, in his discretion, may execute and file
documents and take all other actions as he deems appropriate relating to the dissolution of the
Debtors under applicable state laws, and in such event, all applicable regulatory or governmental
agencies will take all steps necessary to allow and effect the prompt dissolution of the subject
Debtor as provided in the Plan, without the payment of any fee, tax, or charge and without need
for the filing of reports or certificates.

               (a)     All existing Interests in the Debtors will be deemed extinguished and
cancelled as pf the .Effective Date, and as of such date, the New Common Stock of the Post-
Confirmation Debtor wi11 be deemed issued and held by the Recovery 'Trustee, for the benefit of
the Beneficiaries of the Recovery Trust. The Post-Confirmation Debtor Representative will
dissolve the Post-Confirmation Debtor pursuant to applicable non-bankruptcy law, at such time
as he reasonably determines, after consultation with the Recovery Trustee, that the Post-
Confirmation Debtor Functions have been completed or otherwise satisfied.

               (b)      From and after the Effective Date,(i) all of the Debtors, for all purposes,
will be deemed to have withdrawn their respective business operations from any state in which
they were previously conducting or are registered or licensed to conduct business operations, and
the Debtors will not be required to file any document, pay any sum or take any other action, in
order to effectuate such withdrawal, and (ii) the Debtors other than the Post-Confirmation Debtor
will not be liable in any manner to any taxing authority for franchise, business, license or similar
taxes accruing nn or after the Effective Date.

             (c)    The Post-Confirmation Debtor will continue and remain in existence on
and after the Effective Date solely for implementation of the Post-Confirmation Debtor
Functions.

               4.2    Board of Directors; Officers. Under the Plan, on the Effective Date and
automatically and without further action,(i) each existing member of the board of directors,
officer and manager (as applicable) of the Debtors will be deemed to have resigned on the
Effective Date without any further corporate action,(ii) the Post-Confirmation Debtor
Representative will be deemed the sole director, officer and representative of the Post-
Canfirmation Debtor to exercise the rights, power and authority of the Post-Confirmation Debtor
under applicable provisions of the Plan and bankruptcy and non-bankruptcy law, and (iii) all
matters provided under the Plan will be deemed to be authorized and approved without further
approval from the Bankruptcy Court.



nrnocsi~ 268~00~.~                                      ~
                4.3     Post-Confirnlation Debtor Oversight Committee. Under the Plan, the
Post-Confirmation Debtor Representative will carry nut the Post-Carafirmation Debtor Functions,
subject to the Post-Confirmation Debtor Oversight Committee, which shall he comprised of the
iZecovery Trustee, Mr. Ricic Rosenbloom, and a representative selected by the Equity Committee
that will oversee the functions and activities of the Post-Confirmation Debtor.

              4.4    Post-Confirmation Debtor and Recovery Trustee Cooperation. The Post-
Confirmation Debtor Representative and the Recovery Trustee will cooperate and coordinate
lf1elT ~~IOTlS `LO iI11~1~~i1C~ii `afiC riail, iiiCiuuiti~, aiiiiiii~ G~iici ~iiiii~a, auurc~~iu}~ airy ~;iie;uiiiS~aiiCc5
where Post-Confirmation Debtor Functions and Recovery Trust Functions may overlap or omit
actions or functions. necessary to implement the Plan or Settlement Agreement.

                                                     ARTICLE V

                             Duties, Rig~~ts and Powers of Rec~ve~-~T Trustee

                5.1     Status of the Recovery Trustee. The Recovery Trustee shall be the
"representative of the estate" as that phrase is used in section 1123(b)(3)(B) of the Bankruptcy
Code with respect to the rights and powers granted in this Agreement and in the Plan and
Confirmation Order. Except as otherwise set forth in the Plan and Confirmation Order, the
Recovery Trust shall he the successor-in-interest to the llebtors with respect to all Recovery
Trust Assets, including all Estate Claims and Avoidance Actions that were or could have been
commenced by the Debtors or the Estates prior to the Effective Date and shall be deemed.
substituted for the same as the party in such action. All actions, claims, rights or interests
constituting Recovery Trust Assets are preserved and retained and may be enforced by the
Recovery Trust as the representative of the Debtors and/or the Estates pursuant to section
1123(b)(3)(B) of the Bankruptcy Code. The Recovery `Trust shall be aparty-in-interest as to all
matters over which the Bankruptcy Court has jurisdiction and shall be the only party to have
standing to file, prosecute, settle, ar compromise all Kecovery Trust Assets, including all Estate
Claims and Avoidance Actions. For avoidance of doubt, such authority and standing (i) shall
include standing to review and object to professional fee claims but otherwise (ii) shall not
include standing to prosecute any causes of action which are included within the Post-
Confirmation Debtor Functions.

                5.2    Duties of the Recovery Trustee. "The Recovery Trustee shall have the
exclusive right and duty to administer and liquidate the Recovery Trust Assets, file, prosecute,
litigate, compromise, settle, and abandon Estate Claims and Avoidance Actions assigned and
delivered to the Recovery Trust, pursue and oversee the objections and resolution of Claims and
related processes, and collect all income and make distributions to the Beneficiaries from the
Recovery Trust, as provided under this Agreement, the Plan, and Confirmation Order. For
avoidance of doubt, such authority and standing (i) shall include standing to review and object to
professional fee claims but otherwise (ii) shall not include authority qr standing to prosecute any
causes of action or to object to or resolve claims which are included within the Post-
Confirmation Debtor Functions. Nothing contained herein, or in the Post-Confirmation Debtor
governance documents (including any bylaws or articles of incorporation) shall prevent the Post-
C'onfirmation Debtor from assigning any assets, including claims and causes of action, to the
Recovery Trust.

~rnocsi~2~s400y.~
                 5.3    Standard of Care. "I'he Recovery Trustee shall exercise its rights and
powers vested it in  by this Agreement and use reasonable business judgment in its exercise of his
duties. Subject to applicable law, the Recovery Trustee shall not be liable to the Recovery Trust
~r any Beneficiary for any act he may do or omit to do as a Recovery Trustee while acting in
good faith and in the exercise of his reasonable business judgment. The foregoing limitation on
liability will apply equally to the agents, professionals, accountants, attorneys, and/or employees
of the Recovery Trustee acting on behalf of the Recovery Trustee in the fulfillment oI'the
Recovery Trustee's duties hereunder.

               5.4     Bond. The Recovery Trustee shall not be required to post a bond.

                5.5     Recovery Trustee's Rights and Powers. The Recovery Trustee shall act on
behalf of the Recovery Trust and except as otherwise provided for under the Plan, shall be vested
with all rights, powers, privileges, and benefits afforded to the Debtors' Estates and/or a
"trustee" under sections 704 and 1106 of the Bankruptcy Code, including, without limitation,
attorney-client and work product privilege, and he shall be vested with any such rights, powers,
privileges, and benefits of the Debtors and their Estates with respect to the Recovery Trust
Functions. The Recovery Trustee shall have all the powers and authority set forth herein and in
the Plan and Confirmation Order necessary to effect the disposition, orderly liquidation, and/or
distribution of all Recovery Trust Assets and proceeds thereof. As of the Effective Date, the
rights and powers of the Recovery Trustee shall include, subject to the limitations set forth in the
Plan or Confirmation Order, the right and power, without further Bankruptcy Court approval, to:

             (a)      Liquidate or otherwise reduce to Cash the Recovery Trust Assets in
accordance with the Plan and this Agreement;

                (b)     Settle, resolve and object to Claims and to file, prosecute, compromise and
settle Estate Claims assigned and delivered to the Recovery Trust, whether or not the estate
Claims or objections to Claims have been commenced prior to the Effective Date, and shall be
substituted as the real party in interest in any such action or objection by or against the Debtors,
the Creditors' Committee, or the Equity Committee;

               (c)     Make distributions to the Beneficiaries hereunder;

               (d)    Seek an estimation of contingent or unliquidated Claims under section
502(c) of the Bankruptcy Code;

             (e)     Invest the Recovery Trust Assets, which investment powers of the
Recovery Trustee are limited by Section 5.14 herein;

               (~      Establish, maintain and administer Recovery Trust Reserve;

               (g)     Maintain and administer the Cash in the Recovery Trust;

              (h)      Fay and satisfy Allowed Claims and trust expenses from the Recovery
Trust and pay all fees due pursuant to Section 1930 of Chapter 123 of Title 28 of the [Jnited
States Code until such time as the Bankruptcy Court enters a final decree closing the Chapter 11
Cases;

AFDOCS/12(84009.1                                9
               (i)    Enforce, carry out, and comply with the terms of the Plan, Confirmation
Order, and this Agreement;

             (j)     Enforce, carry out and perform the Recovery Trustee's duties and
Recovery Trust Functions under this Agreement and the Plan;

              (k)     Sell at public or private salt, or exchange, transfer, or convey, on such
terms and conditions, and at such time or times as the Recovery Trustee shall determine, any or
A.li ()1 ti1G S~CLUVGC~' Z I U~! t~1JJC LS, Q.ilU l.v L110.L ~i1i,l, ai0.iil, vi.J(.ivitS y li1Ll.1~E C~vsll,t Ole l.J, ik~l,aili vt viel.~J,

and sign, seal, acknowledge, and deliver any and all proper deeds, or other instruments of
conveyance or transfer thereof; and delegate to an attorney-in-fact the power to execute all
documents necessary to accomplish a sale, lease, transfer, or exchange of such property;

               (1)     Obtain and maintain such space, facilities, equipment, supplies and
personnel as shall be reasonably necessary for the performance of the Recovery Trustee's duties
hereunder and under the Plan and Confirmation Order;

               (m) Pay all expenses and obligations of the Recovery Trust, including
professional fees, out of the Recovery Trust Assets;

                (n)     Subject to the provisions of~ 3.5 herein, retain. counsel or special counsel,
financial advisor or accountant, and employ other individuals in connection with the
administration or the liquidation, and pay all reasonable and necessary costs of any litigation
directly or indirectly involving the Debtors or the Estates, or the Recovery Trust Assets;

                (o)    Consult regularly with and provide information to the Recovery Trust
Committee at such times and with respect to such issues relating to the conduct of the Recovery
Trust as is appropriate;

              (p)     Prepare and deliver written statements or notices, quarterly or otherwise,
required by law or by the terms of this Agreement to be delivered to Benefciaries and the
Kecoveiy Trust Committee;

                (q)    Subject to consultation with the Post-Confirmation Debtor Representative,
exercise all powers  regarding the Debtors' tax matters, including filing tax returns, to the same
extent as if the Recovery Trustee were the debtor in possession to the extent necessary;

               (r)     When all Disputed Claims filed against the Debtors have become Allowed
Claims or have been disallowed by Final Order, and all of the Recovery Trust Assets have been
liquidated and distributed in accordance with the Plan and this Agreement, seek authority, in
consultation with the Post-Confirmation Debtor Representative, from the Bankruptcy Court to
close the Chapter 11 Cases in accordance with the Bankruptcy Code and the Bankruptcy Kules;

                (s)     If at any time the Recovery Trustee determines, in reliance upon such
professi<~nals as the Recovery Trustee may retain and with the consent of the Recovery Trust
Committee, that the expense of administering the Recovery Trust so as to make a final
distribution t~ the Beneficiaries is likely to exceed the value of the assets remaining in the
Recovery Trust, the Recovery Trustee shall apply to the Bankruptcy Court for authority to (i)

AFDOCS/12684009.1                                                      j~
reserve any amounts necessary to close the Chapter 11 Cases,(ii) donate a balance t~ a charitable
organization exempt from federal. income tax under Section 501(c)(3) of the Internal Revenue
Code that is unrelated to the Recovery Trust, the Recovery Trustee, and (iii) close the Chapter 11
Cases in accordance with the Bankruptcy Code and Bankruptcy Rules;

              (t)      Hold legal title to any and all rights of the ]3eneficiaries in or arising from
the Recovery 'Trust or Recovery Trust Assets;
                ~~~~   1.{v~~~tt4'~      ~    t 1                !Y      11   i'1~          ~'[~        ~rl~'!ll•<I   Y1~15'~!Y(~      /Y   ~"N~]1l CS T"L1N
                `6~J   1~11bl~ULl~    aldld   ildb   AAI y~   C611U   6l.IA   U47liUl(AliAA IJ~    1~~U1Gt4V1~        111111~J      ~ilU    I.1 GI.11Jl1r1


applications and take any and all other actions related to, or in connection with, the liquidation of
the Recovery Trust, the exercise of the Recovery Trustee's powers granted herein and the
enforcement of any and all instruments, contracts, agreements, claims, or causes of action
relating to the Recovery Trust or the Recovery Trust Assets;

             (v)     Open and maintain bank accounts and deposit funds, draw checks and
make disbursements in accordance with this Agreement and the Plan;

              (w) File, if necessary, any and all tax and information returns with respect to
the Recovery Trust treating the Recovery Trust as a grantor trust pursuant to Section 1.671-4(a)
of the Treasury Regulations and pay taxes properly payable by the Recovery Trust, if any, and
make distributions to Beneficiaries net of any such taxes;

              (x)     In the event the Recovery Trustee determines that any of the Beneficiaries
of the .Recovery Trust may, will or has become subject to adverse tax consequences, take such
actions that in his reasonable discretion will, or are intended to, alleviate such adverse tax
consequences, such as dividing the Recovery Trust Assets into several trusts or other structures
and/or paying certain Beneficiaries in a manner different than that originally contemplated
hereunder (hut not otherwise inconsistent with the provisions of this Agreement or the Plan),
provided, however, the Recovery Trustee shall be under no obligation to take any such actions;

               (y)      Withhold from the amount allpcable, payable or distributable to any Entity
such amount as may be sufficient or required to pay any tax or other charge which the Recovery
'Trust has determined, in his reasonable discretion, is required to be withheld therefrom under the
income tax laws of the United States or of any state or political subdivision thereof, and to pay or
deposit such withheld tax with the appropriate governmental authority. In the exercise of his
discretion and judgment, the Recovery Trustee may enter into agreements with taxing or other
governmental authorities for the payment of such amounts as inay be withheld in accordance
 with the provisions hereof;

               (z)   Seek any relief from or resolution of any disputes concerning the Plan, the
Recovery Trust, or the Recovery Trust Assets by the Bankruptcy Court or any other court with
proper jurisdiction;

              (aa) Appear and participate in any proceeding before the Bankruptcy Court or
any other court with proper jurisdiction with respect to any matter regarding or relating to this
Agreement, the Plan, Confirmation Order, Recovery Trust, or the Recovery Trust Assets;



nrnocsi~ a6s400~.~                                               11
               (bb)    Review and object to professional fee claims to the extent provided herein;
and

                (cc) Otherwise take such other actions as shall be necessary to implement the
Plan, Confirmation Order, the terms of this Agreement, wind down the affairs of the Recovery
Trustee and effect the closing of the Chapter 11 Cases or to carry out the Kecovery Trust
Functions and related obligations and to exercise its rights in accordance with atld subject to the
Platt anc~ Confirmation Order, and shall perform all of the duties, responsibilities and obligations
as sei ~rih in lids f~~;re~rrierii.

                5.6    Limitation on Recovery Trustee's Authority.

               (a)      Notwithstanding Section 5.5, the Recovery Trustee shall procure approval
by a majority vote of the members of the Recovery Trust Committee prior to (i) taking any
action (including settling or selling) with respect to a Recovery Trust Asst (excluding any asset
used for the operation of the Trust or for payment of any fees and expenses of professionals
employed by the Recovery Trustee) having a value of $300,00 or more, (ii) commencing any
litigation, other than objections to Disputed Claims or Avoidance Actions, or making any
settlement with respect to any Retained Cause of Action, or such litigation, in connection with
which there is a recovery (or potential recovery) to the Recovery Trust of $300,000 or more, or
(iii) taking any action that would give rise to or alleviate adverse tax consequences to the
Recovery Trust or the Beneficiaries, provided, however, in the event the Recovery Trust
(ryommittee fails to approve any of the above action by a majority vote, the matter may be
submitted to the Bankruptcy Court for approval of such action. Furthermore, and
notwithstanding Section 5.5, the Recovery Trustee shall procure approval by a unanimous vote
of the members of the Recovery Trust Committee prior to settling any Disputed Claim for an
amount of $500,000 or more, provided, however, in the event the Recovery Trust Committee
fails to approve such settlement proposed by unanimous vote, but does obtain approval of a
majority of the Recovery Trust Committee, then the Recovery Trustee may submit the matter to
the Bankruptcy Court for approval of such action and the non-consenting member of the
Recovery Trust Committee shall have standing to be heard in opposition to such request.

              (b)      The Recovery 1rustee will consult with the Recovery Trust Committee on
a regular basis, but in nn event less than on a quarterly basis, and inform the Recovery Trust
Committee of actions that the Recovery Trustee is pursuing and is planning to pursue in
connection with the discharge of the Recovery Trust Functions and the Recovery Trustee's
duties hereunder. F.,xcept as provided herein, the Recovery Trustee will exercise independent
business judgment with respect to the administration of the Recovery Trust.

                5.7      estimation of Claims. The Recovery Trustee may at any time request that
the Bankruptcy Court estimate any Claim pursuant to section 502(c) of the Bankruptcy Code to
the extent that such Claim has not already been adjudicated by the Bankruptcy Court on the same
grounds. In the event that the Bankruptcy Court estimates any Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such
Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum
limitation nn the amount of such Claim, the Recovery Trustee may pursue supplementary
proceedings to object to the allowance of such Claim. All of the aforementioned objection,


nrnocsi~ 26s4009.t                               IZ
estimation, and resolution procedures are intended to be cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled, withdrawn, or
resolved by any mechanism approved by the Bankruptcy Court, provided, however, any Claim
settled for an amount in excess of $3pQ,~OQ shall be governed by the procedures set forth in
Section 5.6(a).

                .5.8    Limitations on the Recovery Trustee's and the Recover rust
Committee's Liabilities. The Recovery Trustee, the members of the Recovery Trust Committee,
or any ol~ineir respeciive pr~tessi~nais, incivaing accouniai~is, ~i~~at~cia~ auv~5u,~, ~c~az aUv~~u~~,
shall not be responsible and shall not hive any liability whatsoever to any person for any loss or
liability the Debtors, the Estates, ar the Recovery Trust may sustain or incur, except as otherwise
provided in Section 5.12 of this Agreement.

                 5.9     Selection of Agents. The Recovery Trustee may select and employ, and
determine compensation for, any professionals, including accountants, financial advisors, legal
advisors, brokers, consultants, custodians, investment advisors, asset services, auditors, and other
agents, as the Recovery Trustee deems necessary (collectively, the "Trustee Professionals") to
assist it in carrying out his duties, with the reasonable fees and expenses of such professionals to
be paid by the Recovery Trust. Subject to the Plan and this Agreement, the Recovery Trustee
may pay the salaries, fees, and expenses of such persons or firms out of the Recovery Trust
Assets. The Recovery Trustee shall not be liable for any loss to the Debtors, the estates, or the
Recovery Trust or any person interested therein, including Beneficiaries, by reason of any
mistake or default of any such agent or consultant.

                5.10 Sinature. As of the Effective Date of the Plan, the Recovery Trustee
shall have the signature power and. authority on behalf of the Recovery Trust to (a) open and
close accounts with any banking, financial or investment institution;(b) make deposits and
withdrawals of cash and other property into or from any such account;(c) make or endorse
checks with respect to any such account; and (d)effectuate purchases and sales of securities and
give security purchase and sale orders to brokers or any other third parties, and the exercise of
such power and authority shall be deemed to be authorized by and tQ represent the decision of
the Recovery 'Trustee then entitled to make such decision.

               5.11 Maintenance of Re ig ster. The Recovery Trustee shall at all times maintain
or cause to be maintained a register of the names, addresses, and amount of the Beneficiaries.

                5.12    Liability of Recover~Trustee.

                (a)     Liability; Indemnification. The Recovery Trustee, the Trustee
Professionals,- the Recovery Trustee's agents and servants, and any of the members of the
Recovery Trust Committee shall not in any way be liable for any acts or omissions to act except
by reason of their gross negligence, willful misconduct, fraud, or a criminal act in the
performance of their duties under the Plan, Confirmation Order, or this Agreement. The
Recovery Trust shall indemnify the Recovery Trustee, the Trustee Professionals, the Recovery
Trustee's agents and servants, and any of the members of the Recovery Trust Committee and
hold them harmless from and against any and all liabilities, expenses, claims, damages and losses
incurred by them as a direct result of actions taken or omissions to act by them in such capacity


AFDOCS/12C84009.1                                  13
or otherwise related to this Ag~~eement or the Recovery Trust. The Recovery Trust shall
indemnii'y and hold harmless any Entity who was, or is, a party, or is threatened to be made a
party, to any pending or contemplated action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the Fact that such Entity is or was the Recovery
Trustee, a Trustee Professional, the Recovery Trustee's agent or servant, or a member of the
Recovery Trust Committee, against all costs, expenses,judgments, fines and amounts paid in
settlement actually and reasonably incurred by such entity in connection with such action, suit or
proceeding, or the defense or settlement of any claim, issue or matter therein, to the fullest extent
permitted try applicable law, except in tfie case of tiie lt2cc~very i~~ustee, if such costs and
expenses,judgments, fines or amounts paid in settlement are found in a final, non-appealable
judgment by a court of competent jurisdiction tp have resulted from the Recovery Trustee's gross
negligence, willful misconduct, or fraud. Costs or expenses incurred by any Entity entitled to the
benefit of the provisions of this Section 5.12 in defending any such action, suit or proceeding
may he paid by the Recovery Trust in advance of the institution or final disposition of such
action, suit or proceeding, if authorized by the Recovery Trustee, subject to providing an
undertaking to repay all such advanced amounts if it is subsequently determined that such F,ntity
is not entitled to indemnification under this Section 5.12. Any dispute regarding such
indemnification of the Recovery Trustee shall be resolved only by the Bankruptcy Court, which
shall retain jurisdiction over matters relating to the indemnification provided under this Section
5.12. `the Recovery Trustee may in its discretion purchase and maintain insurance on behalf of
any Entity who is or was a beneficiary of this provision. Promptly after receipt by an
indemnified party or parties (the "Indemnified Party") of notice of any claim, or notice of
commencement of any action, suit, or proceeding by an entity other than the Recovery Trustee,
in respect of which the Indemnified Party may seek indemnification from the Recovery Trust
pursuant to this Section 5.12, the Indemnified Party, if not the Recovery Trust, shall notify the
Kecovery 'Trustee of such claim, action, suit or proceeding and shall thereafter promptly convey
all further communications and information in respect thereof to the Recovery Trustee. If the
Indemnified Party is the Recovery Trustee, the Recovery Trustee shall notify the Bankruptcy
Court of such claim, action, suit, ar proceeding and shall thereafter promptly convey all further
communications and information in respect thereof to the Bankruptcy Court. The Recovery
Trustee shall, if it so elects, have sole control at the expense of the Recovery Trust over the
contest, settlement, adjustment, or compromise of any claim, action, suit, or proceeding in
respect of which this Section 5.12 requires that the Recovery 'Trust indemnify the Indemnified
Party. If the Recovery Trustee is the Indemnified Party, he shall obtain the written approval of
Bankruptcy Court before settling, adjusting, or compromising any claim, action suit, or
~raceeding in respect of which this Section 5.12 requires that the Recovery `Trust indemnify the
Indemnified Party. The Indemnified Party shall cooperate with the reasonable requests of the
Recovery Trlisfiee in connection with such contest, settlement, adjustment, or compromises,
provided that (i) the Indemnified Party may, if it so elects, employ counsel at its own expense to
assist in (but not control) the handling of such claim, action, suit, or proceeding,(ii) the
Recovery Trustee shall obtain the prior written approval of the Indemnified Party before entering
into any settlement, adjustment, or compromise Qf such claim, action, suit, or proceeding, or
ceasing to defend against such claim, action, suit, or proceeding, if pursuant thereto or as a result
thereof injunction or other relief would be imposed upon the Indemnified Party, and (iii) the
Indemnified Party shall obtain the prior written approval of the Recovery Trustee, or, if the
Recovery Trustee is the Indemnified Party, the prior written approval of the Bankruptcy Court,


AFDOCS/12684009.1                                j4
before entering into -any settlement, adjustment or compromise of such claim, action, suit, or
proceeding, or ceasing to defend against such claim, action, suit, or proceeding, and no such
settlement, adjustment, or compromise shall be binding nn the Recovery Trust without such
approval

               (b)     No Liability for Acts of Predecessor. No successor Recovery Trustee
shall he in any way responsible for the acts or emissions of any Recovery Trustee in office prior
to the date on which such person becomes a Recovery Trustee, nor shall he be obligated to
                1      1' 7]i-   -              r __---     7_                         1         1_             n
i17t1uire it~iQ ine Vaiiui~y ui j11'i~j.-)i`iciy ui aii~~ SuCiz aci of uiiii~~ivii, iiiiiESS SiiV~e ~i;~i;~;cssui iae~:vVcij%
rI'rustee expressly assumes such responsibility. Any successor Recovery Trustee shall be entitled
to accept as conclusive any final accounting and statement of the Recovery Trust Assets
furnished to such successor Recovery Trustee by such predecessor Recovery Trustee and shall
further be responsible only for those Recovery Trust Assets included in such statement.

                (c)     No Implied Obli ate ions. The Kecovery Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth herein, in the Plan
and Confirmation Order or specified in written instructions or directions delivered to the
Recovery "Trustee by the Recovery `Trust Committee, and nn other or further covenants or
obligations shall be implied into this Agreement. "The Recovery Trustee shall not be responsible
in any manner whatsoever for the correctness of any recitals, statements, representations, or
warranties herein or in any documents or• instrument evidencing ar otherwise constituting a part
of-the Recovery Trust Assets. The Recovery Trustee makes no representations as to the value of
the Recovery Trust Assets or any part thereof, nor as to the validity, execution, enforceability,
legality, or sufficiency of this Agreement; and the Recovery Trustee shall incur no liability or
responsibility with respect to any such matters.

                (d)      Reliance b~ Recovery 'trustee on Documents or Advice oI'Counsel or
Other Entities. F,xcept as otherwise provided herein, the Recovery Trustee may rely and shall be
protected in acting upon any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, and other paper or document reasonably believed to be genuine and to
have been signed or presented by the proper party or parties, and shall have no liability or
responsibility with respect to the form, execution, or validity thereof. None of the provisions
hereof shall require the Recovery Trustee to expend or risk his own funds or otherwise incur
financial liability or expense in the performance of any duties hereunder.

               (e)      No Personal Obligation for Debtors' Liabilities. Beneficiaries, holders of
Claims, holders of Equity, or other persons dealing with the Recovery Trustee in his capacity as
Recovery Trustee within the scope of this Agreement shall look solely to the Recovery Trust
assets to satisfy any liability incurred by the Recovery Trustee to such person in carrying out the
terms of this Agreement, and the Recgvery Trustee shall have no personal or individual
obligation to satisfy any such liability.

               5.13 Establishment of Trust Accounts. The Recovery Trustee may establish or
cause to be established and maintained any accounts needed in connection with the purposes of
the Recovery Trust(the "Trust Account"). Such accounts shall be maintained only at FDIC
insured financial institutions and shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Recovery Trust.

AFDOCS/12684009.1                                            j5
               5.14 Investment of Cash. (a) Cash in the Trust Accounts and any other
amounts contemplated by this Agreement shall he maintained in United States dollars or shall be
invested by the Recovery Trustee in (i) direct obligations of, or obligations guaranteed by, the
United States of America,(ii) obligations of any agency or corporation that is or may hereafter
he created by or pursuant to an act of Congress of the United States of America as an agency or
instrumentality thereof, or (iii) such other obligations or instruments as may from time to time be
permitted under section 345 of the Bankruptcy Lode; provided that the Recovery 'Trustee may, to
the extent necessary to implement the provisions of the Plan and this Agreement, deposit moneys
in clemanci deposits, time accounts or checking accpunts at any banking institution or gust
company having combined capital stock and surplus in excess of $100,000,000 based upon its
most recently available audited financial statements, regardless of whether such investments and
deposits are insured or as otherwise provided in Section 5.13 above. Such investments shall
mature in such amounts and at such times as the Recovery Trustee, in his discretion, shall deem
ap}~ropriate to provide funds when needed to transfer funds in accordance with the Plan and
Confirmation Order, make payments to the Trust Accounts or make Distributions in accordance
with this Agreement and the Plan and Confirmation Order. The Recovery Trust may not retain
cash or cash equivalents in excess of a reasonable amount to meet claims and contingent
liabilities or to maintain the value of the Recovery Trust Assets in liquidation or maintain or fund
nn adequate and sufficient reserve.

                 5.15 "tax Kcturns. From and after the Effective Date, to the extent required, the
Recovery Trustee shall be responsible for the preparation and filing of any and all federal and
state .tax returns or other filings as required by law to be filed on behalf of the Recovery Trust.
Such .returns shall be consistent.with the treatment of the Recovery Trust as a liquidating trust
within the meaning of Treasury Regulations Section 301.7701-4(d) that is a grantor trust
pursuant to Section 1.671-4(a) of the Treasury Regulations. Unless otherwise provided under the
Plan, subject to consultation with the Post-Confirmation Debtor Representative, the Recovery
Trustee shall (a) complete and file as soon as possible, to the extent not previously filed, the
Debtors' final federal, state, and local tax returns,(b) request an expedited determination of any
unpaid tax liability of the Debtors under section 505(b) of the Bankruptcy Code for all tax
periods of the Debtors ending after the Petition Date through the liquidation of the Debtors as
determined under applicable tax laws, to the extent not previously requested, and (c)represent
the interest and account of the Debtors before any taxing authority in all matters, including, but
riot limited to, any action, suit, proceeding, or audit.

                5.16 Compensation for Recovery Trustee. The Recovery Trustee shall be paid
on an hourly basis plus actual out-of-pocket expenses, to be paid monthly from the Recovery
'Trust Assets, pursuant to Section 5.18 and related provisions of this Agreement.

              5.17 Reimbursements. The Recovery Trustee, any agents or consultants
employed pursuant to this Agreement,"Trustee Professionals and members of the Recovery Trust
Committee shall be reimbursed from the Recovery Trust Assets for all reasonable nut-ofpocket
expenses incurred in the performance of their duties hereunder in addition to any compensation
received pursuant to Section 5.18 and related provisions of this Agreement.

             5.18 Reimbursement of the Recovery Trustee's and "Trustee Professionals' Fees
and Expenses. Pursuant to the terms of the Plan, Confirmation Order, and this Agreement, the

AFDOCS/12684009.1                                1C
Recovery Trustee may pay from the Recovery "Trust assets all reasonable fees and expenses
incurred in connection with the duties and actions of the Recovery Trustee, including, but not
limited to, fees and expenses of any Trustee Professionals retained under this Agreement and
fees and expenses to pay insurance, taxes and other expenses arising in the ordinary course of
business in maintaining, liquidating, disposing of, and distributing the Recovery Trust Assets and
compensation to the Recovery Trustee. The Recovery Trustee may also pay fees and expenses
allowed by the Bankruptcy C~ur-t of the Debtors, the Post-Confirmation Debtor Representative,
tYie Creditors' Committee, or the Equity Committee arising from the prosecution or objection of
any rinai fee applications ttiea by any of their respective protessionais in accordance with ine
Plan. "The Trustee Professionals shall prepare monthly statements in the same manner as
required during the Chapter 11 Cases, and the Trustee Professionals shall serve such statements
nn the Recovery Trustee. The Recovery Trustee shall forward the Recovery Trustee's and the
Trustee Professionals' monthly statements to the Recovery Trust Committee and shall provide
five (5) business days prior notice of any payment of such fees and expenses. If the majority of
the Recovery Trust Committee timely objects to the reasonableness of such fees and expenses
and such objection cannot be resolved consensually, the matter shall he submitted to the
Bankruptcy Court for approval of the reasonableness of such fees and expenses.

                                           ARTICLE VI

                                           Beneficiaries

                6.1    Identification of Beneficiaries. The Trust is created for the benefit of the
following beneficiaries (the "Beneficiaries"):(a)the initial sole beneficiaries of the Recovery
Trust will be the holders of Allowed Claims in Class 3 (General unsecured Claims) and Class 4
(Subordinated Unsecured Claims) and Allowed Interests in Class 6(Old Common Stock
Interests);(b) upon payment in full of all Allowed Class 3 Claims, the holders of Allowed
Claims in Class 4 and Allowed Interests in Class h will then constitlrte the sole beneficiaries of
the Recovery Trust; and (c) upon payment in full of all Allowed Class 4 Claims, the holders of
Allowed Interests in Class 6 will then constitute the sole beneficiaries of the Recovery Trust.
The Beneficiaries shall each have an undivided beneficial interest in the assets of the Recovery
Trust ("Beneficial Interest").

                6.2      Rights of Beneficiaries. Each Beneficiary shall be entitled to participate in
the rights due to a Beneficiary hereunder and the Plan. Each Beneficiary shall take and hold its
Beneficial Interest subject to all in the terms and provisions of this Agreement and the Plan. The
I3eneficial Interests shall not be certificated. No Beneficiary shall have legal title to any part of
the- Recovery Trust Assets. The interest of a Beneficiary of the Kecovery Trust is in all respects
personal property, and upon the death, insolvency or incapacity of an individual Beneficiary,
such Beneficiary's Beneficial Interest shall pass to the legal representative of such Beneficiary.
A Beneficiary shall have no title to, or any right to possess, manage or control, the Recovery
Trust Assets, or any portion thereof or interest therein, except as expressly provided herein. No
surviving spouse, heir, or devisee of any deceased Beneficiary shall have any right of dower,
homestead or inheritance, or of partition, or any other right, statutory or otherwise, in the
Recovery Trust Assets, but the whole title to all the Recovery Trust Assets shall be vested in the
Recovery "Trustee and the sole interest of the Beneficiaries shall be the rights and benefits
provided to such persons under this Agreement and the Plan.

~rl~c~csi~ 26~400~.~                             17
                                                       ARTICLE VII

                                                       Distriiut2tions

              7.1    Distributions under the Plan. Subject to the terms of the Plan and the
Confirmation Order, distributions under the Plan shall be made as follows:

                    (a)       The Recovery Trizst and Post-Confirmation Debtor will administer Claims
~iii~~~,i   i.v i.iii, R~Cv`v'~i`y> iTiuSi FuiiC~i.ivii$ uiiu i~v~i=r
                                                                    .^viiliiiiiui.lvii   ~Ctiivr ~uiivii~ii.
                                                                                                           Ci~ iv.
                                                                                                                 Ci~vvii~Jv~~.

The Post-Confirmation Iaebtor Representative will make Distributions to holders of Allowed
Administrative Claims, Priority Tax Claims and Other Priority Claims, out of the
Administrative/Priority/Tax Claims Reserve. The Recovery Trust will make Distributions in
respect of all other Allowed Claims and, if applicable, Allowed Interests against the Estates,
except as may otherwise be expressly provided in the Settlement Agreement. Distributions to he
made by the Post-Confirmation Debtor Representative and Recovery Trust may be made by any
Persons) designated or retained to serve as the disbursing agents) without the need for any
further order of the Bankruptcy Court.

               (b)     Subject to prior consultation with the Recovery Trust Committee and any
applicable provisions of the Recovery Trust Agreement, the Recovery Trustee shall he
authorized, in his or her discretion, to delay distributions to holders of Class 3 Trust Interests,
Class 4 "Trust Interests and/or Class 6 Trust Interests or otherwise determine reasonable
distribution dates for such holders, including, without limitation, based upon the status and
progress of~ the liquidation of Recovery Trust Assets, the total number of and/or asserted claim
amounts of Disputed Claims, and any other relevant factors.

               7.2     Estimation. In order to establish appropriate reserves under the Plan and
avoid undue delay in the administration of the Chapter 11 Cases, the Recovery Trust and Post-
Confirtnation Debtor (subject to the Recovery Trust Functions and Post-Confirmation Debtor
Functions, respectively) will have the right to seek orders of the Bankruptcy Court pursuant to
Section 502(c) of the Bankruptcy Code, estimating the amounts of Claims.

                7.3      Distributions on Account of Disputed Claims and Interests. Except as
otherwise provided in a Final Order or as agreed by the relevant parties, Distributions on account
of Disputed Claims and Interests that become Allowed after the Effective Date will be made by
the Recovery Trustee or Post-Confirmation Debtor Representative (as applicable) at such
pe~•iodic intervals as the Recovery Trust and Post-Confirmation Debtor Representative (as
applicable) determine to be reasonably prudent.

                7.4    No Distributions Pending Allowance. Notwithstanding anything in the
Plan to the contrary:(a) no llistribution will be made with respect to any Disputed Claim or
Interest until such Claim or Interest becomes an Allowed Claim or Interest (as applicable), and
(b) unless determined otherwise by the Recovery Trustee or Post-Confirmation Debtor
Representative (as applicable), no Distribution will he made to any Person that holds both (i) an
Allowed Claim or Interest and (ii) either a Disputed Claim or Interest until such Person's
Disputed Claims or Interests have been resolved by settlement or Final Order.



AFDOCS/12684009.1                                              1g
                7.S      Objection Deadline. The Recovery Trustee or ~'ost-Confirmation Debtor
Representative (as   applicable, and subject to the Recovery Trust Functions and Post-
Confirmation Debtor Functions, respectively) will file all objections to Disputed Claims or
Interests, and will file all motions to estimate (;laims under Section S02(~) of the Bankruptcy
Code, on or before t11e Claims Objection Deadline, provided however that the Recovery Trustee
or Post-Confirmation Debtor Kepresentative may request that the Bankruptcy Court extend the
Claims Objection Deadline. The Claims Objection Deadline is the first Business Day that is 180
days after the occurrence of the Effective Iaate (unless such date is extended by the Bankruptcy
Court). Notwithstanding t~~e faregain~, there will be no deadline tier the lZecovery irust to file
objections to Disputed Interests.

                7.h     Disputed Claims Reserve. Qn and after the Effective Date, the Recovery
Trust will maintain in reserve such Lash as the Recovery Trust estimates to be reasonably
necessary to satisfy the Distributions that could be required to be made under the Plan and the
Recovery "Trust Agreement(the "Disputed Claims Reserve"). On and after the Effective Date,
the Recovery Trust will maintain in reserve such Cash as the Recovery Trust estimates to be
reasonably necessary to satisfy the Distributions that could be required to be made by the
Recovery Trustee under the Plan and the Recovery '1rust Agreement(the "Disputed Claims
Keserve"). ~lhe Disputed Claims Reserve is separate from the Administrative/Priority/Tax
Claims Reserve to be maintained by the Post-Confirmation Debtor Representative as set forth in
Section 6.3(a) of the Plan. I'or the avoidance of doubt, Distributions to any Person holding a
Disputed Claim or Interest that becomes an Allowed Claim or Interest(as applicable)(including,
without limitation, Administrative Claims, Priority Tax Claims and Other Priority Claims) after
the Effective Date will be made together with any payments or other distributions that would
have been made to such Person had its Disputed Claim or Interest become an Allowed Claim or
Interest nn or prior to the Effective Date.

               7.7     Settlin~sputed Claims (or Interests). The Recovery Trustee or Post-
Confirmation Debtor Representative (as applicable, and subject to the Recovery Trust Functions
and Post-Confirmation Debtor Functions, respectively) will be authorized to settle, or withdraw
any objections tv, any Disputed Claims (or Interests) following the Effective Date without need
for approval of the Bankruptcy Court.

               7.8     DistriUutions in Cash. The Recovery Trustee ar Post-Confirmation Debtor
Representative (as applicable, and subject to the Recovery Trust Functions and Post-
Confirmation Debtor Functions, respectively) will make any required Cash payments to the
holders of Allowed Claims or Interests:(X)in U.S. dollars by check, draft or warrant, drawn on
a domestic bank, or by wire transfer from a domestic bank, and(Y)by first-class mail (or by
other equivalent or superior means as determined by the Recovery Trustee).

                 7.9      Unclaimed Distributions. Any entity which fails to claim any Cash within
one hundred twenty     (120)  days from the date upon which a distribution is first made to such
entity will forfeit all rights to any Distribution under the Plan, and the Recovery Trustee or Post-
Con~rmation Debtor Representative (as applicable, and subject t~ the Recovery "Trust Functions
and Post-Cantirmation Debtor Functions, respectively) will be authorized to cancel any
Distribution that is not timely claimed. Pursuant to Section 347(b) of the Bankruptcy Lode, upon
forfeiture, such Cash (including interest thereon, if any) will revert to the Recovery Trust free of

nrvocsi ~ 26g400~.~                              19
any restrictions under the Plan, the I3~nkruptcy Code or the Bankruptcy Rules. Upon forfeiture,
the claim of any Creditor or Interest holder with respect to such funds will be discharged and
forever barred against the Recovery Trust, the Post-Confirmation Debtor and the Estates,
notwithstanding any federal or state escheat laws to the contrary, and such Creditor or Interest
holder will have no claim whatsoever against the Recovery Trust, the Post-Confirmation Debtor,
the Estates, or any holder of an Allowed Claim or Interest to whom distributions are made by the
Recovery Trust.

               1. 1 V   ~ClUli. 1~1Ul.illil~ C)Ui1lAl11Gl,! i11 1.11E i"1Q.11 Ji1Q.li l:V11JL16UlG Q. ~il~Q.SljGi Vl i~1~ClJG

by the Recovery "1rust and Post-Confirmation Debtor of any right of setoff or recoupment the
Estates, the Recovery Trust, or Post-Confirmation Debtor may have against any Creditor or
Interest holder. To the extent permitted by applicable law, the Recovery Trustee or Post-
C'on~rmation Debtor Representative (as applicable) may, but is not required to, set off or recoup
against any Claim or Interest and the payments or other distriblttions to be made under the Plan
in respect of such Claim or Interest, claims of any nature whatsoever that arose before the
Petition Date that the Estates or the Recovery Trust may have against the holder of such Claim or
Interest.

               7.11 Taxes. Pursuant to Section 346(fj of the Bankruptcy Code,the Recovery
Trustee or Post-Confirmation Debtor Representative (as applicable) will be entitled to deduct and
withhold any federal, state, or local taxes from any Cash payments made with respect to Allowed
Claims or Interests, as appropriate. The Recovery Trustee or Post-Confirmation Debtor
Representative (as applicable) will be authorized to take all actions necessary to comply with
applicable withholding and recording requirements. Notwithstanding any provision of the Plan,
each holder of air Allowed Claim or Interest that has received a Distribution of Cash under the
Ilan will have sole and exclusive responsibility for the satisfaction or payment of any tax
obligation imposed by any governmental unit, including income, withholding and other tax
obligation, nn account of such distribution. For tax purposes, Distributions received in respect of
Allowed Claims will be allocated first to the principal amount ~f such Claims, with any excess
allocated to unpaid accrued interest.

                7.12 Legal Proceedings. If any Estate Claims or Avoidance Actions are
asserted and if such claims or any other legal proceedings are initiated or prosecuted against any
Creditor pursuant to the Plan, Confirmation Order, or this Agreement, or asserted as an objection
to any Claim, then notwithstanding anything to the contrary contained in the Plan or
Confirmation Order, until such proceeding or contested matter is finally resolved and all
payments to the Debtors' Estates required by such resolution have been made, such Creditor
shall only receive Distributions under the Plan or Confirmation Order to the extent that the
distributions to which such Creditor is otherwise entitled exceed the maximum liability of such
Creditor to the Debtors' Estates asserted in such proceedings.

                7.13 De Minimis Distributions. If any interim Distribution under the Plan to
the holder of an Allowed Claim or Interest would be less than $500.00, the Recovery Trustee or
Post-Confirmation Debtor Representative (as applicable) may withhold such Distribution until a
final Distribution is made to such holder. If any final Distribution under the Plan to the holder of
an Allowed Claim or Interest ~~vould be less than $25.00, the Recovery Trustee or Post-
Confirmation Debtor Representative (as applicable) may cancel such Distribution. Any

AFDOCS/12684009.1                                         20
unclaimed Distributions pursuant to Section 7.12 of the Plan will be treated as unclaimed
property under Section 7.9 of the Plan. To the extent that the Recovery Trust has assets
remaining that do not exceed $25,000 in value, the Recovery Trustee, in his discretion, can
donate such assets to a charitable organization of his choice.

                                          ARTICLE VIII

                       Remo~~al or Resignation of the Reco~Tery Trustee

                8.1     Removal of the Recovery Trustee. "I'he Recovery Trustee may be
removed (i) by majority vote- of the Recovery Trust Committee in the event such termination is
for "cause" and (ii) by unanimous vote of the Recovery Trust Committee in the event such
termination is without cause. For purposes of this Agreement, the term "cause" shall mean
(a)the Recovery Trustee's gross negligence, willful misconduct or willful failure to perform his
duties under the Plan, the Confirmation Order and this Agreement or(b)the Recovery Trustee's
misappropriation or embezzlement of any Recovery Trust Assets or the proceeds thereof If a
Recovery Trustee is removed for cause, such Recovery Trustee shall not be entitled to any
accrued but unpaid fees, reimbursements or other compensation under this Agreement or
otherwise. If the Kecovery Trustee is removed by the Bankruptcy Court other than for "cause",
or is unwilling or unable to serve (a) by virtue of his inability to perform his duties under this
Agreement due to death, illness, or other physical or mental disability,(b) by virtue of
appointment of a new Recovery Trustee by a majority vote of the reconstituted Advisory
Committee following the satisfaction of all Allowed Claims (including the full and final
satisfaction of all Allowed General Unsecured Claims and Allowed Subordinated Claims), or
(c)for any other reason whatsoever other than for "cause," subject to a final accounting, the
Recovery Trustee shall be entitled to all accrued and unpaid fees, reimbursement, and other
compensation, to the extent incurred or arising or relating to events occurring before such
removal, and to any out-of-pocket expenses reasonably incurred in connection with the transfer
of all powers and duties and all rights to any successor Recovery Trustee.

                8.2     Resi nation of the Recovery Trustee. ''The Recovery Trustee may resign
as Recovery Trustee at any time by giving prior written notice thereof to the Recovery Trust
Committee (the "Notice"); provided, however, that such resignation shall not be effective earlier
than thirty (30) days after the date of such Notice, unless an earlier effective date is allowed by
the Bankruptcy Court or by the Recovery Trust Committee. If the Recovery Trustee resigns
from his position hereunder, subject to a final accounting, he shall be entitled to all accrued
unpaid fees, reimbursement, and other compensation to the extent incurred or arising or relating
to events occurring before such resignation, and any out-of-pocket expenses reasonably incurred
in connection with the transfer of all powers and duties to the successor Recovery Trustee.

               8.3      Successor to the Recover~Trustee. In the event of the resignation,
removal or death cif the Recovery Trustee, the Recovery Trust Committee will, by majority vote,
designate a person to serve as the successor Recovery Trustee. A notice identifying any
successor Recovery Trustee will he filed with the Bankruptcy Curt and served on the Pgst-
Contirmation Service List. The successor Recovery Trustee, without any further act, will become
fully vested with all of the rights, powers, duties, and obligations of his or her predecessor.


AFllOCS/l 2684009.1                             2j
                                                  ARTICLE IX

                                Effect of tl~e Agi•eeinent on Third Parities

                9.1    There is no obli~atian on the part pf any person dealing with the Debtors'
Estates, the Debtors, the Pgst-Confirmation Debtor Representative, the Post-Confirmation
Debtor .Oversight Committee, the Recovery Trustee, the Trustee Professionals, or any member of
the Recovery 'Trust Committee to see to the application of the money or other consideration paid
   1   /'    Y    1   T           T                           C it   T
or ae~iverecl ~0 ~11e tceCClv~~y ~ r~is~ee, or dC~y d~;~~i ui iris ~cccuvcry ir~~~~~E, us' ~o zi1C~~ilr~ ii7i~i icic
validity, expediency, ar propriety of any such transaction, or the authority of the Recovery
"Trustee, or any agent of the Recovery Trustee, to enter into or consummate the same, except
upon such terms as the Recovery Trustee may deem advisable.

                                                  ARTICLE X

                                                     Wai`~er

                10.1 No failure or delay of any party to exercise any right ar remedy pursuant
to this Agreement shall affect such right or remedy or constitute a waiver by such party of any
right or remedy pursuant thereto. Resort to one form of remedy shall not constitute a waiver of
alternative remedies.

                                                  ARTICLE XI

                           Termination of the Agreement and Ame~~dment

                11.1 Termination of the Agreement. This Agreement(other than Section 5.12,
5.18 and related provisions) shall terminate and the Recovery Trust shall dissolve and terminate
and be of no further force or effect upon the earlier to occur of(i) the final Distribution of all
monies and other Recovery Trust Assets in accordance with the terms of this Agreement, the
Plan and Confirmation Order and (ii) entry of a ffinal Order of the Bankruptcy Court terminating
and dissolving the Recovery Trust as provided under the Plan. The Recovery Trust will
terminate no later than the third (3rd) anniversary of the Effective Date, provided, however, that,
on or prior to the date six (6) months prior to such termination, the Bankruptcy Court, upon
motion by the Recovery Trustee or a party in interest, may extend the term of the Recovery Trust
for a fixed period if it is necessary to facilitate or complete the liquidation and distribution of the
Recovery Trust Assets. Notwithstanding the foregoing, additional extensions can be obtained so
long as Bankruptcy Court approval is obtained at least six (6) months prior to the expiration of
each previously extended term; provided, however, that the aggregate of all such extensions shall
not exceed five (5) years, unless the Recovery Trustee receives a favorable ruling from the
Internal Revenue Service that any further extension would not adversely affect the status of the
Recovery Trust as a grantor trust for federal income tax purposes. The Recovery Trustee will
not unduly prolong the duration of the Recovery Trust and will at all times endeavor to resolve,
settle or otherwise dispose of all Claims and the Recovery Trust Assets, to effect Distributions to
Beneficiaries in accordance with the terms hereof, the Plan and Confirmation Order and to
terminate the Recovery Trust as soon as practicable in a prompt and timely fashion. In the event
that the Recovery Trustee elects to terminate the Recovery Trust,.subject to consultation with the


AFDOCS/12684009.1                                        22
Yost-Confirmation Debtor Representatives, he shall provide twenty (20) day notice thereof to the
Office of United States 'trustee and the Recovery Trust Committee, and file such notice with the
Bankruptcy Court and upon such termination, the Recovery Trustee shall cease to act as the
Recovery 'Trustee and the Recovery 'Trust Committee shall be disbanded such that neither the
Recovery Trustee nar the members of the Recovery Trust Committee shall have any further
duties or responsibilities ~znder the Agreement or otherwise.

                11.2 Amendment of the Agreement. Except as otherwise set forth herein, any
provisions ~i tizis Agreer~eni may ~e amended, modi~i~d, ~errrlinaiec~, re~~~xezt, ~r ai~~r~L~ ut~i~% iii
writing by the Recovery Trustee and a majority vote (unless the provision to he amended
requires a unanimous vote, and then approval of the amendment will require unanimity) of the
members of the Recovery Trust Committee (subject to consultation with the Post-Confirmation
Debtor Representative) pursuant to an Order of the Bankruptcy Court. Notwithstanding this
Section 11.2, any amendments to this Agreement shall not be inconsistent with the purpose and
intention of the Recovery Trust to liquidate in an expeditious but orderly manner the Recovery
Trust Assets in accordance with Treasury Regulations Section 301.7701-4(d) and this
Agreement.

                                             ARTICLE XII

                                             Miscellaneous

                12.1 Intention of Parties to Establish the Recovery Trust. This Agreement is
not intended tin create, and shall not he interpreted as creating, an association, partnership or joint
venture of any kind. It is intended as a trust to be governed and construed in all respects as a
trust.

               12.2 Filing Documents. A copy of this Agreement and all amendments thereof
shall be maintained in an office or residence of the Recovery Trustee and shall be available for
inspection.

                12.3    Books and Kecords.

                (a)     Other than books and records retained by the Post-Confirmation Debtor
Representative which are needed to perform the Post-Confirmation Debtor Functions, on the date
hereof, the Debtors shall transfer to the Recovery Trust all of the books and records of the
Debtors in the Debtors' possession (other than the Post-Confirmation Debtor deserve transferred
to the Post-Confirmation Debtor Representative under the Plan), and shall instruct any third
parties or professionals possessing such books and records (including computer generated or
computer maintained.books, records and data, legal and accounting files maintained by any
professional of the Debtors and other of the Debtors' books and records maintained by or in the
possession of third parties), to turn over or permit access to (at the election of the party to whom
the request is made)such books and records as may be reasonably requested by the Recovery
Trustee, provided that the Recovery Trustee shall only request such books and records or access
thereto to the extent reasonably necessary to the Recovery Trustee's performance of his duties
hereunder, provided, further, that the out of pocket expenses of complying with any such request
shall not be borne by the party upon whom the request is made, absent agreement to the contrary.

AFDC~CS/12684009.1                                 23
               (b)     The Post-Confirmation Debtor and Recovery 'trust will maintain
reasonably good and sufficient books and records in respect to matters related to the Post-
Confirmation Debtor Functions and Recovery Trust Functions, respectively. The Fost-
Confirmation Debtor and Recovery Trustee may, upon notice to the Post-Effective Date Service
List and without Bankruptcy Court approval, destroy any documents that each believes are no
longer required to effectuate the terms and conditions of the Plan or the Settlement Agreement.
Upon the entry of a final decree closing the Chapter 11 Gases, finless otherwise ordered by the
Court, the Post-Confirmation Debtor and Recovery Trustee may destroy ~r otherwise dispose of
all records maintained by them.

                 12.4 Tax Identification Numbers. The Recovery Trustee may require any
~3eneficiary to furnish to the Recovery Trustee,(i) its employer ar taxpayer identification number
as assigned by the Internal Revenue Service, and (ii) such other information, records or
documents necessary to satisfy the Recovery Trustee's tax reporting obligations (including
certificates of non-foreign status). The Recovery Trustee may condition the payment of any
Distribution to any Beneficiary upon receipt of such identification number and requested
documents.

                12.5 U.S. Trustee Fees and Post-Confirmation Reports. After the Effective
Date, the Recovery Trust shall pay any statutory fees due for the post-Effective Date period
pursuant to 28 U.S.C. § 1930(a)(6) and such fees shall be paid until entry of a final decree or an
order converting or dismissing the Chapter 11 Cases. After the Effective Date, the Post-
Confirmation Debtor Representative and Recpvery Trustee will file separate post-confirmation
status reports (unless the Post-Confirmation Debtor Representative and Recovery Trustee
mutually agree to file joint status reports) on a quarterly basis up to the entry of a final decree
closing the Chapter l l Cases or as otherwise ordered by the Court.

                 12.6 Privilege. Solely with respect to the Recovery Trust Functions, the
attorney-client privilege, work product doctrine ~r other privileges or immunities inuring to the
benefit of the Debtors or attaching to documents or communications of the Debtors shall be
transferred to the Recovery Trust and shall be shared between the Recovery Trustee and the
Post-Confirmation Debtor. The Recovery Trustee is authorized to assert or waive any such
privilege or doctrine,- as necessary or appropriate for the administration of the Recovery Trust;
provided that, to the extent any such privilege or doctrine is waived in connection with
information requested of any professional previously employed by the Debtors, the Recovery
Trustee agrees that such information request shall be made solely for the purpose of carrying nut
the Recovery Trustee's duties hereunder, that the Recovery Trustee shall act in good faith and
shall use their best efforts to tailor as narrowly as possible any request so as not to be unduly
invasive or burdensome to the professional upon whom the request is made.

                 12.7 Valuation of the Recovery Trust Assets. As soon as practicable after the
Fflective Date, the Kecovery Trustee, in reliance upon such professionals as the Recovery
'Trustee may retain, may make a good faith valuation of the Recovery Trust Assets. Such
valuation shall he made available from time to time, to the extent relevant, as reasonably
determined by the Kecovery Trustee- in reliance on his professionals, and used consistently by all
parties, including, without limitation, the Post-Confirmation Debtor, the Recovery Trust, and
~3eneficiaries, for all purposes, including federal income tax purposes.

ar~nocsi~ 2cs400~.~                              24
             12.8 Governing Law. THIS AC'iREEMF.,NT SHALL BE CONSTRUED IN
ACCORDANCE WITI~ THE LAWS Qr THE STATE OF NrW YORK, WITHOUT
RFFIRI~,NCE 'TO ITS CONFLICT Or LAW PROVISIONS, AND THE OBLIGATIONS,
RIGHTS AND RF.,MF_;I~IES OF TI-IE PARTIES HEIZEUNDFR SHALL BE DE"lERM1NED IN
ACCORDANCE WITFI SUCH LAWS.

               12.9 Severability. If any one or more of the provisions herein, ~r the
application thereof in any circumstances, is held invalid, illegal or unenforceable in any respect
1()I' ~lri~' T~ASGii, lt1C \'GiilCitl~', 1G~Q11ly' dint ci11v16~GAvi1SL~ U1 Uil'' Sl:lGil j1ii~!%iSi0i1 iii ~!%~iy v~11Gt

respect, and of the remaining provisions, shall not he in any way impaired. or affected. In such
event, there shall be added as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal, valid and
enfarceahle. The effective date of the added provision shall be the date upon which the prior
provision was held to be invalid, illegal or unenforceable.

                12.10 Entire Agreement. This Agreement(including the recitals), the Plan and
the Confirmatipn   Order constitute the entire agreement of the parties and there are nn
representations, warranties, covenants,'or obligations except as set forth herein or therein. This
Agreement, the Plan, and the Confirmation Order supersede all prior and contemporaneous
agreements, understandings, negotiations, and discussions, written or oral, of the parties hereto,
relating to any transaction contemplated hez•eunder. In the event of any inconsistency between
this Agreement, the Plan, and the Confirmation Order, the Confirmation Order shall govern
provided; however, that the Recovery Trustee may amend, modify and/or correct the terms
hereof to supersede the Plan and/or the Confirmation Order, with the approval of the Bankruptcy
Court and subject to consultation with the Post-Confirmation Debtor Representative. Except as
otherwise specifically provided herein, nothing in this Agreement is intended or shall be
construed to confer upon or to give.any person other than the parties hereto and their respective
heirs, administrators, executors, successors, and assigns any rights or remedies under or by
reason of this Agreement.

                 12.11 Jurisdiction; Venue. Each party hereto irrevocably agrees that any suit,
action or proceeding with respect to this Agreement shall he brought in the United States
Bankruptcy Court for the District of Delaware, and by execution and delivery of this Agreement,
each party (a)irrevocably submits to each such jurisdiction and venue,(b) waives, to the fullest
extent permitted by law, any objection that it may have to the laying of the venue of any such
suit, action or proceeding brought in such court has been brought in an inconvenient forum, and
(c)agrees that final judgment in any such suit, action or proceeding brought in such a court shall
be conclusive and binding upon it and may be enforced in any court to the jurisdiction oFwhich
such patty is subject by a suit upon such judgment, provided that service of process is effected as
otherwise permitted by law.

                12.12 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, any notice, request, submission, instruction or other document to be given hereunder by a
panty shall he in writing and shall be deemed to have been given,(a) when received if given in
person,(h) upon delivery, if delivered by a nationally known commercial courier service
providing next day delivery service (such as Federal F.,xpress), or (c) upon delivery, or refusal of


a~r~ocsi~ 2cs400~.i                                            25
delivery, if deposited in the LJ.S. mail, certified or registered mail, return receipt requested,
postage prepaid:

        If to the Itecovei-~~ Trustee, addressed as fallo~vs:

         ~3rian Ryniker
          CBII MHM,I.,LC
         1065 Avemze of the Americas, 11 t~ Tloor
         1'vew Y'oric, T~i`~ i i~i118
         Telephone: 21?_-790-5899
         l~acsimile: 212-634-0099
         Email: bryniker@cbiz.com

        With a copy to his counsel:

         Kobert M. Hirsh, Esq.
         Arent Fox LLP
         1675 Broadway
         New York, NY 10019
         Telephone: 212-~57-5430
         Facsimile: 212-484-399Q
         Email: robert.hirsh@arentfox.com

        If to the Post-Confirmation llebtar Represent~ti~~e, addressed as foIlo~~~s:

         T. Scott Avila
         Deloitte CRG
         350 South CJr•and Avenue, Ste. 200
         Los Angeles, CA 90Q71-3462
         Telephone:- (213)688-3216
         Email: savila@deloitte.com

        With a copy to his counsel:

         Pachulski Stang Ziehl &Jones LLP
         919 North Market Street, 17th Floor
         Wilmington, DE 19801
         Attn: Laura Davis Jones /Alan Kornfeld
         Telephone: 302-652-4100
         Facsimile: 302-652-4400
         Email: ljones@pszjlaw.com
                 akornfeld@pszjlaw.com

or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.



~rnocsi~ 26g4009.~                                26
           12.13 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
HT,REBY IRRF.,VOCABLY WAIVES ALL RIGH"TS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR TIIE TRANS~CTIQNS CONT~MPLATF.,D THEREBY.

                12.14 Further Assurances. Each Party hereto (and his respective successors and
assigns) shall, upon the Recovery Trustee's reasonable request, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such further instruments, and do
or cause io ne done, s~ac~h f~arEher acts, as may ~e necessaa•y io carry ai~i one p~~r~~ses ~i i'r~ s
Agreement and to vest in the Recovery Trustee the powers and duties contemplated hereunder.

                12.15 Exculpatory Provisions and Survival Thereof. Whether or not expressly
therein so provided, any and all exculpatory provisions, immunities and indemnities, and any
limitations end negations of liability contained in this Agreement, in each case inuring to the
benefit of the Recovery 'Trustee, shall survive (i) the termination or revocation ~f this
Agreement, and (ii) as to any person who has served as Recovery Trustee, the resignation or
removal of such person as Recovery Trustee.

                12.16 Conflicts. In the event of any inconsistency between the Plan or
Confirmation   Order, on the one hand, and this Agreement, on the other, the terms and provisions
of the Plan or Confirmation Order shall govern.

              12.17 Headings. The headings of the various Articles and Sections herein are
for convenience of reference only and shall not define or limit any of the terms or provisions
hereof.

                12.18 Successors and Assigns. All covenants and agreements contained herein
shall, as applicable, be binding upon, and inure to the benefit of the Creditors' Committee, the
F,quity Committee, the Recovery Trustee and. its successors, the Estates and the Debtors and its
successors, including- the Post-Confirmation Debtor, all as herein provided.

                 12.19 Separate Counterparts. This Agreement may be executed by the patties
hereto in separate c~untierparts, each of which when so executed and delivered shall be an
original, but all such counterpat-ts shall together constitute but one and the same instrument.




AFDQCS/12684009.1                                2~
        IN WITNESS WHEREOF,the ~.Yndersi~~~ed have eitlae~- executed and acknowledged this
 Agreement or caused it to be executed and acknowledged on their behalf by their duly authorized
 offcers all as of the date first above written.

                                     RECOVERY TTZUSTEE:

                                               f              ~ -~~
                                     By:
                                            Briazi K. Ryr~iker


                                     DEBTORS AND DEBTORS IN POSSESSION;


                                     By:
                                            Name: T. Scott Avila
                                            Title: Chief Restructuring Officer


                                     CREDITORS' COMMITTEE:


                                     By:
                                            Naive. Lai-~•y Ellis
                                            Title: C1~aii~ersoz~


                                     POST-CONFIRMATION DEBTOR REPRESENTATIVE:


                                     S
                                            Name: T. Scott Avila




At=nocsi~ Z~aaoo~.~                           28
            ~~i Vt~'I~l"~1;55 ~G~f ~i;iilst)~~, t}~4 t~f~ci~r;;i~ r-~cci l~a~ri~ ~:itl~~fi~ ~:x~;c~it~;el a~aci t~ck~ic~~r=lecl~~ c~ this
,~'~~;r~~e~~~c;~~i ~~r c;ri~~s~ci i~ tc~ ~~~: c:x~,~,t3tc;~~ ~~nc~ ~t;.i~~e~~vlet~~~:,t~ c~~~. tl~~,i~~ t~cl~~t11'l~v tl~~c.i~~ dtzly~ <~i~t~a~r~i~:utl
<~~~iic~r:; ~~II ~~s <~i'~he; ~~~~tc ~r~t ~~~c~~c~ r~~~ri#fcn.




                                                          £3y:



                                                          ~:~~~I31«C~~ ~I~1) I)1=:I~`~'(~I~S .I?~! I't:~S~1-~,~4iC)~I;
                                                                        ~`'     J,,
                                                                                    ,"
                                                          ~3~r:                         ti 'j
                                                                      N~i~~~c. `l`. ~cc~t.f !~vil~~
                                                                      '~~`:~tle~: C'l~i~:~~'i~<~5t~~~~e.t~t~~i~~~ C)~~(i~c~~




                                                          ~3y:
                                                                      1`~ ~~n7c: ~ ___.._._ ~
                                                                      '1'it1~:[~~


                                                           i'()~~'-C:`.()I`~1}'Ii;.~'11~.'I'IC.)1~' l~i?(3`l"f}I~ IZI:I'I21?~l'~1`C.~']"IV~~
                                                                                        j„

                                                                                  ,'4 r'`~i

                                                                      1~!~r~~~;; `1'. ~cc7~i. ~~`~~~rt<~
         IN W1"I'N~S~ WHI~ZI1()~, t~3e tutclea~si~~l~ci h4~Ve ei.t}te~- executed ~~~ci ac~~~o~vlcc~~;~;ct this
h~,reei~7ent or- caused it tc~r be executed and. acicr~awle~ge:,d on. tl~eiz• ~e:half ley them- cliily az~thorizecl
oftice~~s ~~II as of t}ie date first above w~•itteia.




                                            I3~
                                                     Brian K. Ryi~il~er


                                            I3El3i'O~~ ANU I)F_,L~'IY~I~.~ 111 P0~5ESSI~N:


                                            B}~:
                                                     Name; `I'. Scott f~vil~i
                                                     Title: Chief I~est~-t~ctua•iY~g Officer


                                            CREDI`I'CQI~S' C'C}M1VIiT"I~E~;:
                                                                 _.                _...
                                                             '--..~'          `-

                                                     Nar~ae: ~,arr•~~~Ilis
                                                     Title: Ghatet•s~t~


                                            l'(~~S'C-C~~)i~IFII~VI$~TIOI'~ ~7ERT~R REP~tESENT~:TIti'~;:


                                            13y:
                                                     N~~me: T. S~:~tt t~vil~~




A~DOCS/~I26K~O(19.7                                     ?~
EXHIBIT 2
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 32 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 33 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 34 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 35 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 36 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 37 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 38 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 39 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 40 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 41 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 42 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 43 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 44 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 45 of 50
Case 10-11255-CSS   Doc 3519-1   Filed 11/09/15   Page 46 of 50
EXHIBIT 3
                                                                          EXECUTION VERSION


                             AMENDED SETTLEMENT AGREEMENT

         This Amended Settlement Agreement (the “Agreement”), amending and superseding an
agreement executed on February 6, 2015, is made and entered into by and among the following
parties (referred to collectively as the “Parties” and each individually as a “Party”): (a) SS Body
Armor I, Inc. (“SSBA I”), formerly known as Point Blank Solutions, Inc., on behalf of itself and its
affiliated debtors and debtors in possession SS Body Armor II, Inc., SS Body Armor III, Inc. and
PBSS, LLC (collectively, the “Debtors”) in the chapter 11 proceeding pending in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) captioned In re SS Body
Armor I, Inc., et al., Case No. 10-11255 (CSS) (the “Bankruptcy Proceeding”); (b) the lead
plaintiffs1 in the consolidated securities class action (“Lead Plaintiffs”) captioned In re DHB
Industries, Inc. Class Action Litigation, Case No. 05-cv-04296 (E.D.N.Y.) (the “Class Action”), on
behalf of themselves and all members of the class previously certified in the Class Action
(collectively, the “Plaintiffs”); (c) Plaintiffs’ counsel (“Plaintiffs’ Counsel”) in the Class Action,
namely Robbins Geller Rudman & Dowd LLP and Labaton Sucharow LLP; and (d) plaintiff’s
counsel in the consolidated derivative action captioned In re DHB Industries, Inc. Derivative
Litigation, Case No. 05-cv-04345 (E.D.N.Y.) (the “Derivative Action”), namely the Law Offices of
Thomas G. Amon and Robbins Arroyo LLP (“Derivative Counsel”).

                                            RECITALS

       WHEREAS, on and after September 9, 2005, multiple class actions were filed in the United
States District Court for the Eastern District of New York (the “District Court”) against SSBA I
(then known as DHB Industries, Inc.), David H. Brooks (“David Brooks”), Terry Brooks, Sandra
Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome Krantz, Gary Nadelman, Barry Berkman, David
Brooks International Inc., Andrew Brooks Industries Inc. and Elizabeth Brooks Industries, Inc.; and

        WHEREAS, the class actions were consolidated into the Class Action; and

        WHEREAS, on and after September 14, 2005, multiple derivative actions were filed in the
District Court on behalf of SSBA I against David Brooks, Jeffrey R. Brooks (“Jeffrey Brooks”),
Terry Brooks, Sandra Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome Krantz, Gary Nadelman,
Barry Berkman, Larry R. Ellis, David Brooks International Inc., Andrew Brooks Industries Inc.,
Elizabeth Brooks Industries, Inc. and Tactical Armor Products, Inc. (“TAP”); and

        WHEREAS, the derivative actions were consolidated into the Derivative Action; and

        WHEREAS, on November 30, 2006, the parties to the Class and Derivative Actions entered
into a Stipulation and Agreement of Settlement (the “EDNY Stipulation”), pursuant to which the
parties agreed, among other things, that (a) the Class Action would be settled for $34,900,000 in
cash, plus 3,184,713 shares of SSBA I common stock, and (b) the Derivative Action would be
settled for SSBA I’s adoption of certain corporate governance policies and the payment of
$300,000 for attorneys’ fees and expenses to Derivative Counsel; and

1
  For purposes of this Agreement, Robino Stortini Holdings LLC will not be deemed a lead plaintiff
since it has been cancelled of record as a Delaware LLC. Its status as a lead plaintiff is the subject
of a motion to withdraw as lead plaintiff pending in the District Court.

                                                                                         Page 1 of 17
DOCS_LA:284146.8 70934-001
                                                                       EXECUTION VERSION

        WHEREAS, pursuant to the EDNY Stipulation, the cash portion of the settlement, in the
total amount of $35,200,000, was deposited in an escrow account maintained by Robbins Geller
Rudman & Dowd LLP, then known as Lerach Coughlin Stoia Geller Rudman & Robbins LLP, as
the escrow agent designated under a related Escrow Agreement; and

        WHEREAS, the approximate current value of the cash held in the escrow account
established pursuant to the EDNY Stipulation (the “Escrowed Funds”), including amounts
provisionally paid as attorneys’ fees, is $37,000,000; and

       WHEREAS, on April 14, 2010 (the “Petition Date”), the Debtors commenced the
Bankruptcy Proceeding by filing voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”), and have continued in the possession of their
property and have continued to operate and manage their businesses as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code; and

     WHEREAS, on April 26, 2010, the Office of the U.S. Trustee appointed the Official
Committee of Unsecured Creditors (the “Creditors’ Committee”) in the Bankruptcy Proceeding;
and

     WHEREAS, on July 27, 2010, the Office of the U.S. Trustee appointed an Official
Committee of Equity Security Holders (the “Equity Committee”) in the Bankruptcy Proceeding;
and

        WHEREAS, on September 17, 2010, SSBA I moved to reject the EDNY Stipulation and
certain related agreements [D.I. 589]; and

        WHEREAS, on December 22, 2010, the Bankruptcy Court entered an order [D.I. 949] in
the Bankruptcy Proceeding (the “Rejection Order”) approving SSBA I’s rejection of the EDNY
Stipulation and related agreements as of the Petition Date; and

       WHEREAS, the Plaintiffs and David Brooks filed notices of appeal from the Rejection
Order; and

         WHEREAS, on November 16, 2010, SSBA I commenced an adversary proceeding in the
Bankruptcy Court, captioned Point Blank Solutions Inc. v. Robbins Geller Rudman & Dowd LLP,
et al., Adv. No. 10-55361 (CSS) (the “Turnover Adversary Proceeding”) against Plaintiffs’ Counsel
and Derivative Counsel, among other parties; and

       WHEREAS, in the Turnover Adversary Proceeding, Plaintiffs’ Counsel and Derivative
Counsel have filed, among other things, a motion for a determination that the Turnover Adversary
Proceeding is not a core proceeding [Bankr. Adv. D.I. 38-39] (“Core Motion”) and a motion to
withdraw the reference of the Turnover Adversary Proceeding [Bankr. Adv. D.I. 58, 60]
(“Withdrawal Motion”); and

      WHEREAS, on May 20, 2011, the Bankruptcy Court entered an order in the Turnover
Adversary Proceeding denying the Core Motion [Bankr. Adv. D.I. 92] (“Core Order”); and



                                                                                      Page 2 of 17
DOCS_LA:284146.8 70934-001
                                                                           EXECUTION VERSION

       WHEREAS, on June 3, 2011, Plaintiffs’ Counsel and Derivative Counsel filed a notice of
appeal from the Core Order [Bankr. Adv. D.I. 97] and also filed a motion requesting leave to appeal
the Core Order [Bankr. Adv. D.I. 99-100]; and

       WHEREAS, the Lead Plaintiffs, individually and on behalf of the class certified in the Class
Action (the “Class”), have filed Claim Nos. 458, 460, 461, 482, 484 and 485 against SSBA I in the
Bankruptcy Proceeding; and

       WHEREAS, in a criminal action filed against David Brooks, Sandra Hatfield and Dawn M.
Schlegel in the District Court, captioned United States v. Schlegel, et al., Case No. 06-cr-00550 (JS)
(E.D.N.Y.) (the “Criminal Action”), David Brooks has pled guilty to or been convicted by a jury of
multiple counts including, among other things, securities fraud, wire fraud, insider trading and tax
counts of conspiracy to defraud the United States; and

       WHEREAS, upon the filing of the indictment against David Brooks in the Criminal Action
in October 2007, and in connection with a related civil forfeiture proceeding in the District Court,
captioned U.S. v. All Assets Listed on Schedule I Attached Hereto and All Proceeds Traceable
Thereto, Case No. 10-cv-04750 (E.D.N.Y.) (the “Civil Forfeiture Proceeding”), the United States
Government (the “Government”) has restrained various cash and non-cash assets that were the
proceeds of David Brooks’ criminal conduct; and

        WHEREAS, the cash, cash equivalents and securities held in certain accounts restrained by
the Government in connection with the Civil Forfeiture Proceeding and/or the Criminal Action are
identified as Asset Nos. 86-103 (collectively, “Restrained Cash Assets”) on Schedule I to the
complaint in the Civil Forfeiture Proceeding (“Schedule I”); and

        WHEREAS, the non-cash assets restrained by the Government in connection with the Civil
Forfeiture Proceeding and/or the Criminal Action are identified as Asset Nos. 1-85 and 104-113 on
Schedule I (“Restrained Non-Cash Assets” and, with Restrained Cash Assets, “Restrained Assets”);
and

       WHEREAS, in addition to the Restrained Assets, David Brooks forfeited approximately
$19 million in bail funds (the “Bail Funds”) when he violated his bail conditions prior to trial in the
Criminal Action; and

       WHEREAS, the Debtors have submitted, among other things, a claim for restitution of more
than $117 million in the Criminal Action; and

       WHEREAS, the Plaintiffs, on behalf of the investors victimized by David Brooks’ criminal
conduct, have submitted, among other things, a claim for restitution of more than $186 million in
the Criminal Action; and

         WHEREAS, on or about November 25, 2014, the Parties executed a Settlement Term Sheet
(the “Term Sheet”) that reflects an agreement in principle among the Parties to resolve all pending
litigation and claims that have been or may be asserted between and/or among the Parties, and to
provide a means for the Parties to focus on a joint effort to maximize and accelerate a distribution
to the Debtors and the Plaintiffs as victims of the fraud perpetrated by David Brooks; and


                                                                                          Page 3 of 17
DOCS_LA:284146.8 70934-001
                                                                            EXECUTION VERSION

        WHEREAS, on or about February 6, 2015, the Parties executed a Settlement Agreement that
fully documented the agreement in principle reflected in the Term Sheet; and

       WHEREAS, the District Court, in a memorandum and order [D.I. 1869] dated March 27,
2015 (the “Restitution Order”), ordered restitution in the Criminal Action of $53,912,545.62 to the
Debtors (the “Debtors’ Restitution Award”) and $37,584,301.30 to the investor victims identified in
the Restitution Order (the “Investor Victims’ Restitution Award”); and

        WHEREAS, the Parties have entered into this Agreement, which supersedes and replaces
the Settlement Agreement executed on February 6, 2015, in order to take into account the
Restitution Order, the Debtors’ Restitution Award and the Investor Victims’ Restitution Award.

                                            AGREEMENT

        NOW, THEREFORE, after good faith, arm’s length negotiations without collusion, and for
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to the following terms:

        1.     Effective Date. Except as set forth in sections 3(e) and 7 of this Agreement, the
effective date of this Agreement for the specific purposes set forth herein (the “Effective Date”)
shall occur upon satisfaction of each of the following conditions (the “Court Approvals”):

                 (a) Entry of an order by the Bankruptcy Court in the Bankruptcy Proceeding
                     approving the Agreement.

                 (b) Entry of an order(s) by the District Court in the Class Action and the Derivative
                     Action approving the Agreement.

                 (c) Entry of an order by the Bankruptcy Court in the Bankruptcy Proceeding
                     confirming the Chapter 11 Plan (defined below).

        2.       Distribution of Escrowed Funds – Plaintiffs’ Loan.

                 (a) Except as set forth in section 2(b) of this Agreement, as soon as reasonably
                     practicable after the occurrence of the Effective Date, the Escrowed Funds will
                     be distributed in accordance with section 5 of the EDNY Stipulation, section 6.5
                     of the EDNY Stipulation, the Order Awarding Attorneys’ Fees and Expenses
                     entered as D.E. 354 in the Class Action, and the plan of allocation approved by
                     the District Court in the Class Action on July 21, 2008 (the “Plan of Allocation”),
                     net of any unpaid costs of administration and noticing.

                 (b) On the Effective Date, the Plaintiffs will loan $20,000,000.00 from the Escrowed
                     Funds to the Debtors (the “Plaintiffs’ Loan”) to fund the Chapter 11 Plan. The
                     Plaintiffs’ Loan will be disbursed to the Debtors on the Effective Date by wire
                     transfer pursuant to the wire instructions set forth in section 22 of this
                     Agreement. The Plaintiffs’ Loan will be non-recourse as to the Debtors’
                     bankruptcy estates, except that the Plaintiffs’ Loan will be secured by, and


                                                                                           Page 4 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

                     repayable solely from, fifty percent (50%) of each dollar of any
                     Recoveries/Proceeds (defined below) realized by the Debtors from any of the
                     Shared Recovery Matters (defined below) (the “Debtors’ Recovery”), up to
                     $40,000,000.00, whether the Debtors’ Recovery is obtained pursuant to this
                     Agreement or otherwise. Any repayments on the Plaintiffs’ Loan will be made
                     to the Plaintiffs by wire transfer pursuant to the wire instructions set forth in
                     section 22 of this Agreement.

                 (c) The Plaintiffs will not have any claims against the Debtors, the Debtors’
                     bankruptcy estates, the Debtors’ Recovery or the Debtors’ Share (defined below)
                     on account of the Plaintiffs’ Loan, except as set forth in section 2(b), 2(d) and
                     2(e) of this Agreement.

                 (d) The Plaintiffs’ Loan will not incur interest, or any other fees or charges, and will
                     have no maturity date except that, upon receipt by the Debtors of any portion of
                     the Debtors’ Recovery up to $40,000,000.00, fifty percent (50%) of each dollar
                     of the Debtors’ Recovery paid to the Debtors will become immediately due and
                     payable to the Plaintiffs in repayment of the Plaintiffs’ Loan.

                 (e) In the event that an appeal(s) is filed from any of the Court Approvals, and the
                     Plaintiffs’ Loan is funded prior to the issuance of a stay pending any such
                     appeal(s):

                         (i) The Debtors, or any post-confirmation fiduciary of the Debtors’
                             bankruptcy estates appointed pursuant to the Chapter 11 Plan, shall create
                             and maintain an escrow account (the “Post-Confirmation Escrow”). The
                             funds in the Post-Confirmation Escrow shall be earmarked to replenish
                             the Escrowed Funds in the event that any of the Court Approvals are
                             reversed on appeal and the Plaintiffs’ Loan is required to be returned to
                             the Escrowed Funds. The Parties understand and agree that, as set forth
                             in section 2(e)(iii) of this Agreement, the Plaintiffs’ Loan will not be
                             deposited in the Post-Confirmation Escrow.

                        (ii) The balance of the Post-Confirmation Escrow must at all times meet or
                             exceed the outstanding balance of the Plaintiffs’ Loan.

                        (iii) The Post-Confirmation Escrow shall be funded by any and all cash from
                              any source, other than the Plaintiffs’ Loan, received by the Debtors or any
                              post-confirmation entity created pursuant to the Chapter 11 Plan.

                        (iv) Upon each of the Court Approvals becoming final and non-appealable, or
                             the Plaintiffs’ Loan being repaid in full to the Plaintiffs, whichever is
                             earlier, the Post-Confirmation Escrow shall be released to the Debtors,
                             and shall be distributed in accordance with the Chapter 11 Plan.




                                                                                            Page 5 of 17
DOCS_LA:284146.8 70934-001
                                                                            EXECUTION VERSION

        3.       Shared Recovery Matters.

                 (a) The Parties will utilize their reasonable best efforts, consistent with their
                     respective fiduciary duties, to effectuate a division (the “50/50 Division”) of any
                     and all Recoveries/Proceeds realized by any of the Parties such that the ultimate
                     value of fifty percent (50%) of the Recoveries/Proceeds is realized by the
                     Debtors’ bankruptcy estates (the “Debtors’ Share”) and fifty percent (50%) of the
                     Recoveries/Proceeds is realized by the Plaintiffs (the “Plaintiffs’ Share”) for the
                     benefit of the investor victims identified in the Class Action and the Criminal
                     Action, as set forth in section 3(f) of this Agreement.

                 (b) Subject to section 3(a) above, the Parties will employ the following mechanisms,
                     in the following order, as necessary to equalize the Debtors’ Share and the
                     Plaintiffs’ Share:

                         (i) The 50/50 Division of the Recoveries/Proceeds between the Debtors’
                             bankruptcy estates and the Plaintiffs will take into account the
                             distribution of the Escrowed Funds, the Plaintiffs’ Stock Share, the
                             Restrained Assets, and the Bail Funds; and

                        (ii) The Plaintiffs will forgive the Plaintiffs’ Loan to the extent necessary to
                             equalize the Debtors’ Share and the Plaintiffs’ Share.2

                 (c) As used herein, the term “Recoveries/Proceeds” means the recoveries or
                     proceeds realized by any of the Parties arising out of the Shared Recovery
                     Matters, the Escrowed Funds and the Plaintiffs’ Stock Share.

                 (d) The matters covered by the sharing arrangement described in this section 3 of the
                     Agreement (the “Shared Recovery Matters”) consist of:

                         (i) Any and all rights or claims of the Parties against (A) David Brooks; (B)
                             TAP; (C) any entities other than the Debtors or the Brooks Family
                             Entities (defined below) in which David Brooks has a direct or indirect
                             interest (collectively and with TAP, the “David Brooks Entities”) that
                             filed claims to assets restrained in the Civil Forfeiture Proceeding and/or
                             filed claims in the Bankruptcy Proceeding, including without limitation
                             David Brooks International Inc.; (D) Terry Brooks, Victoria Brooks,
                             Andrew Brooks and Elizabeth Brooks (the “Brooks Family”); (E) any
                             entities other than the Debtors in which the Brooks Family has a direct or
                             indirect interest (collectively, the “Brooks Family Entities”) that filed
                             claims to assets restrained in the Civil Forfeiture Proceeding and/or filed

2
  The equalization of the Debtor’s Share and the Plaintiffs’ Share under one hypothetical recovery
scenario is depicted, solely for purposes of providing an example of the 50/50 Division, at Exhibit
1 to this Agreement. For the avoidance of doubt, Exhibit 1 is intended to be for illustrative
purposes only, and the terms of this Agreement shall govern the calculation of the 50/50 Division in
all respects.

                                                                                           Page 6 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

                             claims in the Bankruptcy Proceeding, including without limitation any
                             such entities of which Jeffrey Brooks is a trustee or manager; (F) Jeffrey
                             Brooks; (G) the Jeffrey R. Brooks Individual Retirement Account
                             (the “Brooks IRA”); and (H) any entities other than the Debtors or the
                             Brooks Family Entities in which Jeffrey Brooks and/or the Brooks IRA
                             have a direct or indirect interest or of which Jeffrey R. Brooks is a trustee
                             or manager (collectively, the “Jeffrey Brooks Entities”) that filed claims
                             to assets restrained in the Civil Forfeiture Proceeding and/or filed claims
                             in the Bankruptcy Proceeding; provided that the Class Action and the
                             Derivative Action will be dismissed with prejudice as set forth in section
                             6(a) of this Agreement;

                        (ii) Any and all rights or claims of the Parties to the Restrained Cash Assets;

                        (iii) Any and all rights or claims of the Parties to the Restrained Non-Cash
                              Assets;

                        (iv) Any and all rights or claims of the Parties to the Bail Funds; and

                         (v) Any and all other rights or claims of the Parties in the Civil Forfeiture
                             Proceeding and/or the Criminal Action, including but not limited to, for
                             the avoidance of any doubt, the Debtors’ Restitution Award, the Investor
                             Victims’ Restitution Award, and any and all other rights or claims of the
                             Parties in connection with the Restitution Order.

                 (e) To the extent that any Restrained Assets or Bail Funds are released by the
                     Government and/or by virtue of any decisions or orders in the Criminal Action or
                     Civil Forfeiture Proceeding to any of the Parties prior to the Effective Date, any
                     such Restrained Assets or Bail Funds will be held in an escrow or trust account
                     until the occurrence of the Effective Date. However, it is expressly understood
                     that any payments to any of the Plaintiffs individually by virtue of any decision
                     or order of the District Court in the Criminal Action shall not be subject to this
                     section 3(e) of the Agreement, but shall be taken into account for purposes of
                     sections 3(a)-(d) and 3(f) of this Agreement. All Escrowed Funds held in escrow
                     as of the date of execution of this Agreement will remain in escrow until the
                     occurrence of the Effective Date.

                 (f) The Investor Victims’ Restitution Award will be distributed pursuant to the
                     Restitution Order unless subsequently modified by a court of competent
                     jurisdiction. The Escrowed Funds, net of expenses and attorneys’ fees paid to
                     Plaintiffs’ Counsel and Derivative Counsel, and the Plaintiffs’ Stock Share
                     (defined below) will be distributed exclusively to members of the class certified
                     in the Class Action in accordance with the EDNY Stipulation and the Plan of
                     Allocation previously approved in connection therewith. The balance, if any, of
                     the Plaintiffs’ Share (i.e., sums other than the Escrowed Funds, the Plaintiffs’
                     Stock Share and the Investor Victims’ Restitution Award) will be distributed
                     among the Plaintiffs and the additional investor victims identified by the

                                                                                            Page 7 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

                     Government in the Criminal Action (collectively with the Plaintiffs, the
                     “Plaintiff/Investor Claimants”) in accordance with a distribution and allocation
                     procedure to be established by the District Court (the “Additional Allocation
                     Procedure”). To the extent any Plaintiff/Investor Claimant asserts a claim
                     pursuant to the Additional Allocation Procedure, that claim shall be reduced by
                     the amount of the gross distribution to such Plaintiff/Investor Claimant (whether
                     or not already paid) from the Investor Victims’ Restitution Award and the
                     Escrowed Funds/Plaintiffs’ Stock Share, calculated prior to the payment of
                     attorneys’ fees and expenses as previously awarded by the District Court in
                     connection with the EDNY Stipulation. The amount of the Plaintiffs’ Share
                     remaining, if any, after payment of one hundred percent (100%) of the loss with
                     respect to all claims allowed by the procedures referenced in this section 3(f) of
                     the Agreement, and the payment of all costs and expenses incurred in connection
                     with such procedures, will revert to the Debtors’ bankruptcy estates and be
                     distributed in accordance with the Chapter 11 Plan.

                 (g) The Parties will take any and all reasonable and appropriate actions, consistent
                     with their respective fiduciary duties, to effectuate the terms of this Agreement in
                     order to maximize their respective rights, claims and recoveries in connection
                     with the Shared Recovery Matters and to cooperate and otherwise support each
                     other regarding such efforts. All litigation on behalf of the Debtors and their
                     bankruptcy estates with respect to the Shared Recovery Matters will be
                     prosecuted by counsel for the Debtors. Counsel for the Debtors, Plaintiffs’
                     Counsel and bankruptcy counsel to the Plaintiffs, consistent with their respective
                     fiduciary duties, will cooperate with each other to maximize the Parties’
                     respective rights, claims and recoveries as to the Shared Recovery Matters.

                 (h) Nothing in this Agreement shall affect or limit the Debtors’ rights to prosecute:
                     (i) the adversary proceeding in the Bankruptcy Court captioned Point Blank
                     Solutions Inc. v. Jeffrey R. Brooks Individual Retirement Account, et al., Adv.
                     No. 11-51759 (the “Injunction Adversary Proceeding”); (ii) the action filed by
                     the Brooks IRA in the Supreme Court of the State of New York captioned Jeffrey
                     R. Brooks Individual Retirement Account v. James R. Henderson, Index No.
                     650781/2011 (the “State Court Action”); (iii) the action filed by Jeffrey Brooks
                     and the Brooks IRA in the Court of Chancery of the State of Delaware under the
                     caption Jeffrey Brooks, et al. v. SS Body Armor I, Inc., C.A. No. 10878-VCP (the
                     “Chancery Court Action”) and the related adversary proceeding in the
                     Bankruptcy Court captioned SS Body Armor I, Inc. v. Jeffrey R. Brooks, Adv. No.
                     15-50261 (the “Shareholder Meeting Adversary Proceeding”); or (iv) any
                     objections to any and all claims or equity security interests filed by, scheduled or
                     listed for, or otherwise asserted by David Brooks, the David Brooks Entities, the
                     Brooks Family, the Brooks Family Entities, Jeffrey Brooks, the Brooks IRA, the
                     Jeffrey Brooks Entities, Sandra Hatfield, Dawn M. Schlegel, Cary Chasin,
                     Jerome Krantz, Gary Nadelman, Barry Berkman, Larry R. Ellis and/or their
                     current or former attorneys in the Bankruptcy Proceeding, whether as creditors,
                     equity security holders or otherwise (collectively, the “Claim Objections”).


                                                                                            Page 8 of 17
DOCS_LA:284146.8 70934-001
                                                                            EXECUTION VERSION

        4.      Plaintiffs’ Stock Share. Upon the occurrence of the Effective Date, the Plaintiffs will
be entitled to an additional distribution from SSBA I’s bankruptcy estate equivalent to the value of
3,184,713 shares of SSBA I common stock that were to be delivered to the Plaintiffs pursuant to
section 2.4 of the EDNY Stipulation (the “Plaintiffs’ Stock Share”). The Plaintiffs’ Stock Share
shall be payable to the Plaintiffs at the same time as and on a pro rata basis with any payment made
to the holders of SSBA I’s common stock pursuant to the Chapter 11 Plan. The Plaintiffs’ Stock
Share shall be paid to the Plaintiffs by wire transfer pursuant to the wire instructions set forth in
section 22 of this Agreement, to be distributed as set forth in section 3(f) of this Agreement.

        5.       Releases.

                 (a) Effective as of the date on which each of the Court Approvals becomes final and
                     non-appealable, the Plaintiffs, except as to the Shared Recovery Matters and as
                     otherwise set forth in this Agreement:

                         (i) Unconditionally and irrevocably release, waive and discharge any and all
                             claims, obligations, suits, judgments, remedies, damages, demands, debts,
                             rights, liabilities, and causes of action, whether known or unknown,
                             liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
                             matured or unmatured, in law, equity or otherwise, that the Plaintiffs
                             have, may have or are entitled to assert against the Debtors, their
                             bankruptcy estates, and/or their current or former officers, directors,
                             members, employees, agents, attorneys, consultants, insurers,
                             representatives, predecessors, successors, parents and subsidiaries,
                             provided that nothing herein shall be deemed to release any claims that
                             the Plaintiffs have, may have or are entitled to assert as equity security
                             holders in the Bankruptcy Proceeding, and nothing herein shall be
                             deemed to release any claims, obligations, suits, judgments, remedies,
                             damages, demands, debts, rights, liabilities, and causes of action that the
                             Plaintiffs have, may have or are entitled to assert against David Brooks,
                             the David Brooks Entities, the Brooks Family, the Brooks Family
                             Entities, Jeffrey Brooks, the Brooks IRA, the Jeffrey Brooks Entities,
                             Sandra Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome Krantz, Gary
                             Nadelman, Barry Berkman, Larry R. Ellis and/or their current or former
                             officers, directors, members, employees, agents, attorneys, consultants,
                             insurers, representatives, predecessors, successors, parents and
                             subsidiaries to the extent such release would in any way preclude or
                             impact the Plaintiffs’ receipt of any portion of the Shared Recovery
                             Matters. For the avoidance of doubt, only claims asserted by the
                             Plaintiffs in the Class Action or claims that could have been asserted by
                             the Plaintiffs in the Class Action are being released under this paragraph
                             5(a)(i).




                                                                                           Page 9 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

                 (b) Effective as of the date on which each of the Court Approvals becomes final and
                     non-appealable, Plaintiffs’ Counsel and Derivative Counsel, except as to the
                     Shared Recovery Matters and as otherwise set forth in this Agreement:

                         (i) Unconditionally and irrevocably release, waive and discharge any and all
                             claims, obligations, suits, judgments, remedies, damages, demands, debts,
                             rights, liabilities, and causes of action, whether known or unknown,
                             liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
                             matured or unmatured, in law, equity or otherwise, that Plaintiffs’
                             Counsel and/or Derivative Counsel have, may have or are entitled to
                             assert against the Debtors, their bankruptcy estates, and/or their current or
                             former officers, directors, members, employees, agents, attorneys,
                             consultants, insurers, representatives, predecessors, successors, parents
                             and subsidiaries, provided that nothing herein shall be deemed to release
                             any claims, obligations, suits, judgments, remedies, damages, demands,
                             debts, rights, liabilities, and causes of action that Plaintiffs’ Counsel
                             and/or Derivative Counsel have, may have or are entitled to assert against
                             David Brooks, the David Brooks Entities, the Brooks Family, the Brooks
                             Family Entities, Jeffrey Brooks, the Brooks IRA, the Jeffrey Brooks
                             Entities, Sandra Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome
                             Krantz, Gary Nadelman, Barry Berkman, Larry R. Ellis and/or their
                             current or former officers, directors, members, employees, agents,
                             attorneys, consultants, insurers, representatives, predecessors, successors,
                             parents and subsidiaries to the extent such release would in any way
                             preclude or impact Plaintiffs’ Counsel’s and/or Derivative Counsel’s
                             receipt of any portion of the Shared Recovery Matters.

                 (c) Effective as of the date on which each of the Court Approvals becomes final and
                     non-appealable, the Debtors, except as to the Shared Recovery Matters and as
                     otherwise set forth in this Agreement:

                         (i) Unconditionally and irrevocably release, waive and discharge any and all
                             claims, obligations, suits, judgments, remedies, damages, demands, debts,
                             rights, liabilities, and causes of action, whether known or unknown,
                             liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
                             matured or unmatured, in law, equity or otherwise, that the Debtors or
                             their bankruptcy estates have, may have or are entitled to assert against
                             the Plaintiffs, Plaintiffs’ Counsel, Derivative Counsel and/or their current
                             or former officers, directors, members, employees, agents, attorneys,
                             consultants, insurers, representatives, predecessors, successors, parents
                             and subsidiaries, provided that nothing herein shall release any claims,
                             obligations, suits, judgments, remedies, damages, demands, debts, rights,
                             liabilities, and causes of action that the Debtors or their bankruptcy
                             estates have, may have or are entitled to assert against David Brooks, the
                             David Brooks Entities, the Brooks Family, the Brooks Family Entities,
                             Jeffrey Brooks, the Brooks IRA, the Jeffrey Brooks Entities, Sandra


                                                                                           Page 10 of 17
DOCS_LA:284146.8 70934-001
                                                                            EXECUTION VERSION

                             Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome Krantz, Gary
                             Nadelman, Barry Berkman, Larry R. Ellis and/or their current or former
                             officers, directors, members, employees, agents, attorneys, consultants,
                             insurers, representatives, predecessors, successors, parents and
                             subsidiaries to the extent such release would in any way preclude or
                             impact the Debtors’ receipt of any portion of the Shared Recovery
                             Matters; and

                        (ii) Unconditionally and irrevocably release, waive and discharge any and all
                             claims, rights and interests that the Debtors or their bankruptcy estates
                             have or may have in the Escrowed Funds.

                 (d) Nothing in this Agreement shall release, affect or limit: (i) the Parties’ claims,
                     rights, interests and arguments in connection with the Shared Recovery Matters,
                     the Restrained Assets, the Bail Funds, the Civil Forfeiture Proceeding and/or the
                     Criminal Action, all of which claims, rights, interests and arguments are
                     expressly preserved; (ii) the Debtors’ claims, rights, interests and arguments in
                     connection with the Injunction Adversary Proceeding, the State Court Action, the
                     Chancery Court Action or the Shareholder Meeting Adversary Proceeding, all of
                     which claims, rights, interests and arguments are expressly preserved; or (iii) the
                     Debtors’ claims, rights, interests and arguments in connection with any Claim
                     Objections, all of which claims, rights, interests and arguments are expressly
                     preserved.

      6.     Dismissal of Pending Litigation and Withdrawal of Claims. Upon each of the Court
Approvals becoming final and non-appealable:

                 (a) The Parties will enter into any appropriate stipulations to dismiss with prejudice:
                     (i) the Plaintiffs’ appeal of the Rejection Order; (ii) the Turnover Adversary
                     Proceeding; (iii) any pending motions filed by the Parties in connection with the
                     Turnover Adversary Proceeding; (iv) the Class Action; and (v) the Derivative
                     Action.

                 (b) The Parties will, as necessary to effectuate the terms of this Agreement, take any
                     and all reasonable and appropriate actions to obtain the reversal of the Rejection
                     Order as it relates to the EDNY Stipulation, the dismissal of any other appeal(s)
                     of the Rejection Order, or the affirmation of the Rejection Order on appeal.

                 (c) The Lead Plaintiffs will withdraw with prejudice the proofs of claim they filed
                     individually and on behalf of the Class in the Bankruptcy Proceeding based upon
                     the allegations in the Class Action, including without limitation Claim Nos. 458,
                     460, 461, 482, 484 and 485 filed against SSBA I in the Bankruptcy Proceeding.

        7.     Chapter 11 Plan. The Parties will support, and use their best efforts to obtain
confirmation of, a chapter 11 plan of reorganization or liquidation to be jointly proposed by the
Debtors and the Creditors Committee in the Bankruptcy Proceeding, upon consultation with
Plaintiffs’ Counsel and the Equity Committee, that is consistent with the requirements of the

                                                                                         Page 11 of 17
DOCS_LA:284146.8 70934-001
                                                                           EXECUTION VERSION

Bankruptcy Code to the extent applicable and the terms of this Agreement (the “Chapter 11 Plan”).
The Debtors and the Creditors Committee will provide Plaintiffs’ Counsel and the Equity
Committee with a reasonable opportunity to review and comment on the Chapter 11 Plan prior to
filing the Chapter 11 Plan in the Bankruptcy Proceeding, provided that the ultimate decision on
whether to incorporate any comments received from Plaintiffs’ Counsel and/or the Equity
Committee shall be made by the Debtors and the Creditors Committee so long as such decision is
consistent with the terms of this Agreement. The effective date of the Chapter 11 Plan will not be
contingent upon the finality of the Bankruptcy Court’s order confirming the Chapter 11 Plan. The
Chapter 11 Plan will incorporate reasonable and appropriate provisions necessary to implement this
Agreement and the distributions to be made in accordance herewith. The Chapter 11 Plan will not
release any claims that constitute or pertain to the Shared Recovery Matters.

        8.      Allowed Administrative Claim. Lowenstein Sandler LLP, as bankruptcy counsel to
the Plaintiffs, and Plaintiffs’ Counsel will have an allowed administrative claim in the Bankruptcy
Proceeding in the amount of $1,500,000.00 as of the confirmation of the Chapter 11 Plan. The fees
and expenses of Derivative Counsel in the Derivative Action, to the extent previously paid, will be
retained by Derivative Counsel.

        9.     Cancellation of Agreement. In the event that the Effective Date does not occur, or
any of the Court Approvals are reversed, modified or vacated on appeal or reconsideration, this
Agreement will be null and void, and each of the Parties will revert to their respective positions that
existed on the date immediately prior to execution of the Term Sheet, unless the Parties otherwise
agree in writing.

        10.     Release of Unknown Claims. The Parties, and each of them, understand and
acknowledge that there are laws that may invalidate releases of claims that are unknown to the
releasing party. The Parties, and each of them, expressly acknowledge and agree that the releases
set forth in section 5 of this Agreement will waive and relinquish any and all rights that they have or
might have (except those that are expressly reserved in section 5(d) of the Agreement) against the
Parties they release pursuant to this Agreement, or any of them, under such laws, including but not
limited to any and all rights afforded under California Civil Code § 1542 or any other similar
federal or state statute or case law. California Civil Code § 1542 reads as follows:
                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                 WHICH THE CREDITOR DOES NOT KNOW OF OR SUSPECT
                 TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
                 EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
                 HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
                 SETTLEMENT WITH THE DEBTOR.
In connection with such waiver and relinquishment, the Parties, and each of them, acknowledge that
they are aware that they may later discover facts in addition to or different from those that they
currently know or believe to be true with respect to the subject matter of this Agreement, but that it
is their intention to fully, finally and forever release all of the matters and claims identified in the
releases contained in this Agreement, which now exist, may exist, or previously existed between
them and any of the Parties they release pursuant to this Agreement, whether known or unknown,
suspected or unsuspected. In furtherance of such intention, the releases contained in this Agreement


                                                                                         Page 12 of 17
DOCS_LA:284146.8 70934-001
                                                                           EXECUTION VERSION

shall be and remain in effect as full and complete releases, notwithstanding the discovery or
existence of such additional or different facts by any of the Parties or by any person acting on their
respective behalves.

        11.     Representations by All Parties. Each Party hereby represents and warrants, subject
to the Court Approvals, that: (a) such Party and the signatory hereto has the power and authority to
execute, deliver and perform this Agreement; (b) such Party has taken all necessary actions to
authorize the execution, delivery and performance of this Agreement; (c) this Agreement has been
duly executed and delivered by such Party and constitutes the legal, valid, and binding obligations
of such Party, enforceable against it in accordance with their respective terms; (d) such Party’s
execution, delivery, and performance of this Agreement does not and will not conflict with, or
constitute a violation or breach of, or constitute a default under any obligation of such Party and
will not violate any applicable law, or any order or decree of any court or government
instrumentality applicable to such Party; and (e) such Party has entered into this Agreement in
reliance on its own independent investigation and analysis of the facts underlying the subject matter
of this Agreement, has not relied upon any representations by any other Party or any other Party’s
attorneys, managers, agents, employees or representatives other than those that are set forth in this
Agreement, and no representations, warranties, or promises of any kind have been made directly or
indirectly to induce it to execute this Agreement other than those that are set forth in this
Agreement.

       12.     No Assignment. Each of the Lead Plaintiffs, the Debtors, Plaintiffs’ Counsel and
Derivative Counsel warrants and represents that it has not assigned or transferred any released
matter or any right to any consideration provided pursuant to this Agreement. Lead Plaintiffs, the
Debtors, Plaintiffs’ Counsel and Derivative Counsel each agree to defend, indemnify and hold the
others harmless from any and all claims based on or arising out of any such assignment or transfer
made or claimed.

        13.    Attorneys’ Fees, Costs and Expenses. Each of the Parties agrees to bear its own
costs and expenses, including attorneys’ fees, arising out of the matters raised in the litigation,
claims and appeals covered by this Agreement, or arising out of the drafting, filing or presentation
of this Agreement and/or any documents or agreements to be executed, provided or filed pursuant to
this Agreement; provided, however, that nothing herein shall preclude Plaintiffs’ Counsel from
seeking fees and/or expenses in the District Court on a common fund, common benefit, or
substantial benefit theory based on additional recoveries or benefits obtained for the Plaintiffs in the
Class Action and/or for investor victims generally, which fees and expenses shall be payable solely
from the Plaintiffs’ Share.

       14.    Voluntary Agreement. Each Party acknowledges that it has read all of the terms of
this Agreement, has had an opportunity to consult with counsel of its own choosing or voluntarily
waived such right, and enters into this Agreement voluntarily and without duress.

        15.     Joint Drafting. This Agreement shall be deemed to have been jointly drafted by the
Parties, and in construing and interpreting this Agreement, no provision shall be construed and
interpreted for or against any Party because such provision or any other provision of the Agreement
was purportedly prepared or requested by such Party.


                                                                                         Page 13 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

        16.    Applicable Law. The validity, interpretation and performance of this Agreement
shall be construed and interpreted according to the laws of the State of New York.

       17.     No Waiver of Breach. A waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any subsequent breach of the same term or
condition, or any other term or condition.

        18.    Non-Assignability. This Agreement shall not be assignable or transferable by the
Parties except pursuant to the Chapter 11 Plan.

       19.   Binding Effect. This Agreement shall be binding on and shall inure to the benefit of
each of the Parties and their respective agents, employees, attorneys, affiliates, successors and
assigns.

         20.    No Admissions. This Agreement, including the releases and other terms provided
for herein, is made, executed, given and accepted as part of a compromise and settlement of
disputed claims. No provision(s) of this Agreement, nor any acceptance of the benefits thereof by
or on behalf of any of the Parties, shall be construed or deemed to be evidence of an admission of
any fact, matter, thing or liability of any kind to any other Party. Each of the Parties deny any
liability of any kind to any other Party for any purpose, and this Agreement is made solely and
entirely as a compromise and for the purpose of fully and finally resolving the disputed matters
referenced herein. Neither this Agreement nor any term(s) thereof shall be offered or received as
evidence in any proceeding in any forum as an admission of any liability or wrongdoing on the part
of any of the Parties; provided that nothing herein shall limit or affect the use or admissibility of this
Agreement or any term(s) thereof in any proceeding regarding the validity, interpretation or
performance of this Agreement.

        21.     Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and shall be delivered by email, with a copy by U.S. Mail, to the
appropriate addresses set forth below, or to such other addresses as a Party may designate by notice
to the other Parties in accordance with this paragraph:

                 If to the Debtors:
                 Laura Davis Jones, Esq.
                 Alan J. Kornfeld, Esq.
                 David M. Bertenthal, Esq.
                 Pachulski Stang Ziehl & Jones LLP
                 919 N. Market Street, 17th Floor
                 P.O. Box 8705
                 Wilmington, DE 19899-8705 (Courier 19801)
                 Telephone:     (302) 652-4100
                 Email: ljones@pszjlaw.com
                          akornfeld@pszjlaw.com
                          dbertenthal@pszjlaw.com




                                                                                           Page 14 of 17
DOCS_LA:284146.8 70934-001
                                                                             EXECUTION VERSION

                 If to the Plaintiffs, Plaintiffs’ Counsel and/or Derivative Counsel:
                 Michael S. Etkin, Esq.
                 Nicole Stefanelli, Esq.
                 Lowenstein Sandler LLP
                 65 Livingston Avenue
                 Roseland, NJ 07068
                 Telephone:     (973) 597-2500
                 Email: metkin@lowenstein.com
                         nstefanelli@lowenstein.com

        22.      Wire Instructions.

                 (a) All transfers of funds to the Debtors pursuant to this Agreement, including the
                     disbursement of the Plaintiffs’ Loan and any transfers relating to the Debtors’
                     Share, shall be made by wire transfer to the Debtors pursuant to wire instructions
                     to be provided.

                 (b) All transfers of funds to the Plaintiffs pursuant to this Agreement, including any
                     repayments on the Plaintiffs’ Loan, any distributions with respect to the
                     Plaintiffs’ Stock Share and any transfers relating to the Plaintiffs’ Share, shall be
                     made by wire transfer to the Plaintiffs pursuant to wire instructions to be
                     provided.

        23.    Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement. Delivery of a signature page to this Agreement by
facsimile or other electronic means shall be effective as delivery of the original signature page to
this Agreement.

        24.    Entire Agreement. This Agreement constitutes the entire agreement between the
Parties, and may only be modified in writing signed by the Parties or their duly appointed agents.
All prior agreements and understandings between the Parties concerning the subject matter hereof,
including without limitation the Term Sheet and the Settlement Agreement executed on or about
February 6, 2015, are superseded by the terms of this Agreement.




                                                                                           Page 15 of 17
DOCS_LA:284146.8 70934-001
                                                                    EXECUTION VERSION

       WHEREFORE, the Parties have executed this Agreement and/or have caused this
 Agreement to be executed by their duly authorized counsel on the dates shown below.


 ACCEPTED AND AGREED TO BY:


Dated: Mayo/, 2015

PACHULSKI STANG Z • IL & JONES LLP

J};__  ~~----~-'~~~---------­
Laura Davis ones                                T.'Scott Avila
Alan J. Kornfeld                                Chief Restructuring 0 fficer
919 N. Market Street, 1ih Floor                 c/o Deloitte Transactions and
Wilmington, DE 19801                            Business Analytics LLP
                                                350 S. Grand Ave.
Counsel for Debtors and Debtors in Possession   Los Angeles, CA 90071

                                                Debtors and Debtors in Possession




                                                Dated: May_, 2015

                                                ROBBINS GELLER RUDMAN & DOWD LLP



                                                Samuel H. Rudman
                                                58 South Service Road, Suite 200
                                                Melville, NY 11747

Bankruptcy Counsel for Plaintiffs' Counsel,     Plaintiffs' Counsel and on behalf of Plaintiffs, as
Derivative Counsel and Plaintiffs, as defined   defined herein
herein




                                                                                  Page16of17
DOCS_LA:2&4146.& 70934-001
                                                                    EXECUTION VERSION


       WHEREFORE, the Parties have executed this Agreement and/or have caused this
 Agreement to be executed by their duly authorized counsel on the dates shown below.


 ACCEPTED AND AGREED TO BY:


Dated: May _, 20 15                             Dated: May _ , 20 15

PACHULSKI STANG ZIEHL & JONES LLP               SS BODY ARMOR I, INC.



Laura Davis Jones                               T. Scott Aviia
Alan J. Kornfeld                                Chief Restructuring Officer
919 N. Market Street, l?'h Floor                c/o Deloitte Transactions and
Wilmington, DE 19801                            Business Analytics LLP
                                                350 S. Grand Ave.
Counsel for Debtors and Debtors in Possession   Los Angeles, CA 90071

                                                Debtors and Debtors in Possession




Dated: May _, 2015                              Dated: May   j   2015

LOWENSTEiN SANDLER LLP                                                                     -.9-LLP



Michael S. Etkin
65 Livingston Avenue
Roseland, NJ 07068

Bankruptcy Counsel for Plaintiffs' Counsel,     Plaintiffs' Counsel and on behalf of Plaintiffs, as
Derivative Counsel and Plaintiffs, as defined   defined herein
herein




                                                                                  Page 16 ofl7
DOCS_LA:284146.8 70934-00 I
                                                                        EXECUTION VERSION


Dated: May     L 2015                              Dated: May_, 2015

                                                   LAW OFFICES OF THOMAS G. AMON



Ira A. Schochet                                    Thomas G. Amon
140 Broadway                                       250 W. 57th Street, Suite 1316
New York, NY 10005                                 New York, NY 10107

Plaintiffs' Counsel and on behalf of Plaintiffs,   Derivative Counsel
as defined herein




Dated: May_, 2015

ROBBINS ARROYO LLP



Brian J. Robbins
600 B Street, Suite 1900
San Diego, CA 92101

Derivative Counsel




                                                                                    Page 17 ofl7
DOCS_LA:284146.8 70934-001
                                                                                 EXECUTION VERSION

Dated: May _ , 2015                                          Dated: May~, 2015

LABATON SUCHAROW LLP                                         LAW OFFICES OF THOMAS G. AMON



Ira A. Schochet                                              Thomas G. Amon
140 Broadway                                                 250 W. 57'11 Street, Suite 13 16
New York, NY 10005                                           New York, NY 10107

Plaintiffs' Counsel and on behalf of Plaintiffs,         Derivative Counsel
as defined herein



                                                   ·.

Dated: May _/ , 2015
                                                   ... . .
ROBBINS ARROYO LLP



Brian J.    bms
600 B Street, Suite 1900
San Diego, CA 92101

Derivative Counsel




                                                                                                Page 17 of 17
 DOCS_LA:284146.S 70934-001
                                          EXHIBIT 1

This Exhibit 1 is intended solely for purposes of providing an example of a potential calculation
of the Debtors’ Share and the Plaintiffs’ Share under a hypothetical recovery scenario. This
example is for descriptive purposes only, and any actual calculation and distribution of the
Debtors’ Share and Plaintiffs’ Share will be governed in all respects by the specific terms of the
Agreement.

Hypothetical Recovery Scenario: $129.2 Million of Recoveries/Proceeds Available
This hypothetical recovery scenario assumes that a total of $91,400,000 of Recoveries/Proceeds
are realized by the Parties from the Shared Recovery Matters, and that the Plaintiffs’ Stock Share
is valued at $800,000 (i.e., approximately $0.25 per share). The remainder of the
Recoveries/Proceeds ($37,000,000) are the Escrowed Funds.

 Source of Funds                                       Debtors’ Share     Plaintiffs’ Share
 District Court Restitution Award                      $53,900,000        $37,500,000
 Escrowed Funds                                        $0                 $37,000,000
 Plaintiffs’ Stock Share                               $0                 $800,000
 Plaintiffs’ Loan                                      $20,000,000        -$20,000,000
 Partial Repayment/Forgiveness of Plaintiffs’ Loan     -$9,300,000        $9,300,000
                                             Total:    $64,600,000        $64,600,000




DOCS_LA:284522.5 70934-001
                                                                              EXECUTION VERSION


                    ADDENDUM TO AMENDED SETTLEMENT AGREEMENT

        This Addendum to the Amended Settlement Agreement dated May 4, 2015 (the “Addendum”)
is made and entered into by and among the following parties (collectively, the “Parties”): (a) SS Body
Armor I, Inc., formerly known as Point Blank Solutions, Inc., on behalf of itself and its affiliated
debtors and debtors in possession SS Body Armor II, Inc., SS Body Armor III, Inc. and PBSS, LLC in
the chapter 11 proceeding pending in the United States Bankruptcy Court for the District of Delaware
captioned In re SS Body Armor I, Inc., et al., Case No. 10-11255 (CSS); (b) the lead plaintiffs in the
consolidated securities class action captioned In re DHB Industries, Inc. Class Action Litigation, Case
No. 05-cv-04296 (E.D.N.Y.), on behalf of themselves and all members of the class previously certified
in the Class Action; (c) Plaintiffs’ counsel in the Class Action, namely Robbins Geller Rudman &
Dowd LLP and Labaton Sucharow LLP; and (d) plaintiff’s counsel in the consolidated derivative
action captioned In re DHB Industries, Inc. Derivative Litigation, Case No. 05-cv-04345 (E.D.N.Y.),
namely the Law Offices of Thomas G. Amon and Robbins Arroyo LLP. The purpose of this
Addendum is to amend certain sections of the Amended Settlement Agreement executed by the Parties
on or about May 4, 2015 (the “Agreement”). Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Agreement. Except as specifically amended herein, all other
provisions of the Agreement remain in full force and effect.

Addendum to Section 3(a) of the Agreement:

The 50/50 Division shall apply only to the Plaintiffs’ Stock Share and the first $128,400,000 of any
and all other Recoveries/Proceeds realized by any of the Parties, individually or collectively. As of the
date(s) of execution of this Addendum, the sum of $128,400,000 reflects the combined amount of the
Debtors’ Restitution Award, the Investor Victims’ Restitution Award and the Escrowed Funds. For the
avoidance of any doubt, to the extent that the combined amount of the Recoveries/Proceeds ultimately
realized by the Parties, individually or collectively, arising out of the Debtors’ Restitution Award, the
Investor Victims’ Restitution Award and the Escrowed Funds is less than $128,400,000, the 50/50
Division shall nonetheless continue to apply to the first $128,400,000 of any and all
Recoveries/Proceeds realized by any of the Parties, individually or collectively, and to the Plaintiffs’
Stock Share.

As to any and all Recoveries/Proceeds realized by the Parties, individually or collectively, in excess of
$128,400,000 (the “Excess Recoveries”), the Parties will utilize their reasonable best efforts, consistent
with their respective fiduciary duties, to effectuate a division (the “63/37 Division”) of the Excess
Recoveries such that:

(i)     the ultimate value of sixty-three percent (63%) of the Excess Recoveries is realized by the
        Debtors’ bankruptcy estates, and shall be considered part of the “Debtors’ Share” as that term is
        used in the Agreement; and

(ii)    the ultimate value of thirty-seven percent (37%) of the Excess Recoveries is realized by the
        Plaintiffs for the benefit of the investor victims identified in the Class Action and the Criminal
        Action, as set forth in section 3(f) of the Agreement, and shall be considered part of the
        “Plaintiffs’ Share” as that term is used in the Agreement; provided, however, that
        notwithstanding any provision of the Agreement or this Addendum to the contrary, the portion
        of the Excess Recoveries realized by the Plaintiffs arising out of the 63/37 Division necessary

                                                                                            Page 1 of 4
 DOCS_LA:289394.2 70934-001
                                                                            EXECUTION VERSION

        to satisfy any shortfall in the Escrowed Funds distributable to the investor victims with allowed
        claims in the Class Action shall be distributed exclusively to those members of the class
        certified in the Class Action in accordance with the EDNY Stipulation and the Plan of
        Allocation previously approved in connection therewith, prior to any distribution pursuant to
        the Additional Allocation Procedure.

Addendum to Section 3(b) of the Agreement:

The Parties will employ the mechanisms identified in sections 3(b)(i) and 3(b)(ii) of the Agreement as
necessary to equalize the Debtors’ Share and the Plaintiffs’ Share for purposes of effectuating the
50/50 Division.




                                                                                            Page 2 of 4
 DOCS_LA:289394.2 70934-001
                                                                        EXECUTION VERSION

Dated: June_, 2015                                 Dated: JuneAP, 2015

LABATON SUCHAROW LLP                               LAW OFFICES a T OMAS G. AMON



Ira A. Schochet                                         as G.     on
140 Broadway                                       250 W. 57th Street, Suite 1316
New York, NY 10005                                 New York, NY 10107

Plaintiffs' Counsel and on behalf of Plaintiffs,   Derivative Counsel
as defined in the Agreement




Dated: June La 2015

ROBBIN RRO 0 LLP



Brian J. Robbins
600 B Street, Suite 1900
San Diego, CA 92101

Derivative Counsel




                                                                                    Page 4 of 4
DOCS_LA:289394.2 70934-001
EXHIBIT 4
                           GLOBAL SETTLEMENT AGREEMENT

       This settlement agreement (the "Agreement") dated as of October 25, 2018, is made
and entered into by and among the following parties (collectively the "Parties" and each
individually a "Party"):

       (a)     the United States of America ("United States");

       (b)     SS Body Armor I, Inc. ("SSBA I") f/k/a Point Blank Solutions, Inc. f/k/a DHB
Industries, Inc., the post-confinnation debtor in the Chapter 11 proceeding in the United States
Bankmptcy Court for the District of Delaware ("Bankmptcy Court") captioned as In re SS
Body Armor I, Inc., et al., Case No. 10-bk-11255 ( CSS) ("Bankruptcy Proceeding");

       (c)     the Recovery Trust ("Recovery Trust") formed pursuant to the Chapter 11 plan
confirmed in the Bankruptcy Proceeding on November 10, 2015 (the "Plan");

       (d)     the lead plaintiffs ("Lead Plaintiffs") in the consolidated securities class action
captioned as In re DHB Industries, Inc. Class Action Litigation, Case No. 05-cv-04296
(EDNY) ("Class Action"), on behalf of themselves and all members of the class previously
certified in the Class Action (collectively with the Lead Plaintiffs, the "Class Plaintiffs");

        (e)    the Estate of David H. Brooks (the "Brooks Estate"), through Jeffrey R. Brooks
as its personal representative ("Personal Representative"), and any entities (i) in which the
Brooks Estate has a direct or indirect interest, (ii) of which the Brooks Estate or its Personal
Representative (in his capacity as such) is a shareholder, tmstee, officer or manager, and/or
(iii) on whose behalf David H. Brooks filed claims in the Bankmptcy Proceeding and/or in the
civil forfeiture proceeding captioned as U.S. v. All Assets Listed on Schedule I Attached Hereto
and All Proceeds Traceable Thereto , Case No. 10-cv-04750 (EDNY) (the "Civil Forfeiture
Action")( collectively with the Brooks Estate, the "David Brooks Claimants"). The David
 Brooks Claimants include, but are not limited to, David Brooks International, Inc.;

        (f)     Terry S. Brooks, Elizabeth Brooks, Victoria Brooks and Andrew Brooks
 ( collectively, the "Brooks Family"), and any entities (i) in which any member of the Brooks
 Family has a direct or indirect interest, (ii) of which any member of the Brooks Family is a
 shareholder, trnstee, officer or manager, (iii) on whose behalf any member of the Brooks Family


 Global Settlement Agreement (dated as of October 25 , 2018)                            Page 1 of 37
filed verified claims to any assets restrained in the Civil Forfeiture Action, and/or (iv) on whose
behalf any member of the Brooks Family filed claims in the Bankruptcy Proceeding
(collectively with the Brooks Family, the "Brooks Family Claimants"). The Brooks Family
Claimants include, but are not limited to, the following entities: Tactical Annor Products Inc.
("TAP"); Brooks Industries of Long Island, Inc.; Brooks Industries of Long Island - Profit
Sharing Plan and Trust; Gear to Gear Trust; Victoria Brooks Industries, Inc.; Magic Moments
Trust; VRB Inc.; Andrew Brooks Industries, Inc.; Saving Lives Trust; ASB Inc.; Elizabeth
Brooks Industries, Inc.; Show Time Trust; EJB Inc.; Vianel Industries, Inc.; VAE Enterprises
LLC (now VAE LLC); Perfect World Partners, LLC; Wildfire Holdings, LLC; and True Grit
Holdings, LLC; and

        (g)    Jeffrey R. Brooks, the Jeffrey R. Brooks Individual Retirement Account
("Jeffrey Brooks IRA"), and any entities (i) in which Jeffrey R. Brooks and/or the Jeffrey Brooks
IRA have a direct or indirect interest, (ii) of which Jeffrey R. Brooks and/or the Jeffrey Brooks
IRA is a shareholder, trustee, officer or manager, (iii) on whose behalf Jeffrey R. Brooks and/or
the Jeffrey Brooks IRA filed verified claims to any assets restrained in the Civil Forfeiture
Action, and/or (iv) on whose behalf Jeffrey R. Brooks and/or the Jeffrey Brooks IRA filed claims
in the Bankrnptcy Proceeding (collectively, the "Jeffrey Brooks Claimants"). The Jeffrey
Brooks Claimants include, but are not limited to, the following entities: Pathfinder Trust; Like
a Prayer Trust; Private Time Trust; Perfect World Partners, LLC; Wildfire Holdings, LLC; and
True Grit Holdings LLC.

                                            RECITALS

        WHEREAS, on and after September 9, 2005, multiple class actions were filed in the
 United States District Court for the Eastern District of New York ("EDNY District Court")
 against SSBA I, David H. Brooks ("David Brooks"), Terry S. Brooks, Sandra Hatfield, Dawn
 M. Schlegel, Cary Chasin, Jerome Krantz, Gary Nadelman, Barry Berkman, David Brooks
 International Inc., Andrew Brooks Industries Inc. and Elizabeth Brooks Industries, Inc.; and

         WHEREAS, the class actions were consolidated into the Class Action; and




 Global Settlement Agreement (dated as of October 25 , 2018)                             Page 2 of37
       WHEREAS, on and after September 14, 2005, multiple derivative actions were filed
in the EDNY District Court on behalf of SSBA I against David Brooks, Jeffrey R. Brooks,
Terry S. Brooks, Sandra Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome Krantz, Gary
Nadelman, Barry Berkman, Larry R. Ellis, David Brooks International Inc., Andrew Brooks
Industries Inc., Elizabeth Brooks Industries, Inc. and TAP; and

       WHEREAS, the derivative actions were consolidated and captioned as In re DHB
Industries, Inc. Derivative Litigation, Case No. 05-cv-04345 (EDNY) ("Derivative Action");
and

       WHEREAS, on or about November 30, 2006, the parties to the Class Action and
Derivative Action entered into a Stipulation and Agreement of Settlement ("2006 Stipulation"),
later approved by the EDNY District Court in separate orders and judgments in both actions,
pursuant to which certain funds were deposited in escrow (the "Escrowed Funds"); and

       WHEREAS, on or about October 24, 2007, David Brooks was arrested on various
charges of fraud, obstrnction of justice, and tax offenses in a criminal proceeding in the Eastern
District of New York captioned as United States v. Schlegel, et al., Case No . 06-cr-00550
(EDNY) (the "Criminal Action"); and

        WHEREAS, on October 25, 2007, the United States Securities and Exchange
Commission (the "SEC") commenced a civil enforcement action against David Brooks in the
United States District Court for the Southern District of Florida ("Florida District Court"), which
action was captioned as Securities and Exchange Commission v. Brooks, 07-cv-61526 (SD
Fla.) (the "SEC Action"); and

        WHEREAS, following the arrest of David Brooks in the Criminal Action, and later in
 connection with the Civil Forfeiture Action filed by the United States, the United States
restrained 113 cash and non-cash assets (the "Restrained Assets") that were identified as the
 proceeds of, and/or property involved in, David Brooks's alleged criminal conduct; and

        WHEREAS, in or around January 2008, David Brooks was released on bail based on
 a $400 million bond (the "Bond") which was partially secured by cash collateral (the "Cash
 Collateral"); and



 Global Settlement Agreement (dated as of October 25, 2018)                             Page 3 of37
       WHEREAS, the Bond also contained financial disclosure requirements, among other
conditions of bail ("Bail Conditions"); and

       WHEREAS, in or around January 2010, the EDNY District Court revoked David
Brooks's bail based upon a finding that he had violated the Bail Conditions; and

       WHEREAS, as of March 2010, and after most of the Cash Collateral had been released
by the EDNY District Court for the payment of David Brooks's legal fees, $19.5 million of
the Cash Collateral remained ("Remaining Cash Collateral"); and

       WHEREAS, the Bankrnptcy Proceeding was commenced on April 14, 2010 in the
Bankrnptcy Court; and

       WHEREAS, on or about September 14, 2010, a jury in the Eastern District of New
York convicted David Brooks of multiple offenses (the "Non-Tax Convictions"), including
multiple counts of securities fraud, mail fraud and wire fraud (the "Fraud Convictions"), which
convictions have since been abated; and

       WHEREAS, on or about October 15, 2010, the United States filed the Civil Forfeiture
Action against the Restrained Assets; and

       WHEREAS, in the Civil Forfeiture Action, SSBA I (as Point Blank Solutions), the
David Brooks Claimants, the Brooks Family Claimants, and the Jeffrey Brooks Claimants
filed claims to certain of the Restrained Assets based upon their alleged direct and indirect
interests in such Restrained Assets; and

        WHEREAS, on August 10, 2011, David Brooks pleaded guilty to one count of
conspiring to defraud the United States and two counts of tax evasion ("Tax Convictions");
 and

        WHEREAS, at David Brooks's sentencing in August 2013, the EDNY District Court
 ordered David Brooks to pay $2,883,056 in restitution plus interest pursuant to 18 U.S.C. §
 3612(f) (the "Tax Restitution Order") to the Internal Revenue Service (the "IRS") in
 connection with the Tax Convictions; and




 Global Settlement Agreement (dated as of October 25, 2018)                          Page 4 of 37
       WHEREAS, at David Brooks's sentencing, the EDNY District Court, among other
things, also imposed as part of David Brooks 's sentence the following financial obligations:
forfeiture of$65,167,612 (the "Forfeiture") based upon the Fraud Convictions, which amount
was to be satisfied from the Restrained Assets; an $8. 7 million fine (the "Fine"); and a special
assessment of $1,700 (the "Special Assessment"); and

       WHEREAS, on or about August 26, 2013, David Brooks filed a notice of appeal
("Criminal Appeal"); and

       WHEREAS, in a March 27, 2015 memorandum and order entered in the Criminal
Action (the "Fraud Restitution Order"), the EDNY District Court further sentenced David
Brooks to pay restitution, based upon the Fraud Convictions, in the total approximate amount
of$91,496,847, of which approximately $53,912,546 was owed to SSBA I and approximately
$3 7 ,584,301 was owed to the investor victims identified in the Fraud Restitution Order; and

        WHEREAS, on April 24, 2015, the Brooks Family, as sureties on the Bond, filed a
motion in the Criminal Action to set aside the forfeiture of approximately $17. 7 million of the
Remaining Cash Collateral ("Bail Remission Motion"); and

        WHEREAS, on or about May 4, 2015, the Lead Plaintiffs in the Class Action, on behalf
of the Class Plaintiffs, and SSBA I, among other parties, entered into an Amended Settlement
Agreement, as modified by an Addendum to Amended Settlement Agreement executed on
June 10, 2015 (as modified, the "Amended Settlement Agreement"), amending a settlement
 agreement entered into by the same parties on or about Febrnary 6, 2015 to resolve certain
 disputes that had arisen in connection with the Bankrnptcy Proceeding and an appeal from the
judgment approving the 2006 Stipulation in the Derivative Action; and

        WHEREAS, the Amended Settlement Agreement governs the sharing and allocation
 of certain "Recoveries/Proceeds" (as defined in the Amended Settlement Agreement) among
 the parties to the Amended Settlement Agreement, including, among other things, any
 Forfeited Assets (as defined in Section 2(a) of this Agreement); and

        WHEREAS, on June 2, 2015, the EDNY District Court denied the Bail Remission
 Motion; and



 Global Settlement Agreement (dated as of October 25, 2018)                            Page 5 of37
       WHEREAS, on September 1, 2015, the Plan was filed with the Bankruptcy Court; and

       WHEREAS, on November 10, 2015, the Bankrnptcy Court entered an order
confirming the Plan in the Bankrnptcy Proceeding; and

       WHEREAS, the effective date of the Plan (as defined in the Plan) occurred on
November 23, 2015; and

       WHEREAS, David Brooks died on or about October 27, 2016, while the Criminal
Appeal was pending; and

       WHEREAS, on or about January 26, 2017, the Florida District Court granted the SEC' s
motion to re-open the SEC Action, and Jeffrey R. Brooks was substituted as the defendant in
the SEC Action in his capacity as the Personal Representative of the Brooks Estate; and

       WHEREAS, on September 8, 201 7, following the forfeiture of 68 of the Restrained
Assets in the Civil Forfeiture Action, the United States filed an Amended Complaint in the
Civil Forfeiture Action seeking the forfeiture of the remaining 45 Restrained Assets (the
"Remaining Restrained Assets"); and

       WHEREAS, the Remaining Restrained Assets are listed on Schedule I ("Schedule I")
to the Amended Complaint filed in the Civil Forfeiture Action, a copy of which is attached
hereto as Exhibit A; and

        WHEREAS, as set forth in the verified claims filed in the Civil Forfeiture Action,
SSBA 1 (as Point Blank Solutions), the Brooks Family Claimants, the David Brooks
Claimants and the Jeffrey Brooks Claimants have asserted direct and indirect claims to the
Remaining Restrained Assets; and

        WHEREAS, on September 20, 2017, the United States Court of Appeals for the Second
Circuit (the "Second Circuit") issued a decision ("Second Circuit Decision"): (i) holding that
David Brooks's death while the Criminal Appeal was pending resulted in the abatement of the
 Non-Tax Convictions, the Forfeiture, the Fraud Restitution Order, the Fine, and the Special
Assessment; (ii) holding that the Tax Convictions, the Tax Restitution Order, and forfeiture
 of the Remaining Cash Collateral did not abate; (iii) remanding the case to the EDNY District



 Global Settlement Agreement (dated as of October 25, 2018)                        Page 6 of 37
Court for dismissal of the indictment relating to the Non-Tax Convictions; and (iv) affirming
the EDNY District Court's denial of the Bail Remission Motion; and

       WHEREAS, on December 4, 2017, the Brooks Family filed a Petition for Rehearing
on the affirmance of the EDNY District Court's denial of the Bail Remission Motion; and

       WHEREAS, on December 4, 2017, the Brooks Estate filed a Petition for Rehearing
and Rehearing en bane on the Second Circuit's rnling regarding the Tax Convictions and the
Tax Restitution Order; and

       WHEREAS, during a mediation on December 6, 2017 and December 7, 2017
("Mediation"), the Parties reached a global agreement, reflected in a formal term sheet which
was executed by the Parties at the Mediation ("Term Sheet") subject to more definitive
documentation and further governmental approvals; and

       WHEREAS, on January 12, 2018, the Second Circuit denied the Brooks Family's and
the Brooks Estate's Petitions for Rehearing; and

       WHEREAS, SSBA I sought remission of the Restrained Assets to compensate SSBA
I for losses suffered by SSBA I, pursuant to 28 C.F.R. Part 9, in petitions and supplemental
petitions submitted to the United States Department of Justice's Money Laundering and Asset
Recovery Section ("MLARS") on or about May 27, 2015, September 8, 2017, Febrnary 27,
2018 and June 18, 2018; and

        WHEREAS, the Lead Plaintiffs, on behalf of the Class Plaintiffs, sought remission of
the Restrained Assets to compensate the Class Plaintiffs for losses suffered by the Class
 Plaintiffs, pursuant to 28 C.F.R. Part 9, in petitions and supplemental petitions submitted to
 MLARS on or about January 5, 2018 and March 1, 2018; and

        WHEREAS, on or about July 11, 2018, MLARS (i) notified SSBA I by letter that its
 petition for remission had been preliminarily granted up to the amount of $78,815,232.06 for
 losses suffered by SSBA I, with the grant of remission contingent upon the entry of a final
 order of forfeiture for the Restrained Assets and subject to conditions set forth in the approval
 letter, attached hereto as Exhibit B, and (ii) notified the Lead Plaintiffs by letter that their
 petition for remission on behalf of the Class Plaintiffs had been preliminarily granted up to


 Global Settlement Agreement (dated as of October 25, 2018)                            Page 7 of37
the amount of $81,540,718.81 for losses suffered by the Class Plaintiffs, with the grant of
remission contingent upon the entry of a final order of forfeiture for the Restrained Assets and
subject to conditions set forth in the approval letter, attached hereto as Exhibit C (Exhibits B
and C, together, the "MLARS Approvals"); and

       WHEREAS, this Agreement serves as definitive documentation of the global
agreement contemplated in the Term Sheet, the purpose of which is to resolve the Civil
Forfeiture Action, the Derivative Action, the Class Action, the SEC Action and all other
related claims and disputes pending among and between the Parties in connection with the
facts at issue in the Civil Forfeiture Action, the Derivative Action, the Class Action, the SEC
Action and the Bankruptcy Proceeding.

                                          AGREEMENT
        NOW, THEREFORE, after good faith, arm's length negotiations without collusion, and
for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree to the following terms:

 1.     Effective Date. The effective date of this Agreement (the "Effective Date") shall occur
upon satisfaction of all of the following conditions:

        (a)     Execution of this Agreement by all of the Parties;

        (b)     Issuance of the MLARS Approvals to SSBA I and the Lead Plaintiffs, on behalf
 of the Class Plaintiffs, which occurred on or about July 11, 2018 as described above;

        (c)     Notification by the SEC to the Parties that the SEC Commissioners have
 approved the Consent to Final Judgment of Defendant Jeffrey Brooks, as Personal
 Representative of the Estate of David H. Brooks ("SEC Consent") and the Final Judgment
 Against Defendant Jeffrey Brooks, as Personal Representative ofthe Estate ofDavid H. Brooks
 ("SEC Final Judgment"), copies of which are attached hereto as Exhibit D;

        (d)     Entry of an order by the EDNY District Court making the Remaining Cash
 Collateral available for distribution pursuant to Sections 2(c) and 2(d)(iii)-(v) of this
 Agreement (the "Cash Collateral Order"), which Cash Collateral Order was entered on or




 Global Settlement Agreement (dated as of October 25 , 2018)                          Page 8 of37
about February 6, 2018 and amended on September 18, 2018 (the "Amended Cash Collateral
Order"), which Amended Cash Collateral Order is attached hereto as Exhibit E;

       (e)     Entry of a Consent Final Decree of Forfeiture and Order for Delivery m
substantially the form attached hereto as Exhibit F (the "Final Forfeiture Order") by the
EDNY District Court in the Civil Forfeiture Action, with the consent of all Parties who have
filed claims to the Remaining Restrained Assets in the Civil Forfeiture Action; this condition
shall be deemed to have been met despite any modifications the Court may make to any recitals
in the Final Forfeiture Order as entered by the Court;

       (f)     The funding of the Payments (as defined in Section 2 below) pursuant to
Sections 2(a) through 2(d) of this Agreement;

       (g)     Entry of an order by the Florida District Court approving the SEC Consent and
SEC Final Judgment;

       (h)     To the extent necessary, entry of an order by the EDNY District Court in the
Class Action authorizing the Lead Plaintiffs to effectuate any of the terms of this Agreement;

        (i)    Within ten (10) business days of execution of this Agreement, withdrawal with
prejudice of: (1) any pending petitions for certiorari to the U.S. Supreme Court filed in
connection with the Second Circuit Decision by any of the Parties, including any of the David
Brooks Claimants and the Brooks Family Claimants; (2) all claims by the Brooks Family
Claimants, the David Brooks Claimants and the Jeffrey Brooks Claimants against the United
States, its agencies, its employees and/or any unnamed federal defendants in any pending
litigation, whether or not referenced in this Agreement, including the voluntary dismissal with
prejudice by the Brooks Family Claimants, the David Brooks Claimants and the Jeffrey Brooks
Claimants of any pending litigation, whether or not referenced in this Agreement, against the
United States, its agencies, its employees and/or any unnamed federal defendants, including
 but not limited to the dismissal with prejudice of the action captioned as Brooks v. Sposato, et
 al., Case No. 12-cv-4740 (EDNY), which action shall be dismissed by the filing of the .
 stipulation attached hereto as Exhibit G, unless such action has already been terminated; and




 Global Settlement Agreement (dated as of October 25 , 2018)                         Page 9 of37
(3) any pending appeals in any court by the Brooks Family Claimants, the David Brooks
Claimants and the Jeffrey Brooks Claimants against any other Party to this Agreement; and

       U)      Within five (5) business days of execution of this Agreement, identification by
the Brooks Family Claimants, the David Brooks Claimants and the Jeffrey Brooks Claimants
to SSBA I and the Recovery Trust, which identification shall be made in writing and delivered
to SSBA I and the Recovery Trust pursuant to Section 17 of this Agreement, of each of the
following: (1) the legal name of each of the Brooks Family Releasors (as defined in Section
3(a) below) that holds (directly or indirectly) any right, claim or interest in the Recovery Trust
as an equity interest holder, holds (directly or indirectly) any shares of SSBA I stock, or on
whose behalf any claim based on equity interests has been filed or scheduled in the Bankrnptcy
Proceeding; (2) the legal name of each of the Jeffrey Brooks Releasors (as defined in Section
3(b) below) that holds ( directly or indirectly) any right, claim or interest in the Recovery Trust
as an equity interest holder, holds (directly or indirectly) any shares of SSBA I stock, or on
whose behalf any claim based on equity interests has been filed or scheduled in the Bankruptcy
Proceeding; (3) the legal name of each of the David Brooks Releasors (as defined in Section
3(c) below) that holds (directly or indirectly) any right, claim or interest in the Recovery Trust
as an equity interest holder, holds (directly or indirectly) any shares of SSBA I stock, or on
whose behalf any claim based on equity interests has been filed or scheduled in the Bankrnptcy
Proceeding; and (4) the nominee name(s) or "street" name( s) in which any of the foregoing
rights, claims, interests or shares are held.

2.      The Payments. The settlement and remission payments to be made pursuant to Sections
 2(a) through 2(d) of this Agreement (collectively, the "Payments") shall be funded with the
 Remaining Restrained Assets and the Remaining Cash Collateral, which the Parties agree have
 an approximate total value of $168,000,000 and $19,500,000, respectively. If the Effective
 Date does not occur because not all of the prerequisite conditions have been satisfied, then
 each Party that has received any Payment(s) must return such Payment(s) to the Party that
 made the Payment(s). The distribution of the Remaining Restrained Assets and Remaining
 Cash Collateral shall be as follows:




 Global Settlement Agreement (dated as of October 25, 2018)                            Page 10 of37
       (a)     Forfeiture of a Portion of the Remaining Restrained Assets. The Parties consent
to the civil forfeiture of the Remaining Restrained Assets, except the specific assets and cash
to be distributed to the Brooks Family under Section 2(d)(i) of this Agreement, pursuant to 18
U.S.C. § 981(a)(l)(C) and/or 18 U.S.C. § 98l(a)(l)(A) (the "Forfeited Assets"). The Parties
agree that the Forfeited Assets have an approximate total value of $143,000,000 and will be
used for purposes of remission, pursuant to 18 U.S.C. § 981(d) and 28 C.F.R. Part 9, and as
specified below and subject to the conditions in the MLARS Approvals. The Forfeited Assets
shall be forfeited pursuant and subject to the terms of this Agreement and the Final Forfeiture
Order, which order the United States shall submit to the EDNY District Court upon execution
of this Agreement by the Parties. The Parties further agree that the Forfeited Assets shall be
forfeited under prevailing forfeiture law.

        (b)     Distribution of Forfeited Assets to the United States and Victims. The Parties
agree that the Forfeited Assets shall be distributed and/or used as follows:

                (i)      The Forfeited Assets shall first be used to pay the costs and expenses (the
"Government Expenses") of the United States related to and/or incurred in connection with
the prosecution of the Criminal Action and the Civil Forfeiture Action, and the disbursement
of the Forfeited Assets under this Agreement, as authorized by law. The Parties agree that the
costs and expenses payable to the United States pursuant to this Section 2(b )(i) of the
Agreement ( 1) total approximately $1,847,000 with respect to Government Expenses related
to and/or incurred in connection with the prosecution of the Criminal Action and the Civil
Forfeiture Action, and (2) will not exceed approximately $650,000 with respect to Government
Expenses related to and/or incurred in connection with the management, liquidation and
 disbursement of the Forfeited Assets under this Agreement. The Parties further agree that the
 Government Expenses may be paid fully or partially out of the Forfeited Assets and/or the
 assets forfeited by Dawn Schlegel and Sandra Hatfield in the Criminal Action, at the United
 States' s discretion.

                 (ii)    After deduction of the Government Expenses pursuant to Section 2(b)(i)
 of this Agreement, the balance of the Forfeited Assets shall be distributed in accordance with
 the MLARS Approvals, pursuant to 18 U.S.C. § 98l(d) and 28 C.F.R. Part 9, as follows: (1) a


 Global Settlement Agreement (dated as of October 25, 2018)                             Page 11 of37
Payment to SSBA I in accordance with the MLARS Approval issued to SSBA I on or about
July 11 , 2018, which approved SSBA I's petition for remission in an amount up to
$78,815,232.06 subject to the terms and conditions set forth therein, and (2) a Payment to the
Class Plaintiffs in accordance with the MLARS Approval issued to the Lead Plaintiffs on or
about July 11, 2018, which approved the Lead Plaintiffs' petition for remission, submitted on
behalf of the Class Plaintiffs, in an amount up to $81,540,718.81 subject to the terms and
conditions set forth therein. The Payment made to SSBA I pursuant to this Section 2(b )(ii) of
the Agreement shall be wired to the "Pachulski Stang Ziehl & Jones LLP Client Tmst
Account" and the Payment made to the Class Plaintiffs pursuant to this Section 2(b )(ii) of the
Agreement shall be wired to the "DHB Industries Settlement Fund - Remission" account for
the Class Plaintiffs. The Payments made pursuant to this Section 2(b )(ii) of the Agreement
shall not be disbursed from the above-referenced accounts ( except as to the payment to be
made by SSBA I to Terry S. Brooks pursuant to Section 2( d)(vi) of the Agreement) until the
Effective Date.

               (iii)   The claims filed by SSBA I (as Point Blank Solutions) in the Civil
Forfeiture Action shall be withdrawn and dismissed with prejudice pursuant to the Final
Forfeiture Order.

        (c)    Payment of Tax Restitution Order. The Parties agree that the Remaining Cash
Collateral shall be used to pay the Tax Restitution Order in the amount of $2,883,056, plus all
accmed interest pursuant to 18 U.S.C. § 3612(f) until the date of payment. The Parties further
agree that such funds will be disbursed to the Clerk of Court for further remittance to the IRS.
Execution of this Agreement by the United States shall constitute acknowledgement on behalf
of the United States that the disbursement to the Clerk of Court pursuant to this Section 2( c)
of the Agreement shall satisfy the Tax Restitution Order in full. Pursuant to the Amended
 Cash Collateral Order, the United States shall file a request for such disbursement to satisfy
 the Tax Restitution Order. The United States will request that the EDNY District Court order
 payment of these funds to the Clerk of Court by filing the proposed order attached hereto as
 Exhibit H, which proposed order will be filed contemporaneously with the United States's
 filing of the Final Forfeiture Order.



 Global Settlement Agreement (dated as of October 25, 2018)                         Page 12 of37
       (d)     Distribution to the Brooks Family. The Parties agree to the distribution of
certain cash and non-cash assets to the Brooks Family as follows:

               (i)     $25,000,000 of the Remaining Restrained Assets, which shall consist of
$24,837,525 in cash (the "Returned Cash") (subject to the deduction of one-half of the amount of
the Interest Remainder Payment, discussed below) and the items listed as Asset Nos. 6, 10, 11, 14,
15, 107 and 109 on Schedule I (the "Returned Non-Cash Assets" and, together with the Returned
Cash, the "Returned Cash and Assets"), shall be paid and/or distributed to the Brooks Family
by the U.S. Marshals Service, on behalf of the United States. For the avoidance of any doubt,
the Parties do not consent to the forfeiture of the Returned Cash and Assets, and the Returned
Cash and Assets shall be paid or distributed as set forth herein solely to the Brooks Family,
and not to the David Brooks Claimants or any other claimant. The payments or distributions
to the Brooks Family pursuant to this Section 2( d)(i) of the Agreement shall be conditioned
upon entry of the Final Forfeiture Order. The United States shall make a request that the
Returned Cash be distributed to the Brooks Family Attorney Escrow Account (as defined in
this Section 2(d)(i)), and that the Returned Non-Cash Assets be made available to the Escrow
Agent (in accordance with Section 2(d)(ii) below). Pursuant to the Amended Cash Collateral
Order, the amount of Returned Cash shall be reduced by one-half of the amount of the Interest
Remainder Payment (as defined in Section 2(d)(iv) below). The amount of the Returned Cash
distributed under this Agreement may also be reduced pursuant to the Treasury Offset Program
as set forth in this Section 2( d)(i) of this Agreement. The Returned Cash due pursuant to this
Section 2(d)(i) shall be remitted by wire to Richard C. Klugh, on behalf of the Brooks Family,
 as Escrow Agent of an attorney escrow account to be designated in a digitally and fully
 completed ACH form submitted by the Brooks Family to the United States (the "Brooks
 Family Attorney Escrow Account"). The Brooks Family must attach to the ACH form a
 schedule listing the names and social security numbers of each member of the Brooks Family.
 The Returned Cash shall be subject to any offset pursuant to the Treasury Offset Program.
 Within fifteen business days of the date on which the United States receives the above-
 referenced ACH form and attached schedule, so long as the conditions in Section l(i)-U) have
 been met, the U.S. Marshals Service shall cause the Returned Cash to be remitted to the Brooks
 Family Attorney Escrow Account. The Debt Collection Improvement Act of 1996 ("DCIA"),


 Global Settlement Ag1:eement (dated as of October 25, 2018)                          Page 13 of37
31 U.S.C. § 3716, requires the United States Department of the Treasury, and any other
disbursing officials, to offset Federal payments to collect delinquent non-tax debts owed to the
United States, or delinquent debts owed to states, including past due child support enforced by
states. If any offset to the Returned Cash is made during an electronic funds transfer, the
Brooks Family will receive a notification from the United States at the last address provided
by the debtor to the creditor. If the Brooks Family believes that the Returned Cash may be
subject to an offset, the Brooks Family may contact the United States Department of the
Treasury at 1-800-304-3107. The Parties and the Escrow Agent (Richard C. Klugh) agree that
the disbursement of the Returned Cash from the Brooks Family Attorney Escrow Account
shall be governed by Section 2(d)(v) of this Agreement.

               (ii)     The Returned Non-Cash Assets shall be made available to Judd Burstein,
Esq., as Escrow Agent on behalf of the Brooks Family, upon the United States's request to the
Federal Bureau of Investigation. The Parties and Escrow Agent (Judd Burstein) agree that the
Escrow Agent shall not distribute the Returned Non-Cash Assets to the Brooks Family, or to
any other individual or entity, until SSBA I and the Lead Plaintiffs have received the Payments
identified in Section 2(b)(ii) of this Agreement. The Parties and Escrow Agent (Judd Burstein)
further agree that any distribution of the Returned Non-Cash Assets by the Escrow Agent prior
to receipt of the Payments by SSBA I and the Lead Plaintiffs shall constitute a material breach
of this Agreement.

                (iii)   $16,616,944 of the Remaining Cash Collateral shall be remitted by wire
to the Brooks Family Attorney Escrow Account, on behalf of the Brooks Family, in accordance
 with the Amended Cash Collateral Order and represent fonds to be returned to the Brooks
 Family. The United States will request that the EDNY District Court order payment of these
 funds and any excess funds remaining in the Cash Collateral Account to the Brooks Family
 Attorney Escrow Account by filing the Order Directing Payment of Cash Collateral, which
 order will be filed contemporaneously with the United States's filing of the Final Forfeiture
 Order. The Parties and Escrow Agent (Richard C. Klugh) agree that the disbursement of these
 funds from the Brooks Family Attorney Escrow Account shall be governed by Section 2(d)(v)
 of this Agreement.



 Global Settlement Agreement (dated as of October 25 , 201 8)                        Page 14 of37
               (iv)     The United States shall calculate the "Interest Remainder Payment"
contemporaneously with the filing of the Order Directing Payment of Cash Collateral. The
Interest Remainder Payment shall be calculated as the balance in the Cash Collateral Account
at that time, minus the amount of the Payment described in Section 2( c), and minus the amount
due to the Brooks Family pursuant to Section 2(d)(iii).

               (v)      With respect to all funds remitted or paid to the Brooks Family Attorney
Escrow Account pursuant to Sections 2(d)(i) and 2(d)(iii)-(iv) of this Agreement, the Parties
and the Escrow Agent (Richard C. Klugh) agree that the Escrow Agent shall not make any
disbursements of such funds, and no disbursements of such funds shall otherwise be made,
from the Brooks Family Attorney Escrow Account until SSBA I and the Lead Plaintiffs have
received the Payments identified in Section 2(b )(ii) of this Agreement. The Parties and the
Escrow Agent further agree that any disbursement of such funds from the Brooks Family
Attorney Escrow Account prior to receipt of the Payments by SSBA I and the Lead Plaintiffs
shall constitute a material breach of this Agreement. Upon the request of the United States,
the Escrow Agent (Richard C. Klugh) shall provide the United States with proof that no
disbursements have been made from the Brooks Family Attorney Escrow Account prior to the
receipt of the Payments by SSBA I and the Lead Plaintiffs.       Upon the request of the United
States, the Escrow Agent (Judd Burstein) shall provide the United States with proof that no
distributions of the Returned Non-Cash Assets have occurred, prior to the receipt of the
Payments by SSBA I and the Lead Plaintiffs.

                (vi)    $9,545,531 shall be remitted by wire to Terry S. Brooks, on behalf of the
Brooks Family, from SSBA I, which amount shall be payable solely from the Payment that
SSBA I receives under Section 2(b)(ii) of this Agreement, and shall be paid from the principal
 of such funds in satisfaction of the claim filed by Terry S. Brooks against SSBA I. Upon
 receipt by SSBA I and the Lead Plaintiffs of the Payments contemplated under Section 2(b )(ii)
 of this Agreement in immediately available funds, SSBA I shall initiate the payments or
 distributions to Terry S. Brooks pursuant to this Section 2(d)(vi) of the Agreement.

                (vii)    As specified in Sections 3 and 3(a)-3(c) of this Agreement, all creditor
 claims and claims based on equity interests filed or scheduled in the Bankruptcy Proceeding


 Global Settlement Agreement (dated as of October 25, 2018)                          Page 15 of37
by or for the Brooks Family Releasors (as defined in Section 3(a) of this Agreement), the
Jeffrey Brooks Releasors (as defined in Section 3(b) of this Agreement) and the David Brooks
Releasors (as defined in Section 3(c) of this Agreement) shall be deemed disallowed; all shares
of SSBA I stock held directly or indirectly by the Brooks Family Releasors, the Jeffrey Brooks
Releasors and the David Brooks Releasors, and all interests and benefits flowing from such
shares, shall be cancelled, waived and released; and all rights, claims and interests in the
Recovery Tmst held directly or indirectly by the Brooks Family Releasors, the Jeffrey Brooks
Releasors and the David Brooks Releasors, as creditors or as equity interest holders, shall be
released, waived and discharged.

               (viii) The claims filed by the David Brooks Claimants, the Brooks Family
Claimants and the Jeffrey Brooks Claimants in the Civil Forfeiture Action shall be withdrawn
and dismissed with prejudice pursuant to the Final Forfeiture Order.

3.     Mutual Releases. The Parties agree to exchange the releases set forth below, which
releases shall become effective upon: ( 1) receipt by SSBA I and the Lead Plaintiffs of the
Payments identified in Section 2(b)(ii) of this Agreement, (2) distribution of the Returned Cash
to the Brooks Family Attorney Escrow Account and release of the Returned Non-Cash Assets
to the Escrow Agent pursuant to Sections 2(d)(i)-(ii) of this Agreement, (3) distribution of
$16,616,944 of the Remaining Cash Collateral, and the Interest Remainder Payment and any
excess funds remaining in the Cash Collateral Account, to the Brooks Family Attorney Escrow
Account pursuant to Sections 2( d)(iii)-(iv) of this Agreement; and (4) the payment of
 $9,545,531 to Terry S. Brooks pursuant to Section 2(d)(vi) of this Agreement. However, the
 failure of SSBA I to make the Payment of $9,545,531 to Terry S. Brooks pursuant to Section
 2(d)(vi) of this Agreement shall have no effect on the mutual releases between the United
 States and any other Party, which releases shall remain binding and in full force and effect.

        (a)     The Brooks Family Claimants, on behalf of themselves and on behalf of their
 heirs, agents, assigns, representatives and successors, any entities in which they individually,
 collectively, directly or indirectly hold any ownership interest, and any entities they
 individually, collectively, directly or indirectly control or manage (collectively, the "Brooks
 Family Releasors"), shall:


 Global Settlement Agreement (dated as of October 25, 2018)                         Page 16 of 37
               (i)     Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Brooks Family
Releasors have, may have or are entitled to assert against SSBA I, the Recovery Tmst and/or
their respective current or former officers, directors, members, employees, agents, attorneys,
consultants, insurers, representatives, predecessors, successors, parents and subsidiaries;

               (ii)    Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Brooks Family
Releasors have, may have or are entitled to assert against the Class Plaintiffs, Class Plaintiffs'
counsel in the Class Action and the Bankmptcy Proceeding, plaintiff's counsel in the
Derivative Action and/or their respective current or former officers, directors, members,
employees, agents, attorneys, consultants, insurers, representatives, predecessors, successors,
parents and subsidiaries;

               (iii)   Release, waive and discharge all rights, claims and interests in the
Forfeited Assets;

                (iv)   Release, waive and discharge all rights, claims and interests in the
Escrowed Funds;

                (v)    Release, waive and discharge all rights, claims and interests in the
Recovery Tmst, whether such rights, claims and interests are held directly or indirectly, or are
held as creditors or as equity interest holders;

                (vi)    Agree that all shares of SSBA I stock held directly or indirectly by the
 Brooks Family Releasors, and all interests and benefits in whatever fonn flowing from such
 shares, are cancelled, waived and released;




 Global Settlement Agreement (dated as of October 25, 2018)                           Page 17 of37
               (vii)   Agree that all creditor claims and claims based on equity interests filed
by or scheduled for the Brooks Family Releasors in the Bankrnptcy Proceeding shall be
deemed disallowed;

               (viii) Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Brooks Family
Releasors have, may have or are entitled to assert against the United States, its agencies, and/or
its current or former agents, officers or employees for or on account of any matter, including
but not limited to the prosecution of the Criminal Action (including all litigation relating to the
Bail Conditions) and/or the Civil Forfeiture Action, the seizure and restraint of the Restrained
Assets, the condition of any Returned Non-Cash Assets, and the forfeiture of the Forfeited
Assets, provided that: ( 1) such releases shall exclude any future claim against the United
States, its agencies, and/or its current or former agents, officers or employees with respect to
any personal injuries and/or the death of David Brooks (a "Tort Action") asserted by or on
behalf of any member of the Brooks Family Releasors; (2) that this exclusion only shall be
effective if the Brooks Family Claimants, the Jeffrey Brooks Claimants, and the David Brooks
Claimants and/or any individual members thereof shall serve, along with the summons and
complaint of any such Tort Action, a copy of this Agreement in its entirety upon the United
States Attorney's Office for the United States District Court in which the Tort Action is filed,
and if there is no service of this Agreement under this provision, then the exclusion provided
under provision (1) of this paragraph is null and void; and (3) in the event any such Tort Action
 is filed and the Brooks Family Releasors do not prevail on the merits, the Brooks Family
Releasors agree that they shall be liable to the United States for all litigation costs and
 attorneys' fees incurred in connection with the defense of such Tort Action, in the same manner
 and at the same rate as a plaintiff may recover fees and costs against the United States under
 the Equal Access to Justice Act;

                (ix)    In the event a third party, other than the United States, its agencies,
 agents, officers, and employees, past and present, asserts a claim to any of the Remaining



 Global Settlement Agreement (dated as of October 25, 2018)                            Page 18 of 37
Restrained Assets, hold the United States, its agencies, agents, officers, and employees, past
and present, harmless from such claims;

               (x)     Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Brooks Family
Releasors have, may have or are entitled to assert against the SEC and/or its current or former
agents, officers or employees;

               (xi)    Agree to waive any and all rights the Brooks Family Releasors may have
to recover attorneys' fees, costs or interest under the Equal Access to Justice Act, the Civil
Asset Forfeiture Reform Act, and/or any other applicable case law or statute.

       (b)     The Jeffrey Brooks Claimants, on behalf of themselves and their heirs, agents,
assigns, representatives and successors, any entities in which they individually, collectively,
directly or indirectly bold any ownership interest, and any entities they individually, collectively,
directly or indirectly control or manage (collectively, the "Jeffrey Brooks Releasors"), shall:

                (i)     Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or µnknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Jeffrey Brooks
Releasors have, may have or are entitled to assert against SSBA I, the Recovery Trnst and/or
their respective current or fonner officers, directors, members, employees, agents, attorneys,
 consultants, insurers, representatives, predecessors, successors, parents and subsidiaries,
 including without limitation all claims asserted by Jeffrey R. Brooks and/or the Jeffrey Brooks
 IRA in the action filed in New York state court under the caption Jeffrey R. Brooks Individual
 Retirement Account v. James R. Henderson , Index No . 650781/2011 (N.Y. Sup. Ct.) (the "NY
 State Court Action");




 Global Settlement Agreement ( dated as of October 25 , 2018)                           Page 19 of 37
               (ii)     Agree to request, within ten (10) business days of the date on which the
releases set forth in this Section 3 of the Agreement become effective, the dismissal with
prejudice of the NY State Court Action;

               (iii)    Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Jeffrey Brooks
Releasors have, may have or are entitled to assert against the Class Plaintiffs, Class Plaintiffs'
counsel in the Class Action and the Bankrnptcy Proceeding, plaintiff's counsel in the
Derivative Action and/or their respective current or former officers, directors, members,
employees, agents, attorneys, consultants, insurers , representatives, predecessors, successors,
parents and subsidiaries;

               (iv)     Release, waive and discharge all rights, claims and interests in the
Forfeited Assets;

                (v)     Release, waive and discharge all rights, claims and interests in the
Escrowed Funds;

                (vi)    Release, waive and discharge all rights, claims and interests in the
Recovery Trnst, whether such rights, claims and interests are held directly or indirectly, or are
held as creditors or as equity interest holders;

                (vii)    Agree that all shares of SSBA I stock held directly or indirectly by the
 Jeffrey Brooks Releasors, and all interests and benefits in whatever form flowing from such
 shares, are cancelled, waived and released;

                (viii) Agree that all creditor claims and claims based on equity interests filed
 by or scheduled for the Jeffrey Brooks Releasors in the Bankrnptcy Proceeding shall be
 deemed disallowed;

                (ix)     Release, waive and discharge any and all claims, obligations, suits,
 judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
 whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or


 Global Settlement Agreement (dated as of October 25 , 2018)                          Page 20 of37
unforeseen, matured or unmatured, in law, equity or otherwise, that the Jeffrey Brooks
Releasors have, may have or are entitled to assert against the United States, its agencies, and/or
its current or former agents, officers or employees for or on account of any matter, including
but not limited to the prosecution of the Criminal Action (including all litigation relating to the
Bail Conditions) and/or the Civil Forfeiture Action, the seizure and restraint of the Restrained
Assets, the condition of any Returned Non-Cash Assets, and the forfeiture of the Forfeited
Assets, provided that (1) such releases shall exclude any Tort Action brought by or on behalf
of any of the Jeffrey Brooks Releasors, (2) that this exclusion only shall be effective if the
Brooks Family Claimants, the Jeffrey Brooks Claimants, and the David Brooks Claimants
and/or any individual members thereof shall serve, along with the summons and complaint of
any such Tort Action,       a copy of this Agreement in its entirety upon the United States
Attorney's Office for the United States District Court in which the Tort Action is filed, and if
there is no service of this Agreement under this provision, then the exclusion provided under
provision (1) of this paragraph is null and void, and (3) in the event any such Tort Action is
filed and the Jeffrey Brooks Releasors do not prevail on the merits, the Jeffrey Brooks
Releasors agree that they shall be liable to the United States for all litigation costs and
attorneys' fees incurred in connection with the defense of such Tort Action, in the same manner
and at the same rate as a plaintiff may recover fees and costs against the United States under
the Equal Access to Justice Act;

                (x)     In the event a third party, other than the United States, its agencies,
 agents, officers, and employees, past and present, asserts a claim to any of the Remaining
 Restrained Assets, hold the United States, its agencies, agents, officers, and employees, past
 and present, harmless from such claims;

                (xi)     Release, waive and discharge any and all claims, obligations, suits,
 judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
 whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
 unforeseen, matured or unmatured, in law, equity or otherwise, that the Jeffrey Brooks
 Releasors have, may have or are entitled to assert against the SEC and/or its current or former
 agents, officers or employees; and



 Global Settlement Agreement (dated as of October 25 , 20 I 8)                         Page 21 of37
               (xii)    Agree to waive any and all rights the Jeffrey Brooks Releasors may have
to recover attorneys' fees, costs or interest under the Equal Access to Justice Act, the Civil
Asset Forfeiture Reform Act, and/or any other applicable case law or statute.

       (c)     The David Brooks Claimants, on behalf of themselves and their heirs, agents,
assigns, representatives and successors, any entities in which they individually, collectively,
directly or indirectly hold any ownership interest, and any entities they individually, collectively,
directly or indirectly control or manage (collectively, the "David Brooks Releasors"), shall:

               (i)      Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies , damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the David Brooks
Releasors have, may have or are entitled to assert against SSBA I, the Recovery Trnst and/or
their respective current or former officers, directors, members, employees, agents, attorneys,
consultants, insurers, representatives, predecessors, successors, parents and subsidiaries;

                (ii)    Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the David Brooks
Releasors have, may have or are entitled to assert against the Class Plaintiffs, Class Plaintiffs'
 counsel in the Class Action and the Bankrnptcy Proceeding, plaintiff's counsel in the
 Derivative Action and/or their respective current or former officers, directors, members,
 employees, agents, attorneys, consultants, insurers, representatives, predecessors, successors,
 parents and subsidiaries;

                (iii)    Release, waive and discharge all rights, claims and interests in the
 Forfeited Assets;

                (iv)     Release, waive and discharge all rights, claims and interests in the
 Escrowed Funds;




 Global Settlement Agreement (dated as of October 25, 2018)                              Page 22 of37
               (v)     Release, waive and discharge all rights, claims and interests in the
Recovery Tmst, whether such rights, claims and interests are held directly or indirectly, or are
held as creditors or as equity interest holders;

               (vi)    Agree that all shares of SSBA I stock held directly or indirectly by the
David Brooks Releasors, and all interests and benefits in whatever form flowing from such
shares, are cancelled, waived and released;

               (vii)    Agree that all creditor claims and claims based on equity interests filed
by or scheduled for the David Brooks Releasors in the Bankmptcy Proceeding shall be deemed
disallowed;

                (viii) Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands , debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the David Brooks
Releasors have, may have or are entitled to assert against the United States, its agencies, and/or
its current or former agents, officers or employees for or on account of any matter, including
but not limited to the prosecution of the Criminal Action (including all litigation relating to the
Bail Conditions) and/or the Civil Forfeiture Action, the seizure and restraint of the Restrained
Assets, the condition of any Returned Non-Cash Assets, and the forfeiture of the Forfeited
Assets, provided that (1) such releases shall exclude any Tort Action brought by or on behalf
 of any of the David Brooks Releasors, (2) that this exclusion only shall be effective if the
 Brooks Family Claimants, the Jeffrey Brooks Claimants, and the David Brooks Claimants
 and/or any individual members thereof shall serve, along with the summons and complaint of
 any such Tort Action, a copy of this Agreement in its entirety upon the United States
 Attorney's Office for the United States District Court in which the Tort Action is filed, and if
 there is no service of this Agreement under this provision, then the exclusion provided under
 provision (1) of this paragraph is null and void, and (3) in the event any such Tort Action is
 filed and the David Brooks Releasors do not prevail on the merits, the David Brooks Releasors
 agree that they shall be liable to the United States for all litigation costs and attorneys' fees
 incurred in connection with the defense of such Tort Action, in the same manner and at the


 Global Settlement Agreement (dated as of October 25 , 20 I 8)                         Page 23 of 37
same rate as a plaintiff may recover fees and costs against the United States under the Equal
Access to Justice Act;

               (ix)    In the event a third party, other than the United States, its agencies,
agents, officers, and employees, past and present, asserts a claim to any of the Remaining
Restrained Assets, hold the United States, its agencies, agents, officers, and employees, past ·
and present, harmless from such claims;

               (x)       Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the David Brooks
Releasors have, may have or are entitled to assert against the SEC and/or its current or former
agents, officers or employees; and

               (xi)      Agree to waive any and all rights the David Brooks Releasors may have
to recover attorneys' fees, costs or interest under the Equal Access to Justice Act, the Civil
Asset Forfeiture Reform Act, and/or any other applicable case law or statute.

       ( d)    The United States shall:

               (i)       Release the Brooks Family, the Brooks Family Claimants, the Jeffrey
Brooks Claimants, and the David Brooks Claimants from any civil or administrative claim for
monetary or injunctive relief that the United States has or may have related to the conduct (the
 "Covered Conduct") alleged in the Criminal Action and/or the Civil Forfeiture Action,
 provided that such releases are subject to the exceptions in Section 7 below (concerning
 excluded claims) and are conditioned on full compliance with the terms and conditions herein
 by the Brooks Family, the Brooks Family Claimants, the Jeffrey Brooks Claimants, and the
 David Brooks Claimants; and

                (ii)     As the Criminal Action has previously been dismissed against David
 Brooks in accordanc(:: with the Second Circuit Decision, the United States will request entry
 of the Final Forfeiture Order to dispose of the Remaining Restrained Assets and effect the
 return of the Returned Cash and Assets in accordance with Section 2( d) of this Agreement.



 Global Settlement Agreement (dated as of October 25, 2018)                         Page 24 of37
       (e)    The Class Plaintiffs shall:

               (i)    Release, waive and discharge any and all claims, obligations, suits,
judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, in law, equity or otherwise, that the Class Plaintiffs have,
may have or are entitled to assert against the David Brooks Claimants, the Brooks Family
Claimants, the Jeffrey Brooks Claimants and/or their respective current or former officers,
directors, members, employees, agents, attorneys, consultants, insurers, representatives,
predecessors, successors, parents and subsidiaries; and

               (ii)    Release, waive and discharge all rights, claims and interests in the
Restrained Assets and Remaining Cash Collateral, except as set forth in this Agreement.

       (f)     Robbins Geller Rudman & Dowd, LLP and Labaton Sucharow, LLP as court-
appointed lead counsel in the Class Action ("Lead Counsel") shall:

               (i) Cooperate with and make reasonable best efforts to assist the United States
in the defense of any litigation of any claim asserted against the United States, or any of its
agencies, agents, officers and employees, past and present, in connection with the Payment to
the Class Plaintiffs, provided that all obligations of the Lead Counsel under this Section 3(f)(i)
of the Agreement shall expire upon the disbursement by the Lead Plaintiffs of the Payment set
forth in Section 2(b)(ii) to members of the class. A breach of this Section 3(f)(i) shall be
considered a material breach of this Agreement, the only remedy for which shall be that the
 United States shall have the right to compel specific performance of this Section 3(f)(i) in any
 appropriate court.

        (g)     SSBA I and the Recovery Trnst shall:

                (i)     Release, waive and discharge any and all claims, obligations, suits,
 judgments, remedies, damages, demands, debts, rights, liabilities, and causes of action,
 whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
 unforeseen, matured or unmatured, in law, equity or otherwise, that SSBA I and/or the
 Recovery Trnst have, may have or are entitled to assert against the David Brooks Claimants,



 Global Settlement Agreement (dated as of October 25, 2018)                           Page 25 of37
the Brooks Family Claimants, the Jeffrey Brooks Claimants and/or their respective current or
former officers, directors, members, employees, agents, attorneys, consultants, msurers,
representatives, predecessors, successors, parents and subsidiaries;

              (ii)    Release, waive and discharge all rights, claims and interests in the
Restrained Assets and Remaining Cash Collateral, except as set forth in this Agreement; and

              (iii)   Intervene and participate in, and cooperate with and make reasonable
best efforts to assist the United States in the defense of, any litigation of any claim asserted
against the United States, or any of its agencies, agents, officers and employees, past and
present, with respect to the Payment to SSBA I, provided that all obligations of SSBA I and
the Recovery Trnst under this Section 3(g)(iii) of the Agreement shall expire upon the issuance
of a final decree by the Bankrnptcy Court in the Bankrnptcy Proceeding closing SSBA I's
Chapter 11 case. A breach of this Section 3(g)(iii) shall be considered a material breach of
this Agreement by SSBA I and the Recovery Trnst but shall not affect the rights of any other
Party to this Agreement.

4.      Release of Unknown Claims By The Parties. Except for the rights reserved by the
United States in Section 7 of this Agreement, the Parties, and each of them, understand and
acknowledge that there are laws that may invalidate releases of claims that are unknown to the
releasing party. The Parties, and each of them, expressly acknowledge and agree that, subject
to the tenns of this Agreement, they are waiving and relinquishing any and all rights that they
 have or might have against the persons or entities they release pursuant to this Agreement, or
 any of them, under such laws, including but not limited to any and all rights afforded under
 California Civil Code § 1542 or any other similar state or federal statute and/or case law.
 California Civil Code§ 1542 reads as follows:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
               THE CREDITOR DOES NOT KNOW OF OR SUSPECT TO EXIST
               IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
               RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HA VE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
               THE DEBTOR.

 In connection with such waiver and relinquishment, the Parties, and each of them, acknowledge
 that they are aware that they may later discover facts in addition to or different from those that


 Global Settlement Agreement (dated as of October 25,2018)                            Page 26 of37
they currently know or believe to be true with respect to the subject matter of this Agreement,
but that it is their intention to, subject to the terms of this Agreement, fully, finally, and forever
release all of the matters and claims identified in the releases contained in this Agreement,
which now exist, may exist, or previously existed between them and any of the persons or
entities they release pursuant to this Agreement, whether known or unknown, suspected, or
unsuspected. In furtherance of such intention, the releases contained in this Agreement shall
be and remain in effect, subject to the tem1s of this Agreement, as full and complete releases,
notwithstanding the discovery or existence of such additional or different facts by any of the
Parties or by any person acting on their respective behalves.

5.      Representations and Warranties.

        (a)     Except as otherwise set forth herein with respect to necessary court or
governmental approvals, which the Parties agree they will utilize their reasonable best efforts
to obtain, each Party and signatory hereto represents and warrants that: (i) such Party has the
power and authority to execute, deliver and perform this Agreement, and that each signatory
hereto has the authority to bind the Party on whose behalf he or she is signing; (ii) such Party
and/or signatory has taken all necessary actions to authorize the execution, delivery and
performance of this Agreement; (iii) this Agreement has been duly executed and delivered by
such Party and/or signatory, and constitutes the legal, valid and binding obligations of such
Party and/or signatory; (iv) the execution, delivery, and performance of this Agreement does
not and will not conflict with, or constitute a violation or breach of, or constitute a default
under any obligation of such Party and/or signatory, and will not violate any applicable law,
 or any order or decree of any court or government instrumentality applicable to such Party
 and/or signatory; and (v) such Party and/or signatory has entered into this Agreement in
 reliance on its own independent investigation and analysis of the facts underlying the subject
 matter of this Agreement, and no representations, warranties, or promises of any kind have
 been made directly or indirectly to induce it to execute this Agreement other than those that
 are expressly set forth in this Agreement, including the exhibits hereto.

         (b)     For the avoidance of any doubt, SSBA I represents and warrants that the
 Post-Confirmation Debtor Oversight Connnittee (as such tenn is defined in the Plan) was


 Global Settlement Agreement (dated as of October 25 , 2018)                              Page 27 of37
consulted regarding this Agreement, and that SSBA I has the authority to enter into this
Agreement.

       (c)     For the avoidance of any doubt, the Recovery Trnst represents and warrants
that the Recovery Trnst Committee (as such term is defined in the Plan) was consulted
regarding this Agreement, and that the Recovery Trust has the authority to enter into this
Agreement.

       ( d)    For the avoidance of any doubt, the Parties expressly agree that the United States
has made no representations regarding the tax treatment of any Payments or distributions made
to, or any assets distributed to, the Brooks Family or any other Party pursuant to this
Agreement.

6.     No Admissions of Culpability, Liability or Guilt. This Agreement, including the
releases and other terms provided for herein, is made, executed, given ahd accepted as part of
a compromise and settlement of disputed claims. No provisions of this Agreement, nor any
acceptance of the benefits thereof by or on behalf of any of the Parties, shall be construed or
deemed to be evidence of an admission of any fact, matter, thing or liability of any kind to any
other Party. Each of the Parties denies any liability of any kind to any other Party for any
purpose, and this Agreement is made solely and entirely as a compromise and for the purpose
of fully and finally resolving the disputed matters referenced herein. Neither this Agreement
nor any terms thereof shall be offered or received as evidence in any proceeding in any forum
as an admission of any liability or wrongdoing on the part of any of the Parties. For the
avoidance of any doubt, this Agreement shall in no way be deemed an admission of culpability,
 liability or guilt on behalf of any of the David Brooks Claimants, any of the Brooks Family
 Claimants or any of the Jeffrey Brooks Claimants in the Civil Forfeiture Action. Furthermore,
 the Brooks Estate is not admitting or denying the allegations asserted by the SEC in the SEC
 Action, except the allegations as to personal and subject matter jurisdiction, which the Brooks
 Estate admits. This Agreement does not and shall not in any way constitute a reflection upon
 the merits of the pending claims and defenses asserted by the United States, the SEC or any
 other Party in any of the proceedings referenced herein. In addition, the Brooks Family, the
 Brooks Family Claimants, the David Brooks Claimants, and the Jeffrey Brooks Claimants


 Global Settlement Agreement (dated as of October 25 , 2018)                          Page 28 of37
waive their rights, if any, to use the Civil Forfeiture Action or this Agreement as a basis for
any statutory or constitutional defense in any other civil, criminal, tax, or administrative action,
including, without limitation, venue, defenses based upon the Double Jeopardy Clause of the
Fifth Amendment and the Excessive Fines Clause of the Eighth Amendment.

7.     Reservations     and   Exclusions    to   Releases     Granted   by the     United    States.
Notwithstanding any other provision of this Agreement other than the provisions dealing with
the payment of the Tax Restitution Order, specifically reserved and excluded from the scope
of this Agreement and the releases set forth in Section 3(d) are: (a) any claim of the United
States, or its agencies, arising out of any conduct other than the Covered Conduct; (b) any
criminal liability concerning any matter, including but not limited to the Covered Conduct;
and (c) any liability the Brooks Family, the Brooks Family Claimants, the David Brooks
Claimants, and/or the Jeffrey Brooks Claimants have or may have to the IRS under Title 26 of
the United States Code for any period oftime or for any transaction or event, including but not
limited to the time period of the Covered Conduct. Except for the obligations of the United
States set forth in this Agreement, the releases it has granted under Section 3, and the rights to
the Payments set forth in this Agreement, nothing else contained herein shall be deemed to
limit or affect any right held by the United States, or any of its agencies. Furthennore, except
for the obligations of the United States set forth in this Agreement, the releases it has granted
under Section 3, and the rights to the Payments set forth in this Agreement, nothing else
contained herein shall be read in any way to alter, affect, abrogate, or impair the ability and
 obligations of the United States.

 8.     Cancellation of Agreement. If the Effective Date does not occur, or the Payments
 identified in Section 2(b )(ii) of this Agreement are not received by SSBA I and the Lead
 Plaintiffs, or the payments and distributions identified in Section 2( d) of this Agreement are
 not received by the Brooks Family, this Agreement will be null and void, and each of the
 Parties will revert to their respective positions that existed on the date immediately prior to
 execution of this Agreement, unless the Parties otherwise agree in writing.

 9.      No Assignment. Each of the Parties represents and warrants that it has not assigned or
 transferred any released matter or any right to consideration provided pursuant to this


 Global Settlement Agreement (dated as of October 25, 2018)                             Page 29 of 37
Agreement. The Parties each agree to defend, indemnify and hold the others harmless from
any and all claims based on or arising out of any such assignment or transfer made, purported
or claimed.

10.    Venue and Personal Jurisdiction. The Parties and signatories agree that any dispute
regarding the validity, interpretation or performance of this Agreement shall be brought in the
EDNY District Court, if such dispute concerns the United States's obligations under this
Agreement, and/or the United States Bankruptcy Court for the District of Delaware, and each
of the Parties and signatories consents to personal jurisdiction and venue in such courts in
connection with any such dispute.

11.       Applicable Law. The validity, interpretation and performance of this Agreement shall
be constrned and interpreted according to the laws of the State of New York.

12.       Voluntary Agreement. Each Party and signatory acknowledges that it has read all of
the tenns of this Agreement, has had an opportunity to consult with counsel of its own choosing
or voluntarily waived such right, and enters into this Agreement voluntarily and without
duress.

13.       Joint Drafting. This Agreement shall be deemed to have been jointly drafted by the
Parties, and in constrning or interpreting this Agreement, no provision shall be constrned or
interpreted for or against any Party because such provision or any other provision of the
Agreement was purportedly prepared or requested by such Party.

 14.      Costs, Expenses and Attorneys' Fees.       Except as provided in Sections 3(a)(viii),
 3(b)(ix) and 3(c)(viii), the Parties agree that each Party shall bear its own costs, expenses and
 attorneys' fees, and the David Brooks Claimants, the Brooks Family Claimants, and the Jeffrey
 Brooks Claimants further waive any and all rights they may have to recover attorneys' fees,
 interest and/or costs under the Equal Access to Justice Act, the Civil Asset Forfeiture Reform
 Act, and/or any other applicable case law or statute.

 15.      Prevailing Party (Other Than the United States). Notwithstanding Section 14 of this
 Agreement, in the event of a dispute regarding the validity, interpretation or performance of
 this Agreement, the prevailing Party( ies) (other than the United States) shall be entitled to



 Global Settlement Agreement (dated as of October 25, 2018)                           Page 30 of37
recover its costs and expenses, including reasonable attorneys' fees, against the opposing
Party(ies) (other than the United States) to such dispute.

16.    Successors and Assigns. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective agents, employees, affiliates, successors and assigns.

17.    Notices.    All notices, consents, waivers and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when: (i) delivered
by hand, with written confirmation of receipt; or (ii) received by the addressee, if sent by U.S.
Mail, overnight mail and/or email, in each case to the appropriate addresses and representatives
set forth below, or to such other addresses or representatives as a Party may designate by notice
to the other Parties in accordance with this section:


       If to the United States:
        Richard P. Donoghue
        United States Attorney
        Eastern District of New York
        Attn: Laura Mantell, AUSA
               Karin Orenstein, AUSA
               Artemis Lekakis, AUSA
        271 Cadman Plaza, East
        Brooklyn, New York 11201
        Telephone: (718) 254- 7000
        Email: laura.mantell@usdoj.gov
               karin.orenstein@usdoj.gov
               artemis. lekakis@usdoj.gov

        If to SSBA I:
        Alan J. Kornfeld
        Elissa A. Wagner
        Pachulski Stang Ziehl & Jones LLP
        10100 Santa Monica Blvd., 13 th Floor
        Los Angeles, California 90067
        Telephone: (310) 277-6910
        Email: akomfeld@pszjlaw.com
                ewagner@pszjlaw.com
        -and-




 Global Settlement Agreement (dated as of October 25, 2018)                           Page 31 of37
     T. Scott Avila
     Paladin Management Group
     633 W. 5th Street, 28th Floor
     Los Angeles, CA 90071
     Telephone: (213) 223-2289
     Email: savila@paladinmgmt.com

     If to the Recovery Trust:
     Robert M. Hirsh
     Beth M. Brownstein
     Arent Fox LLP
     1301 Avenue of the Americas, 42 nd Floor
     New York, New York 10019
     Telephone: (212) 457-5430
     Email: robert.hirsh@arentfox.com
             beth.brownstein@arentfox.com

      -and-

      Brian Ryniker
      CBIZ MHM, LLC
      1065 Avenue of Americas, 11 th Floor
      New York, New York 10018
      Telephone: (212) 790-5899
      Email: bryniker@cbiz.com

      If to the Class Plaintiffs:
      Michael S. Etkin
      Lowenstein Sandler LLP
      One Lowenstein Drive
      Roseland, New Jersey 07068
      Telephone: (973) 597-2312
      Email: metkin@lowenstein.com

       -and-

       Ira A. Schochet
       Labaton Sucharow LLP
       140 Broadway
       New York, New York 10005
       Telephone: (212) 907-0700
       Email: ischochet@labaton.com

       -and-



Global Settlement Agreement (dated as of October 25, 2018)   Page 32 of37
      Samuel H. Rudman
      Robbins Geller Rudman & Dowd LLP
      58 South Service Road, Suite 200
      Melville, New York 11747
      Telephone: (631) 367-7100
      Email: srndman@rgrdlaw.com

      If to the David Brooks Claimants, the Brooks Family Claimants and/or the
      Jeffrey Brooks Claimants:
      Richard C. Klugh
      Richard C. Klugh, P.A.
      Courthouse Center, Penthouse One
      40 N.W. 3rd Street
      Miami, Florida 3 3128
      Telephone: (305) 536-1191
      Email: rickklu@aol.com

      -and-

      Jeffrey Marcus
      Marcus Neiman & Rashbaum LLP
      1 S. Biscayne Blvd., Suite 1750
      Miami, Florida 33131
      Telephone: (305) 400-4262
      Email: jmarcus@mnrlawfinn.com

       -and-

       Ian M. Comisky
       Fox Rothschild LLP
       2000 Market Street, 20th Floor
       Philadelphia, Pennsylvania 19103
       Telephone: (215) 299-2000
       Email: icomisky@foxrothschild.com
       -and-

       Justine Harris
       Sher Tremonte LLP
       90 Broad Street, 23 rd Floor
       New York, New York 10004
       Telephone: (212) 300-2440
       Email: jharris@shertremonte.com
       -and-



Global Settlement Agreement (dated as of October 25, 2018)                Page 33 of37
       Judd Burstein
       Judd Burstein, P.C.
       5 Columbus Circle
       New York, New York 10019
       Telephone: (212) 974-2400
       Email: jburstein@burlaw.com

18.    Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same Agreement. Delivery of a signature page to this Agreement
by email or other electronic means shall be effective as delivery of the original signature page
to this Agreement.

19.    No Waiver Upon Breach.           No waiver of any breach of this Agreement shall be
constmed as an implied amendment to this Agreement, or as an implied agreement by any
Party to amend or modify any provision of this Agreement.

20.     Entire Agreement. This document, including the exhibits hereto, contains the entire
Agreement between the Parties, and may only be modified in writing signed by the Parties or
their duly appointed agents. All prior agreements and understandings between the Parties
concerning the subject matter hereof are superseded by the terms of this document, including
the exhibits hereto. The Final Forfeiture Order is not intended to and does not modify the
tenns of this Agreement.




 Global Settlement Agreement (dated as of October 25, 20.18)                        Page 34 of 37
        WHEREFORE, the Parties have executed this Agreement on the dates shown below.


Dated: Octoberc2:i2018



Laura Mancl!, AUSA, on behalf of
the United States



Dated: October 25, 2018                            Dated: OctoberJ ~ 2018
   ;-     '/         ,,---.

-~i----/4'°~ c<2e:-&
T. Scott Avila, on behalf of SSBA I                Alan J. Kornfel
                                                   Pachulski Stang Ziehl & Jones LLP
                                                   Counsel to SS Body Armor I, Inc.



Dated: October _, 2018                             Dated: October_, 2018




Brian Ryniker, as Recovery Trustee                 Robert M. Hirsh
on behalf of the Recovery Trust                    Arent Fox LLP
                                                   Counsel to the Recovery Trust



Dated: October_, 2018                              Dated: October_, 2018




Samuel H. Rudman                                   lra A. Schochet
Robbins Geller Rudman & Dowd LLP                   Labaton Sucharow LLP
Court-Appointed Co-Lead Counsel,                   Court-Appointed Co-Lead Counsel,
on behalf of the Class Plaintiffs, and             on behalf of the Class Plaintiffs, and
as to paragraph 3(f) only, on behalf of            as to paragraph 3(f) only, on behalf of
Lead Counsel                                       Lead Counsel




Global Settlement Agreement (dated as of October 25, 2018)                           Page 35 of37
      WHEREFORE, the Parties have executed this Agreement on the dates shown below.


Dated: October_, 2018



Laura Mantell, AUSA, on ·behalf of
the United States




Dated: October_, 2018                             Dated: October_, 2018



T. Scott Avila, on behalf of SSBA I                Alan J. Kornfeld
                                                   Pachulski Stang Ziehl & Jones LLP
                                                   Counsel to SS Body Annor I, Inc.



Dated: October~2018                                Dated: October~~ 2018



 Brian Ryniker, as Recqvery Trustee
                                                   _)tu<
                                                   Robert M. Hirsh
 on behalfofthe Recovery Trust                     Arent Fox LLP
                                                   Counsel to the Recovery Trust



 Dated: October_, 2018                              Dated: October _ J 2018



 Samuel H. Rudman                                   Ira A. Schochet
 Robbins Geller Rudman & Dowd LLP                   Labaton Sucharow LLP
 Court-Appointed Co-Lead Counsel,                   Court-Appointed Co-Lead Counsel,
 on behalf of the Class Plaintiffs, and             on behalf of the Class Plaintiffs, and
 as to paragraph 3(f) only, on behalfof             as to paragraph 3(f) only, on behalf of
 Lead Counsel                                       Lead Counsel




 Global Settlement Agreement (dated as of October 25, 2018)                           Page35 of37
       WHEREFORE, the Parties have executed this Agreement on the dates shown below.


Dated: October_, 2018



Laura Mantell, AUSA, on behalf of
the United States




Dated: October_, 2018                               Dated : October _, 2018



T. Scott Avila, on behalfof SSBA I                  Alan J. Kornfeld
                                                    Pachulski Stang Ziehl & Jones LLP
                                                    Counsel to SS Body Armor 1, Inc.




Dated: October_, 2018                               Dated: October_, 2018



Brian Ryniker, as Recovery Trustee                  Robert M. Hirsh
on behalf of the Recovery Trust                     Anml Fox LLP
                                                    Counsel to the Recovery Trust




Dated: October   t:£ 2018                           Dated: Octobe~ 2018/__.,,.-"",,)
                                                                a·        /         ,,,
  a~
~,IRudman
                                                     _____ //?(cc--.;;
                                                                   ?_· '~~-:: _ _
                                                    Ira A. ··choc -et
Robbins Geller Rudman & Dowd LLP                    Labaton Sucharow LLP
Court-Appointed Co-Lead Counsel,                    Court-Appointed Co-Lead Counsel,
on behalf of the Class Plaintiffs, and              on behalf of the Class Plaintiffs, and
as to paragraph 3(f) only, on behalfof              as to paragraph 3(£) only, on behalf of
Lead Counsel                                        Lead Counsel




Global Settlement Agreement (dated as of October 25 , 2018)                           Page 35 of37
Dated:· October 11
                __ , 2018                         Date : October .?1, 20 l 8


----
Jeffrey
               ·---   · ""'· -   ...
          Marcus. as counsel tor the
Brooks Estate and David Brooks
lnlernational. Inc.




Dnted: Oc1ober _, 2018                            Dated October _. 2018
                                                                                                           l
Inn Comisky, on behalf of True Grit               Jeffre      R. Orooks, individually, and                 \
                                                                                                           \
Holdings, UX. Wildfire Holdings                   on h     1alf of the Jeffrey Brooks
LLC and Perfect World Partners.                   Claim    nts, the Brooks Estate, and the
Ll ,('                                            David     rooks Claimt1nts



 Dated: Octobc~l. 2018



     ' e tC°H~rris, as ~ounsel for Terry           Judd B 1rstcit ,     Bscr      1   c   t ti.1r the
      rooks. Hrook.s Industries of Long            Return d Non-Cash Assets and us
 Is and, Inc .. Brooks Industries of Long          counse for Victoria Brooks. VRB lnc .•
 Island- Profit Sharing Plan 1111d Trust,          Viclori Brooks Industries, Inc. 1m.d
 and Gear to Gear Trust                            Magic oments Trust, Andrew Brook:,;.
                                                   ASB, I c,, Andrew Brooks Industries.
                                                   ltlc. nn Saving Lives Trust. Eli:,,..nbcth
                                                   Brooks EJB. lnc., F.Ji1..nbeth Brooks
                                                   lndustr s, Inc. and ShowTimc Trusl.
                                                   VAE ·ntcrprises, 1..1.C (now VAE
                                                   LLC). lane! Industries, Inc.




 Global Settlement Agreement (dated ns of October 25, 2018)                                   Page3£of37
Dated: October_, 2018                             Dated: October_, 2018




Jeffrey Marcus, as counsel for the                Richard C. Klugh, as counsel for David
Brooks Estate and David Brooks                    Brooks; David Brooks International ,
International, Inc.                               Inc. , the Jeffrey Brooks Claimants,
                                                  TAP and as Escrow Agent for the
                                                  Brooks Family Attorney Escrow
                                                  Account




                                                   Dated: October_, 2018




!an Comisky, on behalf of True Grit                Jeffrey R. Brooks, individually, and
Holdings, LLC, Wildfire Holdings                   on behalf of the Jeffrey Brooks
LLC and Petfect World Partners,                    Claimants, the Brooks Estate, and the
LLC                                                David Brooks Claimants




Dated: October_, 2018                              Dated: October_, 20 I 8




Justine A. Harris, as counsel for Terry            Judd Burstein, as Escrow Agent for the
S. Brooks, Brooks Industries of Long               Returned Non-Cash Assets and as
Island, Inc., Brooks Industries of Long            counsel for Victoria Brooks, VRB Inc.,
Island- Profit Sharing Plan and Trust,             Victoria Brooks Industries, Inc. and
and Gear to Gear Trust                             Magic tv1oments Trust, Andrew Brooks,
                                                   ASB, Inc., Andrew Brooks Industries,
                                                   Inc. and Saving Lives Trust, Elizabeth
                                                   Brooks, EJB, Inc ., Elizabeth Brooks
                                                   Industries, Inc. and ShovvTirnc Trust,
                                                   V AE Enterprises, LLC (now V AE
                                                    LLC) , Yianel Industries, Inc.




 Global Settlement Agreement (dated as of October 25, 2018)                          Page 36 of37
                                                                 Dated Oc1oh,·1·



k:'!'r0j \il:1:\.:u'-. as cuunsc! for 1he                        Rid1a'rd (        K lugh. a\ Cllt:w.cl 1111 l) ,l vid
!~n:,o k:c. L:;t :Hc: and l)n v1d !)li.'Ok:',                    !\ rook, : f)a vt d Urnuk-.; lnll.·n .tll 1•na !
I nknhl\ ,onu I. In;_ .                                          Inc.. th...: Jcfl r\:y i) 1-r1ok<; ('i;;inw11h
                                                                  I' /\ ['> Jnd J~ l·s( n.1"' /\}~(·n i 1·.:. ,r \ ~lL
                                                                 lhnok:-,; I arn ih· ;\ttorncy I :;cn 111.
                                                                 \cc<",un1




Li :. c 1..it1, 1:,h :,. ,,n b,·hai l 01 · I ru L' l, ri 1
l k i\ ddi l!i1. I i   t,    \V lid !'tn.: l lu IU !ll ,_!'i
  1l     ;,i\d    l',.-n;:<..t   \/./ , n!d   l' .tl'UlL' t',.    ( l.11ni;.111bthe !i l't)l'k ', l ·,late' .         11i, l t ile
 i i(.                                                            Da,. 1d lh1.x ,b ( \a, rn;in1• .




 lu,trnl: i\ I Lu ci s. u , L·uunsc: ! l1) !' l L'rl \ '                                          ,rrJ •\' . ,\   iJ ,l) l t   Cur   I t H:

 -., Hr\11•L. l frook> l11du,,tn l·~ ni' (.l.Hl~,                                N,•n- Ca, h t\.•'. ,,• 1,: ;t nd ;!• ·
 l ·,'<1!1d. ln1.. . H1n,1 k, ln,,lus 1.ri(-:, <d l ( 1ll\'        ,.:uu n•,d lur \ · i1,.ton a l1rl•uk :,.. V l( ! \ l n, _
 i •,lu ttd i' nd it \k1r !l1,.: Pi nn ,ind I ru,\.                \! ic1.urin     Hruuk-, l rnl u,;1.1ic-,
 .ind ( ,..: .H :u ( i,.-':tr I nis1                               Ma~ !C     ('vlmrn:n\s. fru :~t. r\ nd t,: v, B!\)1.\,~
                                                                   AS B. !nc .. ;\ ndrnv 1'3r, 1! 1k , l11d us1r1c·,
                                                                   ln~ [111J.\ :-i t1vi n~ Li·; L: :, I 111,1, Ll 11l t·1,,:1.h
                                                                   !frtKlk,, I ..IU . lrK' . l l1 /;1h('th I I ·Pt-!._ ,
                                                                   l !1clu, trtc" · i1K . :tn d \ hu,1 r Ill''-' ! ,,.. •. ,.
                                                                    \' 1\l h1tcrprisi: ,:. t.u · (··1 u-. .. \- ,\\
                                                                    I I.Cl . \.' 1,.111<:i l1 •du ~\ ns.• ~ l1i,·
fietb Btpol<s, indivi<lu.~u, fµld bn
1

 f of · the Brooks · :p~foily
                                            Exhibits



A    Schedule I to the Amended Complaint filed in the Civil Forfeiture Action

B    MLARS Approval Letter to SSBA dated July 11, 2018

C    MLARS Approval Letter to Lead Counsel dated July 11, 2018

D    SEC Consent and SEC Final Judgment

E    Amended Cash Collateral Order

F    Final Forfeiture Order

G    Stipulation of Dismissal (Brooks v. Sposato, et al.)

H    Order Directing Payment of Cash Collateral




Global Settlement Agreement (dated as of October 25, 2018)                      Exhibit List
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 44 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 45 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 46 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 47 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 48 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 49 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 50 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 51 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 52 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 53 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 54 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 55 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 56 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 57 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 58 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 59 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 60 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 61 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 62 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 63 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 64 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 65 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 66 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 67 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 68 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 69 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 70 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 71 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 72 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 73 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 74 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 75 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 76 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 77 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 78 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 79 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 80 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 81 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 82 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 83 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 84 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 85 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 86 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 87 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 88 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 89 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 90 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 91 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 92 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 93 of 94
Case 10-11255-CSS   Doc 4287-2   Filed 07/02/19   Page 94 of 94
EXHIBIT 5
EXHIBIT 6
                         Exhibit 6 - Allowed Class 3 Claim Holders


 CLAIM   SCHEDULE                                                     CLAIM      UNSECURED CLAIMED
NUMBER    NUMBER                     CLAIM NAME                       DATE            AMOUNT



 434                 CARTER LEDYARD & MILBURN LLPi                   8/13/2010           See endnote i.
  86     255000010   A & M TAPE AND PACKAGING                        6/21/2010                  $295.58
         257000080   AIN FLORIDA                                                             $13,281.94
 295     257000280   AMERICAN & EFIRD MILLS                          7/19/2010               $27,423.66
  98     259000050   AMERICAN BAG AND LINEN COMPANY                  6/21/2010                $4,635.00
  43     255002230   AMERICAN INFOSOURCE LP AS AGENT FOR              6/7/2010                $2,193.03
         255000140   AMERICAN STOCK TRANSFER                                                  $4,000.00
         257001360   ARGO PARTNERS                                                            $2,737.55
         257000950   ARGO PARTNERS                                                            $1,634.00
         255002370   ARGO PARTNERS                                                              $133.92
         257007610   ARGO PARTNERS                                                            $4,745.40
  99     257001720   ARGO PARTNERS                                   6/21/2010                $4,491.84
 182     255000280   ARGO PARTNERS                                   6/28/2010                $5,257.25
 215     255002200   ARGO PARTNERS                                    7/6/2010                $4,672.00
  75     259000490   ASM CAPITAL III, L.P.                           6/21/2010                $3,620.00
 350     255000520   ASM CAPITAL III, L.P.                            8/2/2010             $178,702.00
 404     257007140   ASM CAPITAL III, L.P.                           8/11/2010               $79,770.00
  74     257003900   ASM CAPITAL, L.P.                               6/21/2010               $65,644.72
 150     257000020   ASM CAPITAL, L.P.                               6/28/2010               $27,588.72
 151     259000020   ASM CAPITAL, L.P.                               6/28/2010                $5,237.52
 405     255002080   ASM CAPITAL, L.P.                               8/11/2010                $5,930.00
         255000210   AUSA INC                                                                 $5,000.00
 284                 AXAR MASTER FUND, LTD.                          7/16/2010            $4,256,429.17
284.02               AXAR MASTER FUND, LTD.                          7/16/2010            $4,256,429.17
 450                 AXAR MASTER FUND, LTD.                          8/13/2010            $3,209,204.40

                                             i
 429     255000250   BAKER BOTTS LLP                         8/12/2010    $692,586.87
         257000850   BETHEL INDUSTRIES INC                   7/22/2010    $233,400.00
         257000960   BROWARD BOLT                                            $1,393.48
 193     255000340   BRYAN CAVE LLP                           7/2/2010    $236,242.74
 480                 BURR PILGER MAYER, INC.                 8/17/2010      $45,840.00
         255000370   CARR & PALMER LLP                                       $6,526.60
450.01               CEDAR GLADE CAPITAL, LLC                8/13/2010   $1,000,000.00
 149     255000890   CEDAR GLADE LP                          6/25/2010      $62,951.68
 430                 CIVF I - FL2W01, LLC                    8/12/2010    $915,000.00
         255000500   COAST TO COAST COMPUTER                                   $217.74
 402                 COHEN, D. DAVID                         8/10/2010    $940,000.00
  32                 COLEMAN AMERICAN MOVING SERVICES INC.   5/24/2010       $7,770.96
 427     255000510   COVINGTON & BURLING LLP                 8/12/2010    $299,977.11
 426     255000540   CROWE HORWATH LLP                       8/12/2010    $185,394.31
         257001520   CROWN EQUIPMENT CORP                                    $9,328.00
 396     259000220   CUSTOM APPAREL                           8/9/2010      $46,257.60
 228                 DSM DYNEEMA LLC                         7/12/2010    $147,312.00
         257001880   DUNLAP INDUSTRIES INC.                                    $167.00
 53                  EDDINGTON THREAD CO.                    6/17/2010       $2,744.77
 27                  ELLIS, LARRY R.                         5/19/2010   $2,679,653.60
         259000660   FAIR HARBOR CAPITAL, LLC                                $1,525.00
         257004380   FAIR HARBOR CAPITAL, LLC                                $1,300.30
         257001500   FAIR HARBOR CAPITAL, LLC                                $1,395.81
         259000800   FAIR HARBOR CAPITAL, LLC                                $1,395.00
  16                 FAIR HARBOR CAPITAL, LLC                5/10/2010      $21,275.00
  40                 FAIR HARBOR CAPITAL, LLC                 6/1/2010      $17,133.72
 181                 FAIR HARBOR CAPITAL, LLC                6/30/2010       $9,161.50
 303     257001460   FAIR HARBOR CAPITAL, LLC                7/19/2010       $9,971.23
 304     259000180   FAIR HARBOR CAPITAL, LLC                7/19/2010       $8,287.68
 144     257006260   FAIR HARBOR CAPITAL, LLC AS ASSIGNEE    6/25/2010      $16,930.34
 273                 FEDEX CUSTOMER INFORMATION SERVICES      7/7/2010         $554.66
 124                 FEDEX FREIGHT INC                       6/24/2010       $6,389.19
         257002440   FLORIDA POWER AND LIGHT                                $10,463.60
 65      257002760   GLOBAL TECHNICAL NETWORK INC.           6/18/2010      $10,431.20
         257002800   GRAINGER                                                  $155.61

                                          ii
      255002140   HAINCO, LLC                                                $5,681.50
 93   255001610   HAINCO, LLC                                6/21/2010      $12,750.00
409   255001840   HAINCO, LLC                                8/11/2010      $10,000.00
410   255000180   HAINCO, LLC                                8/11/2010      $97,478.13
      255000930   HODGES DOUGHTY & CARSON                                      $667.00
      257002940   HOLSTON GASES                                                 $63.81
      259000370   HOLSTON GASES                                                $127.62
      255003420   ILLINOIS TOOL WORKS, INC SUCCESSOR TO                         $46.36
      257003210   ILLINOIS TOOL WORKS, INC SUCCESSOR TO                     $53,871.64
      255001020   INSIGHT                                                      $766.95
22                INTEGRITY FURNITURE                        5/13/2010       $9,274.00
73    259000410   INTERNATIONAL TEXTILE GRP                  6/21/2010      $82,401.20
      259000420   J. O. KING INC                                               $220.00
      259000470   KNOX FIRE EXTINGUISHER CO                                    $109.25
      255001350   LAW OFFICES OF ROBERT C GOTTLIEB                             $765.00
482               LEAD PLAINTIFFS IN RE DHB INDUSTRIES INC   8/18/2010           $0.00
 69   257000720   LIQUIDITY SOLUTIONS, INC.                  6/21/2010      $31,793.04
214   259000450   LIQUIDITY SOLUTIONS, INC.                   7/6/2010       $1,492.01
407   255001920   LIQUIDITY SOLUTIONS, INC.                  8/11/2010    $178,223.59
576               MCS CAPITAL LLC                            4/30/2013   $3,500,000.00
 36   257005630   MSC INDUSTRIAL SUPPLY                      5/24/2010       $1,347.85
      257005690   NATIONAL CUSTOM PRTG INC                                     $181.33
      257005910   NOVA TECH INTERNATIONAL LLC                                  $790.00
      257006020   ONLINE LABELS INC.                                         $1,124.67
      259000600   ONLINE LABELS INC.                                            $86.38
403   255001740   OTR /STR (OHIO PARTNERSHIP)                8/11/2010    $671,555.92
 23               PIONEER FUNDING GROUP, LLC                 5/14/2010      $15,175.00
      257006270   PRATT INDUSTRIES USA                                      $13,538.65
      259000670   QUILL CORPORATION                                            $108.10
 96   257006370   R L CARRIERS                               6/21/2010         $118.10
368               ROSEN, LEONARD                              8/4/2010    $258,621.74
362   255002150   SMX SERVICES & CONSULTING INC.              8/3/2010      $99,106.00
 76               SONAR CREDIT PARTNERS III, LLC             6/21/2010         $629.52
134               SONAR CREDIT PARTNERS III, LLC             6/24/2010      $20,405.36
345   257000290   SONAR CREDIT PARTNERS III, LLC              8/2/2010       $3,245.30

                                         iii
         259000780   SONOBOND ULTRASONICS                                    $2,139.30
  21     257007350   STAPLES, INC.                             5/10/2010     $3,495.88
132.02               STATE OF CALIFORNIA FRANCHISE TAX BOARD   6/24/2010       $143.39
 511                 STATE OF DELAWARE                         10/7/2010       $540.00
         259000820   STIMPSON CO. INC.                                         $461.50
  2      255003560   TAYLOR, LISA L.                           4/26/2010    $37,126.95
563.02               TENNESSEE DEPARTMENT OF REVENUE            1/9/2012        $45.00
         259000860   TIME PAYMENT CORP                                         $784.94
         259000610   TRC MASTER FUND LLC                                     $3,719.64
         255001860   TRC MASTER FUND LLC                                    $61,000.00
         255000130   TRC MASTER FUND LLC                                    $12,206.00
         257005700   TRC MASTER FUND LLC                                    $11,739.20
         255002670   TRC MASTER FUND LLC                                    $16,669.00
         259000560   TRC MASTER FUND LLC                                    $12,801.38
         257006110   TRC MASTER FUND LLC                                     $2,703.00
         257007040   TRC MASTER FUND LLC                                     $1,645.00
         255001230   TRC MASTER FUND LLC                                     $8,433.40
         259000540   TRC MASTER FUND LLC                                     $1,075.00
         255002330   TRC MASTER FUND LLC                                     $1,550.00
         257000610   TRC MASTER FUND LLC                                    $62,318.80
  14                 TRC MASTER FUND LLC                        5/4/2010    $73,346.94
  15     257006100   TRC MASTER FUND LLC                        5/6/2010    $31,853.68
  17     255004190   TRC MASTER FUND LLC                       5/12/2010    $10,106.18
  70     259000570   TRC MASTER FUND LLC                       6/21/2010     $1,070.50
  71     257005900   TRC MASTER FUND LLC                       6/21/2010     $5,782.00
 108                 TRC MASTER FUND LLC                       6/21/2010    $17,287.77
 122                 TRC MASTER FUND LLC                       6/24/2010    $92,400.21
 154     257006200   TRC MASTER FUND LLC                       6/28/2010    $15,098.45
 198     257001930   TRC MASTER FUND LLC                        7/2/2010    $12,039.92
 222     257005640   TRC MASTER FUND LLC                        7/7/2010    $16,068.15
 229                 TRC MASTER FUND LLC                       7/12/2010    $23,075.81
 370     259000640   TRC MASTER FUND LLC                        8/4/2010    $21,143.03
 391                 TRC MASTER FUND LLC                        8/9/2010    $37,066.96
 415     257001920   TRC MASTER FUND LLC                       8/11/2010   $566,380.24
 424     259000440   TRC MASTER FUND LLC                       8/12/2010    $41,765.35

                                          iv
425   257003510   TRC MASTER FUND LLC                        8/12/2010       $74,140.00
519   255002660   TRC MASTER FUND LLC                        10/18/2010      $21,537.16
520   255003240   TRC MASTER FUND LLC                        10/21/2010      $57,061.57
146   257007560   TROPICAL TRAILER LEASING                   6/25/2010       $10,649.59
      257007580   ULINE                                                       $7,843.82
      259000890   ULINE                                                         $475.96
      257003040   UNITED STATES DEBT RECOVERY RESIDUALS                         $731.60
 42               UNITED STATES DEBT RECOVERY RESIDUALS       6/3/2010       $10,838.25
 84   257000600   UNITED STATES DEBT RECOVERY RESIDUALS      6/21/2010          $504.37
191   255002020   UNITED STATES DEBT RECOVERY RESIDUALS       7/1/2010        $3,096.80
 49               VELCRO USA INC.                            6/16/2010       $31,135.00
317   255002380   VENABLE LLP                                7/26/2010     $998,354.49
341               VERIZON WIRELESS                           7/26/2010          $114.42
451               YOUNG CONAWAY STARGATT & TAYLOR, LLP       8/13/2010       $18,650.44
      259000060   ASCOM HASLER/GE CAP PROG                                       $66.97
      255000220   AVAYA FINANCIAL SERVICES                                   $60,305.00
 57   255001430   CEDAR GLADE LP                              6/9/2010       $39,750.00
 45               CIT TECHNOLOGY FINANCING SERVICES, INC.     6/4/2010       $70,344.60
189   257001470   COMP-AIR SERVICE CO                         7/1/2010          $536.35
      255000630   DELL FINANCIAL SERVICES LLC                                $29,298.00
104               DELTA DENTAL INSURANCE CO                  6/21/2010       $13,750.60
 25   255001200   EXPORT DEVELOPMENT CANADA                  5/17/2010       $45,758.92
      255000820   FLAT IRON CAPITAL                                              $15.00
46                G SQUARED CONSULTING                        6/8/2010       $47,400.00
66    255000870   GERBER SERVICE                             6/18/2010       $10,351.48
26                GIONFRIDDO, PAUL W.                        5/18/2010        $5,400.00
      255001000   HYPERION SOFTWARE                                          $15,534.00
371   255001080   IRON MOUNTAIN INFORMATION MANAGEMENT INC    8/5/2010          $479.55
583               KOBRE & KIM LLP                             4/1/2015     $220,000.00
588               LIFESTONE MATERIALS, LLC                   1/13/2016    $1,500,000.00
454   255001560   MICROSOFT CORPORATION AND MICROSOFT        8/13/2010       $42,197.36
      255001770   PAUL GIONFRIDDO                                             $5,000.00
      255001830   PITNEY BOWES GLOBAL FINANCIAL SERVICES L                      $328.70
401               SCOVILL FASTENERS                          8/10/2010     $102,959.80
 10   255002070   SERGEANT MAJOR ASSOCIATES, INC.             5/5/2010       $70,000.00

                                      v
                          255002260           TERREMARK NORTH AMERICA INC.                                                                         $2,874.86
                          255002300           THE MERGIS GROUP                                                                                     $1,488.00
                          257007530           TOYOTA FINANCIAL SERVICES                                                                           $14,858.67
       553                                    TOYOTA MOTOR CREDIT CORPORATION                                 7/18/2011                           $10,706.24
       554                                    TOYOTA MOTOR CREDIT CORPORATION                                 7/18/2011                            $9,752.24
                          255002350           UNISHRED FL LLC                                                                                        $100.00



i
 Note: The amount of the CLM Fee Claim is currently a pending contested matter before this Court. CLM’s Class 3 Claim is to be allowed in the amount of $3.75
million pursuant to the CLM Settlement.




                                                                             vi
EXHIBIT 7
                                  Exhibit 7 - Holders of Allowed Class 6 Interests

                                              Registered Holder Shares

         Name 1                    Name 2                                            Payable
                                                                                     Shares
LARRY ELLIS                                                                           100,000
KENNETH S GROSSMAN                                                                    100,000
FAMILY LP
BERNARD BAILEY                                                                         50,815
JAMES HENDERSON                                                                        43,950
MICHAEL A BROOKS           T O D HARVEY BROOKS                                         26,470
JARET L BROOKS             T O D HARVEY BROOKS                                         26,470
LISA TAYLOR                                                                            26,015
MERRILL MCPEAK                                                                         20,510
PATRICIA A ROSE                                                                        20,000
ERVIN PEARSON                                                                          15,608
CLARENCE HUTTON                                                                        15,051
TERRY GIBSON                                                                           14,650
MICHAEL FOREMAN                                                                         8,557
JAMES MCKEE &              BETTY JEAN MCKEE JT TEN                                      8,215
DARRELL PEETZ                                                                           6,529
DARRELL S PEETZ                                                                         5,000
MICHAEL ASSOC INVEST LLC   ATTN ALFRED RICCIARDI                                        4,071
RICHARD A AUERBACH                                                                      1,500
LEONARD D KIRSCH                                                                        1,500
WAYNE V WILSON &           THELMA J WILSON JT TEN                                       1,030
MARK DAUGHERTY &           RAYMA DAUGHERTY JT TEN                                         500
CLEVELAND B HOLLOWAY                                                                      500
JR
ROY DE FRANCIS                                                                            500
JAMES M KILLFOIL           C-O UNIVERSAL                                                  500
                           INSULATION INC
ELEANOR K METRO                                                                           355
ILSE L KOSIK &             AUSTIN KOSIK                                                   350
JAMES KNOX                                                                                300
HARRY A LOUGH &            MILDRED R LOUGH JT TEN                                         200

                                                         i
         Name 1                 Name 2                              Payable
                                                                    Shares
WILMA H LEKAN                                                            100
MARY ANN FERNANDEZ                                                        60
SHARON LUDEWIG                                                            50
GARY G NORMAN &         MARIANNE NORMAN JT TEN                            50
SAMUEL B WHITE                                                         5,000



                                           Broker and Bank Shares


     Participant Name       Participant Number                      Payable
                                                                    Shares
AEI SERVICES INC.                 756                                  31,916
APEX CLEAR CORP                   158                                  45,350
BMO NESBITT BURNS                 5043                                  4,313
BROWN BROS HARRIMAN                10                                  51,800
CETERA INVESTMENT                 701                                   2,297
CHARLES SCHWAB & CO.              164                               1,092,649
COR CLEARING LLC                   52                                   2,409
D. A. DAVIDSON & CO.              361                                   1,750
E*TRADE CLEARING LLC              385                               2,126,180
EDWARD D JONES                     57                                  30,024
FIRST CLEARING, LLC               141                                 203,355
FIRST SOUTHWEST CO.               309                                 707,817
GOLDMAN SACHS                      5                                  638,413
HILLTOP SECURITIES                279                                  15,927
INT BROK RETAIL EQUI              534                               2,222,912
J.P. MORGAN CLEARING              352                               1,708,016
JEFFERIES LLC                      19                               1,721,253
JMS LLC                           374                                   3,990
JPM CHASE BANK, N.A.              902                                 485,891
MERRILL LYNCH SFKG                5198                              1,167,237

                                                     ii
     Participant Name   Participant Number         Payable
                                                   Shares
MORGAN STAN SMTH BAR           15                    843,522
NAT'L FIN SVCS LLC            226                  3,454,368
NBCN INC                      5008                     7,600
NRTHRN TRUST COMPNY           2669                    27,918
OPPENHEIMER & CO. INC         571                    249,552
OPTIONSXPRESS, INC.           338                     23,874
PERSHING LLC                  443                    825,110
RAYMND JMS&ASSC INC           725                  1,414,782
RBC CAP MKTS LLC              235                     38,017
RBC/DOMINION SEC              5002                   703,730
SCOTTRADE, INC.               705                  2,833,199
STIFEL NICOLAUS & CO.         793                     41,501
STOCKCROSS FIN SVC            445                        573
TD AMERITRADE CLEAR           188                  8,847,597
TD WATERHOUSE CA              5036                    69,640
UBS FINANCIAL SVCS            221                  1,133,953




                                             iii
